Exhibit 10.2




--------------------------------------------------------------------------------

 
SECOND LIEN TERM LOAN CREDIT AGREEMENT
 
among
 
ALKERMES, INC.,
as Borrower,

 
ALKERMES PLC
as Holdings,
 
ALKERMES PHARMA IRELAND LIMITED,
as Intermediate Holdco,
 
ALKERMES US HOLDINGS, INC.,
as Holdco,
 
The Several Lenders
from Time to Time Parties Hereto,
 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent,
 
MORGAN STANLEY SENIOR FUNDING, INC. and HSBC SECURITIES (USA) INC.,
as co-Syndication Agents,

 
and
 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent
 
Dated as of September 16, 2011
MORGAN STANLEY SENIOR FUNDING, INC. and HSBC SECURITIES (USA) INC.,
as Joint Lead Arrangers and Joint Bookrunners
 
 
 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
 
Page   



SECTION 1. DEFINITIONS
1
   
  1.1
Defined Terms
1   
  1.2
Other Definitional Provisions
38
    SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS
39
   
  2.1
Term Commitments
39
  2.2
Procedure for Term Loan Borrowing
39
  2.3
Repayment of Term Loans
39
  2.4
Incremental Term Loans
39
  2.5
Fees
41
    SECTION 3. GENERAL PROVISIONS APPLICABLE TO LOANS
42
   
  3.1
Optional Prepayments; Optional Prepayment Premium
42
  3.2
Mandatory Prepayments
42
  3.3
Conversion and Continuation Options
44
  3.4
Limitations on LIBOR Tranches
44
  3.5
Interest Rates and Payment Dates
45
  3.6
Computation of Interest and Fees
45
  3.7
Inability to Determine Interest Rate
46
  3.8
Pro Rata Treatment; Application of Payments; Payments
46
  3.9
Requirements of Law
47
  3.10
Taxes
49
  3.11
Indemnity
52
  3.12
Change of Lending Office
52
  3.13
Replacement of Lenders
53
  3.14
Evidence of Debt
53
  3.15
Illegality
54
  3.16
Extension Offers
54
    SECTION 4. REPRESENTATIONS AND WARRANTIES
56
   
  4.1
Financial Condition
56
  4.2
No Change
57
  4.3
Corporate Existence; Compliance with Law
57
  4.4
Power; Authorization; Enforceable Obligations
57
  4.5
No Legal Bar
57
  4.6
Litigation and Adverse Proceedings
58
  4.7
[Intentionally Omitted]
58
  4.8
Ownership of Property; Liens
58
  4.9
Intellectual Property
58
  4.10
Taxes
59

 
 
-i-

--------------------------------------------------------------------------------

 
  4.11
Federal Reserve Regulations
59
  4.12
Labor Matters
59
  4.13
ERISA
59
  4.14
Investment Company Act; Other Regulations
60
  4.15
Capital Stock and Ownership Interests of Subsidiaries
60
  4.16
Use of Proceeds
60
  4.17
Environmental Matters
60
  4.18
Accuracy of Information, etc.
61
  4.19
Security Documents
62
  4.20
Solvency
63
  4.21
Senior Indebtedness
63
  4.22
[Intentionally Omitted].
63
  4.23
Anti-Terrorism Laws
63
  4.24
Insurance
64
  4.25
Choice of Law
64
  4.26
Centre of Main Interests
65
  4.27
Holding Companies
65
    SECTION 5. CONDITIONS PRECEDENT
65
   
  5.1
Conditions to Initial Extension of Credit
65
  5.2
Conditions to Each Incremental Term Loan
68
    SECTION 6. AFFIRMATIVE COVENANTS
69
   
  6.1
Financial Statements
69
  6.2
Certificates; Other Information
70
  6.3
Payment of Taxes
71
  6.4
Maintenance of Existence; Compliance
72
  6.5
Maintenance of Property; Insurance
72
  6.6
Inspection of Property; Books and Records; Discussions
72
  6.7
Notices
73
  6.8
Environmental Laws
74
  6.9
Interest Rate Protection
74
  6.10
Post-Closing; Additional Collateral, etc.
74
  6.11
Further Assurances
78
  6.12
Rated Credit Facility; Corporate Ratings
78
  6.13
Use of Proceeds
79
  6.14
[Intentionally Omitted].
79
  6.15
Intellectual Property
79
  6.16
Designation of Subsidiaries
79
    SECTION 7. NEGATIVE COVENANTS
79
   
  7.1
Indebtedness
80
  7.2
Liens
82
  7.3
Fundamental Changes
85

 
 
-ii-

--------------------------------------------------------------------------------

 
  7.4
Disposition of Property
86
  7.5
Restricted Payments
88
  7.6
Investments
89
  7.7
Optional Payments and Modifications of Certain Debt Instruments
91
  7.8
Transactions with Affiliates
92
  7.9
[Intentionally Omitted].
92
  7.10
Hedge Agreements
92
  7.11
Changes in Fiscal Periods; Accounting Changes
92
  7.12
Negative Pledge Clauses
92
 7.13
Clauses Restricting Subsidiary Distributions
93
  7.14
Lines of Business
94
  7.15
[Intentionally Omitted].
94
  7.16
Holding Company
95
  7.17
Alkermes Ireland Holdings Limited
95
    SECTION 8. EVENTS OF DEFAULT
95
   
Events of Default
 
95
    SECTION 9. THE AGENTS
98
   
  9.1
Appointment
98
  9.2
Delegation of Duties
99
  9.3
Exculpatory Provisions
99
  9.4
Reliance by Agents
99
  9.5
Notice of Default
100
  9.6
Non‑Reliance on Agents and Other Lenders
100
  9.7
Indemnification
101
  9.8
Agent in Its Individual Capacity
101
  9.9
Successor Administrative Agent
101
  9.10
Agents Generally
102
  9.11
Lender Action
102
  9.12
Withholding Tax
102
  9.13
Administrative Agent May File Proof of Claims
103
  9.14
Intercreditor Agreement
103
    SECTION 10. MISCELLANEOUS
103
   
  10.1
Amendments and Waivers
103
  10.2
Notices
106
  10.3
No Waiver; Cumulative Remedies
108
  10.4
Survival of Representations and Warranties
108
  10.5
Payment of Expenses and Taxes; Indemnity
108
  10.6
Successors and Assigns; Participations and Assignments
110
  10.7
Sharing of Payments; Set-off
115
  10.8
Counterparts
116
  10.9
Severability
116

 
 
-iii-

--------------------------------------------------------------------------------

 
  10.10
Integration
116
  10.11
GOVERNING LAW
117
  10.12
Submission To Jurisdiction; Waivers
117
  10.13
Acknowledgments
117
  10.14
Releases of Guarantees and Liens
118
  10.15
Confidentiality
119
  10.16
WAIVERS OF JURY TRIAL
119
  10.17
Judgment Currency
120
  10.18
Patriot Act Notice
120
     


 
-iv-

--------------------------------------------------------------------------------

 


SCHEDULES:
   
1.1
Commitments
 
4.15
Subsidiaries
 
4.19
UCC Filing Jurisdictions
4.24
Insurance
   
7.1
Existing Indebtedness
7.2
Existing Liens
 
7.6
Existing Investments
 
7.12
Clauses Restricting Negative Pledges
7.13
Clauses Restricting Subsidiary Distributions
EXHIBITS:
     
A
Form of Assignment and Assumption
B
Form of Borrowing Notice
C
Form of Guarantee and Collateral Agreement
D-1
Form of Tax Status Certificate (For Non U.S. Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
 
D-2
Form of Tax Status Certificate (For Non U.S. Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)
 
D-3
Form of Tax Status Certificate (For Non U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
 
D-4
Form of Tax Status Certificate (For Non U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
 
E
Form of Term Note
 
F-1
Form of Closing Certificate
F-2
Form of Compliance Certificate
G-1
Form of Legal Opinion of Cleary Gottlieb Steen & Hamilton LLP
G-2
Form of Legal Opinion of Goodwin Procter LLP, Massachusetts local counsel
G-3
Form of Legal Opinion of Ballard & Spahr LLP, Pennsylvania local counsel
G-4
Form of Legal Opinion of Young Conaway Stargatt & Taylor, LLP, Delaware
 
         local counsel
   
G-5
Form of Legal Opinion of Arthur Cox, Solicitors
H
Form of Intellectual Property Security Agreement
I
Form of Intercompany Note
J
Form of Solvency Certificate
K
Form of Intercreditor Agreement
L-1
Form of Perfection Certificate
L-2
Form of Perfection Certificate Supplement
               


-v-
 
 
 

--------------------------------------------------------------------------------

 


THIS SECOND LIEN TERM LOAN CREDIT AGREEMENT, dated as of September 16, 2011,
among ALKERMES, INC., a corporation organized under the laws of the Commonwealth
of Pennsylvania (the “Borrower”), ALKERMES PLC, a company incorporated under the
laws of the Republic of Ireland (registered number 498284) (“Holdings”),
ALKERMES PHARMA IRELAND LIMITED, a private limited company organized under the
laws of the Republic of Ireland (registered number 448848) and a wholly owned
indirect subsidiary of Holdings (the “Intermediate Holdco”) and ALKERMES US
HOLDINGS, INC., a Delaware corporation and a wholly owned subsidiary of
Intermediate Holdco (“Holdco”), the several banks and other financial
institutions or entities from time to time parties to this Agreement as
“Lenders”, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Administrative Agent”), MORGAN STANLEY SENIOR FUNDING, INC. and HSBC
SECURITIES (USA) INC., as co-syndication agents (in such capacity, the
“Syndication Agents”), and MORGAN STANLEY SENIOR FUNDING, INC., as collateral
agent (in such capacity, and together with its successors and assigns in such
capacity, the “Collateral Agent”).
 
WHEREAS, pursuant to the Acquisition Agreement, Elan Corporation, plc, a public
limited company incorporated under the laws of the Republic of Ireland
(registered number 30356) (“Elan”) and certain of Elan’s Subsidiaries and
Affiliates have agreed to transfer the Business Assets and the Additional Assets
(collectively, the “Acquired Business”) to Holdings and its Subsidiaries (other
than the Borrower) as more fully set forth in the Acquisition Agreement;
 
WHEREAS, following the consummation of the Acquisition, Merger Sub will merge
with and into the Borrower, with the Borrower surviving as a wholly-owned
indirect Subsidiary of Holdings;
 
WHEREAS, in connection with the transactions contemplated by the Acquisition
Agreement, the Borrower has requested that the Lenders make available the Term
Commitments and the Term Loans on the Closing Date to finance the Acquisition,
to pay and redeem certain existing indebtedness and to pay related fees and
expenses; and
 
WHEREAS, the Lenders are willing to make available the Term Commitments for such
purposes on the terms and subject to the conditions set forth in this Agreement.
 
NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:
 
SECTION 1.      DEFINITIONS
 
1.1 Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABR”:  a fluctuating interest rate per annum in effect from time to time, which
rate per annum shall at all times be equal to the highest of (a) the rate of
interest published by the Wall Street Journal, from time to time, as the “U.S.
Prime Rate,” (b) ½ of 1% per annum above the Federal Funds Effective Rate;
(c) the LIBOR Rate for an Interest Period of one month plus 1.00%, as adjusted
to conform to changes as of the opening of business on the date of any such
change of the LIBOR Rate and (d) 2.50%.
 
 
 

--------------------------------------------------------------------------------

 
“ABR Loans”:  Term Loans the rate of interest applicable to which is based upon
the ABR.
 
“Acquired Business”:  as defined in the recitals to this Agreement.
 
“Acquired Person”:  as defined in Section 7.1(i).
 
“Acquisition”:  the purchase of the Acquired Business pursuant to the
Acquisition Agreement.
 
“Acquisition Agreement”:  the Business Combination Agreement and Plan of Merger,
dated as of May 9, 2011, by and among Elan, Holdings, Elan Science Four Limited
(n/k/a Alkermes Ireland Holdings Limited), a private limited company
incorporated under the laws of the Republic of Ireland (registered number
476691), Intermediate Holdco, Holdco, Merger Sub and the Borrower.
 
“Acquisition Documentation”:  collectively, the Acquisition Agreement, the
Ancillary Agreements and all schedules, exhibits and annexes thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith.
 
“Additional Assets”:  has the meaning set forth in the Acquisition Agreement.
 
“Administrative Agent”:  as defined in the preamble to this Agreement.
 
“Administrative Agent Parties”:  as defined in Section 10.2(c).
 
“Affected Lender”:  as defined in Section 3.13.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the
possession, direct or indirect, of the power to direct or cause the direction of
management or policies of a Person, whether through ownership of securities, by
contract or otherwise ; provided, however, that, for purposes of Section 7.8,
the term “Affiliate” shall also include (i) any person that directly or
indirectly owns more than 10% of any class of Capital Stock of the person
specified or (ii) any person that is an officer or director of the person
specified.
 
“Agent Related Parties”:  the Administrative Agent, the Collateral Agent, and
any of their respective Affiliates, officers, directors, employees, agents,
advisors or representatives.
 
“Agents”:  the collective reference to the Administrative Agent, the Collateral
Agent, the Syndication Agents and the Lead Arrangers.
 
“Agreed Security Principles”:  the principles set forth in Annex A.
 
 
-2-

--------------------------------------------------------------------------------

 
“Agreement”:  this Credit Agreement.
 
“Ancillary Agreements”:  has the meaning set forth in the Acquisition Agreement.
 
“Anti-Terrorism Laws”:  Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act and the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (each as
from time to time in effect).
 
“Applicable Margin”:  the rate per annum for each portion of a Term Loan,
(a) that is a LIBOR Rate Loan, 8.00% and (b) that is an ABR Loan, 7.00%.
 
“Approved Fund”:  with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.
 
“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (in each case, other than Intellectual Property), including, without
limitation, any issuance of Capital Stock of any Subsidiary of Holdings to a
Person other than to any Group Member (excluding in any case any such
Disposition permitted by Section 7.4) that yields gross proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $2,500,000.
 
“Assignee”:  as defined in Section 10.6(b).
 
“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, the Borrower, substantially in the form of Exhibit A.
 
“Assignment Effective Date”:  as defined in Section 10.6(d).
 
“Available Amount” at any time, an amount, to the extent Not Otherwise Applied,
not less than zero in the aggregate, determined on a cumulative basis equal to,
without duplication:
 
(a)           the aggregate amount of Net Cash Proceeds of any capital
contributions (that is converted or exchanged for Qualified Capital Stock) or
issuances of Qualified Capital Stock (or for Qualified Capital Stock issued upon
conversion of debt securities) received or made by Holdings (other than Section
7.5(d)) since the Closing Date; plus
 
(b)           50% of the cumulative Consolidated Net Income (excluding from
Consolidated Net Income, for this purpose only, any amount that otherwise
increased the Available Amount pursuant to clause (a) above), or if cumulative
Consolidated Net Income shall be a loss, minus 100% of such loss earned from the
Closing Date through the last day of the last fiscal quarter or fiscal year for
which financial statements have been delivered pursuant to Section 6.1(a)
(treating such period as a single accounting period); less
 
 
-3-

--------------------------------------------------------------------------------

 
(c)           any usage of such Available Amount pursuant to Sections 7.5(g),
7.5(j), 7.6(u) and 7.7(a)(i).
 
“Available Amount Condition”:  after giving effect to any usage of the Available
Amount, the Consolidated Leverage Ratio, on a pro forma basis, as of the last
day of the period of four (4) fiscal quarters most recently completed for which
financial statements were required to have been delivered pursuant to
Section 6.1 is less than or equal to 4.50:1.00.
 
“Benefited Lender”:  as defined in Section 10.7(a).
 
“Blocked Person”:  as defined in Section 4.23(c).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble to this Agreement.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”:  has the meaning set forth in the Acquisition Agreement.
 
“Business Assets”:  has the meaning set forth in the Acquisition Agreement.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, LIBOR Rate Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“Cap Amount” shall mean the sum of (a) $310.0 million plus (b) the amount of any
Incremental Term Loans (as defined in the First Lien Credit Agreement).  For the
sake of clarity and for purposes of calculating the Cap Amount, the foregoing
shall be exclusive of First Lien Obligations under Specified Hedge Agreements
(as defined in the First Lien Credit Agreement).
 
“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
(including Capitalized Software Expenditures) or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) that should be capitalized under GAAP on a consolidated balance sheet of
such Person and its Subsidiaries, excluding expenditures financed with any
Reinvestment Deferred Amount to the extent otherwise not taken into account in
determining Consolidated Net Income.
 
 
-4-

--------------------------------------------------------------------------------

 
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by Holdings,
the Borrower and the Restricted Subsidiaries during such period in respect of
licensed or purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock.
 
“Cash Collateralize”:  in respect of an obligation, provide and pledge cash
collateral in Dollars, or provide a letter of credit issued by a person
reasonably satisfactory to the Administrative Agent, pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent (and
“Cash Collateralization” has a corresponding meaning).
 
“Cash Contribution”:  the payment in accordance with the Acquisition Agreement
of cash of the Borrower and its Subsidiaries existing prior to the consummation
of the Acquisition, in an amount of not less than the amount of the Cash Payment
(as defined in the Acquisition Agreement) less the aggregate amount of the Term
Loans and the Second Lien Loans borrowed by the Borrower on the Closing Date.
 
“Cash Equivalents”:
 
(a)           Dollars, Euros, Pounds Sterling and Swiss Francs (and such other
currency that is approved by the Administrative Agent) held in the ordinary
course of business of the relevant Person;
 
(b)           marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within one (1) year from the date of acquisition;
 
(c)           certificates of deposit, time deposits, eurodollar time deposits
or overnight bank deposits having maturities of one (1) year or less from the
date of acquisition issued by any commercial bank organized under the laws of
the United States or any state thereof having combined capital and surplus of
not less than $500,000,000;
 
 
-5-

--------------------------------------------------------------------------------

 
(d)           commercial paper of an issuer rated at least A-1 by S&P or P-1 by
Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within one (1) year from the
date of acquisition;
 
(e)           repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
thirty (30) days, with respect to securities issued or fully guaranteed or
insured by the United States government;
 
(f)           securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;
 
(g)           securities with maturities of one (1) year or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (b) of this definition; or
 
(h)           shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended and (ii) are rated AAA by S&P and Aaa by
Moody’s.
 
“CFC”:  any Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code and any Subsidiary of
a CFC.
 
“Change of Control”:  an event or series of events by which:
 
(a)           at any time, any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such Person or its Subsidiaries and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
directly or indirectly, of thirty-five percent (35%) or more of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing body of Holdings on a fully-diluted basis;
 
(b)           at any time after the Closing Date, during any period of
twenty-four (24) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of Holdings cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election,
nomination or appointment to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body; or
 
 
-6-

--------------------------------------------------------------------------------

 
(c)           (i) Holdings shall cease to beneficially own and control 100% on a
fully diluted basis of the economic and voting interest in the Capital Stock of
Alkermes Ireland Holdings Limited or (ii) Holdco shall cease to beneficially own
and control 100% on a fully diluted basis of the economic and voting interest in
the Capital Stock of the Borrower.
 
“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied and the initial funding occurs, which date
shall be no later than the Outside Date.
 
“Closing Date Material Adverse Effect”:  means any event, change, occurrence or
development that, individually or when taken together with all other events,
changes, occurrences or developments, has a material adverse effect on (a) the
business, assets, liabilities, operations or condition (financial or otherwise)
of the Business, taken as a whole, or (b) the ability of the Elan Entities to
perform their material obligations under the Acquisition Agreement, the
Reorganization Transfer Agreements and any Ancillary Agreement or to consummate
the transactions contemplated hereby and thereby; provided that any such effect
shall, to the extent resulting from the following, be disregarded, in the case
of clause (a) only, in determining whether a “Closing Date Material Adverse
Effect” has occurred or would reasonably be expected to occur:  (i) any changes
in Law (as defined in the Acquisition Agreement) (or official interpretations
thereof) applicable to the Business; (ii) changes in general economic, monetary,
market or financial conditions, whether in the United States, Ireland or any
other country or international market; (iii) acts of God, calamities, national
or international political or social conditions, including the engagement in or
escalation by any country or any non-state actor in hostilities, whether
commenced before or after the date hereof, and whether or not pursuant to a
formal declaration of emergency or war, or the occurrence of any military or
terrorist attack; or (iv) changes in U.S. GAAP, IFRS or other accounting
principles applicable to the Business; except, in the case of each of the
foregoing clauses (i) through (iv) to the extent the same has had or could
reasonably be expected to have a disproportionate effect on the Business
relative to the effect generally on other companies in industries or markets
similar to the Business.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Collateral Agent”:  as defined in the preamble to this Agreement.
 
“Commitment”:  the Term Commitment of any Lender.
 
“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
 
-7-

--------------------------------------------------------------------------------

 
“Communications”:  as defined in Section 10.2(b).
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit F-2.
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated June 9, 2011 and furnished to the Lenders in connection with the
syndication of the Term Facility.
 
“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Loan Parties at such date.
 
“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Loan
Parties at such date, but excluding the current portion of any Funded Debt, the
current portion of interest expense (other than interest expense that is due and
unpaid) and the current portion of current and deferred Taxes based upon income
or profits of the Loan Parties.
 
“Consolidated EBITDA”:  for any period, for Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis, without duplication, an amount
equal to Consolidated Net Income for such period plus (a) the following, in each
case, to the extent deducted (and not added back) in calculating such
Consolidated Net Income:
 
(i)           provisions for Taxes based on income or profits or capital, plus
franchise or similar taxes and foreign withholding taxes;
 
(ii)          interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Term Loans) for such period;
 
(iii)         depreciation and amortization expense;
 
(iv)         non-cash stock-based compensation expense for such period;
 
(v)          all extraordinary, unusual or nonrecurring cash expenses and
charges for such period;
 
(vi)         non-cash purchase accounting adjustments;
 
(vii)        costs and expenses incurred in connection with the Transactions;
 
(viii)       any net loss from disposed or discontinued operations;
 
 
-8-

--------------------------------------------------------------------------------

 
(ix)          all customary costs and expenses incurred or paid in connection
with Investments (including Permitted Acquisitions) whether or not such
Investment is consummated;
 
(x)           the amount of any minority interest expense (or income (loss)
allocable to noncontrolling interests) consisting of Subsidiary income
attributable to minority equity interests of third parties in any
non-wholly-owned Restricted Subsidiary of Holdings;
 
(xi)          all customary costs and expenses incurred in connection with the
issuance, prepayment or amendment or refinancing of Indebtedness permitted
hereunder or issuance of Capital Stock;
 
(xii)         other expenses reducing such Consolidated Net Income which do not
represent a cash item in such period (but excluding any such charge which
requires an accrual of, or a cash reserve for, anticipated cash charges in any
future period);
 
(xiii)        the aggregate net loss on the Disposition of property (other than
accounts (as defined in the Uniform Commercial Code) and inventory) outside the
ordinary course of business;
 
(xiv)        the amount of net cost savings and synergies projected by the
Borrower in good faith as a result of actions taken or committed to be taken
(including pursuant to internal procedures) no later than twelve (12) months
following the end of such period (calculated on a pro forma basis as though such
cost savings and synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that (A) such cost savings and synergies are reasonably
identifiable and factually supportable, (B) no cost savings shall be added
pursuant to this clause (xiv) to the extent duplicative of any such expenses or
changes that are included in clauses (v), (viii), (xii) and (xiii) above and
clause (xvi) below with respect to such period, and (C) the benefits resulting
therefrom are anticipated by the Borrower to be realized commencing not later
than twelve (12) months of such actions having been taken, or having been
committed to be taken; and provided, further, that the aggregate amount of net
cost savings and synergies resulting from the Transactions that are added back
pursuant to this clause (xiv) shall not exceed $20,000,000 in the aggregate in
any period;
 
(xv)         any expenses or charge for such period to the extent covered by,
and actually reimbursed by, the insurer within 180 days with respect to any
business interruption insurance or similar insurance of Holdings, the Borrower
or any Restricted Subsidiary in respect thereof; and
 
(xvi)        the actual amount of any restructuring charges, integration and
facilities opening costs or other business optimization expenses (including cost
and expenses relating to business optimization programs and new systems design
and implementation costs) and project start-up costs; provided that no such
restructuring charges, integration or optimization expenses shall be added
pursuant to this clause (xvi), to the extent they are duplicative of any such
expenses or changes that are included in clauses (v), (viii), (xii), (xiii) and
(xiv) above;
 
 
-9-

--------------------------------------------------------------------------------

 
less (b) the following to the extent added in calculating such Consolidated Net
Income of the Loan Parties:
 
(A)           all interest income for such period,
 
(B)           all Tax benefits for such period to the extent not netted in
determining the amount for clause (a)(i) above,
 
(C)           non-cash purchase accounting adjustments,
 
(D)           (i) the aggregate net gain from the Disposition of property (other
than accounts (as defined in the Uniform Commercial Code) and inventory) outside
the ordinary course of business, (ii) any net gain from disposed or discontinued
operations, (iii) all extraordinary, unusual or nonrecurring gains for such
period, and (iv) all non-cash items increasing Consolidated Net Income which do
not represent a cash item in such period or any future period (but excluding any
such items (x) in respect of which cash was received in a prior period or will
be received in a future period or (y) which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period),
and
 
(E)           the amount of minority interest income (or income (loss) allocable
to noncontrolling interests) consisting of Subsidiary loss attributable to
minority equity interests of third parties in any non-wholly owned Restricted
Subsidiary of Holdings.
 
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination hereunder, (x) if at any time during such Reference Period any
Group Member shall have made any Asset Sale, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Asset
Sale for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, in each case assuming the repayment of Indebtedness in connection
therewith occurred as of the first day of such Reference Period and (y) if
during such Reference Period any Group Member shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.  For purposes of determining
Consolidated EBITDA under this Agreement, Consolidated EBITDA shall be deemed to
be $6,200,000, $25,700,000, $27,000,000 and $21,300,000 for the fiscal quarters
ended June 30, 2010, September 30, 2010, December 31, 2010 and March 31, 2011,
respectively.
 
As used in this definition only, “Material Acquisition” means the Acquisition
(if consummated) and any other acquisition of property or series of related
acquisitions of property that constitutes assets comprising all or substantially
all of an operating unit of a business or constitutes all or substantially all
of the common stock of a Person.
 
 
-10-

--------------------------------------------------------------------------------

 
“Consolidated Funded Debt”:  at any date, the aggregate principal amount of all
Indebtedness of the type described in clauses (a), (b) (to the extent of
Earn-Out Obligations and other similar obligations), (c), (e), (f) (to the
extent of any unreimbursed drawings), (g) and (h) of the definition of such term
of the Loan Parties at such date, determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Leverage Ratio”:  at any date, the ratio of (a) Consolidated
Funded Debt as of such date minus the aggregate amount of cash and Cash
Equivalents not to exceed $50,000,000 (in each case, free and clear of all Liens
other than non-consensual liens permitted by Section 7.2 or other Liens
permitted by Sections 7.2(h) or 7.2(w) included in the consolidated balance
sheet of Holdings, the Borrower and the Restricted Subsidiaries as of such date
to (b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ended on such date.
 
“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of Holdings, the Borrower and the Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; (a) the undistributed earnings of
any Subsidiary of Holdings that is not a Loan Party or a direct or indirect
parent entity of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document), its Organizational Documents or Requirement of Law applicable to such
Subsidiary shall be excluded; (b) the cumulative effect of a change in
accounting principles and changes as a result of the adoption or modification of
accounting policies during such period shall be excluded; (c)  effects of
adjustments in the inventory, property and equipment, software, goodwill, other
intangible assets, in-process research and development, deferred revenue and
debt line items in consolidated financial statements pursuant to GAAP resulting
from the application of purchase accounting in relation to the Transaction, net
of taxes, shall be excluded provided that this clause (c) shall not include the
recognition of deferred revenue for any period subsequent to the Closing Date;
(d) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Hedge Agreements or (iii) other
derivative instruments, in each case, solely to the extent permitted under this
Agreement shall be excluded; (e) any fees, expenses or charges incurred during
such period, or any amortization thereof for such period, in connection with any
Permitted Acquisition, Investment, Disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the Term
Loans), issuance of Qualified Capital Stock, refinancing transaction or
amendment or modification of any debt instrument (including any amendment or
other modification of the Term Loans and any credit facilities) and including,
in each case, any such transaction undertaken but not completed, and any charges
or non-recurring merger costs incurred during such period as a result of any
such transaction, in each case whether or not successful, in each case, solely
to the extent permitted under this Agreement, shall be excluded; (f) losses or
gains on asset sales (other than asset sales made in the ordinary course of
business) shall be excluded (but solely to the extent such sales are permitted
under this Agreement), and (g) the following items shall be excluded, in each
case, solely to the extent permitted under this Agreement:  (i) any net
unrealized gain or loss (after any offset) resulting in such period from
obligations under any Hedge Agreements and the application of Statement of
Financial Accounting Standards No. 133; and (ii) any net unrealized gain or loss
(after any offset) resulting in such period from currency translation gains or
losses including those (x) related to currency remeasurements of Indebtedness
and (y) resulting from Hedge Agreements for currency exchange risk.  In
addition, to the extent not already included, Consolidated Net Income shall
include the amount of proceeds received from business interruption insurance.
 
 
-11-

--------------------------------------------------------------------------------

 
“Consolidated Total Assets”:  means, as of the date of any determination
thereof, total assets of Holdings, the Borrower and the Restricted Subsidiaries
calculated in accordance with GAAP on a consolidated basis as of such date.
 
“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
Control Agreement”:  shall have the meaning assigned to such term in the
Guaranty and Collateral Agreement.
 
“Corporate Family Rating”:  an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.
 
“Corporate Rating”:  an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.
 
“Debentures”:  the Second Lien Irish law security documents to be entered into
by Holdings, Intermediate Holdco and any other Subsidiary Guarantor that is not
a CFC incorporated in Ireland or which has an interest in material property,
assets or rights which are governed by Irish law or which are situated or deemed
to be situated in Ireland, in favor of, or for the benefit of, the Collateral
Agent for the benefit of the Secured Parties, which shall be in a form
reasonably satisfactory to the Administrative Agent and the Collateral Agent.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender”:  at any time, any Lender (a) that has failed for to comply
with its obligations under Section 2.1 of this Agreement (a “funding
obligation”), (b) that has notified the Administrative Agent or the Borrower, or
has stated publicly, that it will not comply with any such funding obligation
hereunder, (c) that has failed to confirm in writing to the Administrative
Agent, in response to a written request of the Administrative Agent, that it
will comply with its funding obligations hereunder, or (d) with respect to which
a Lender Insolvency Event has occurred and is continuing; provided that (i) the
Administrative Agent and the Borrower may declare (A) by joint notice to the
Lenders that a Defaulting Lender is no longer a “Defaulting Lender” or (B) that
a Lender is not a Defaulting Lender if in the case of both clauses (a) and (b)
the Administrative Agent and the Borrower each determines, in its reasonable
discretion, that (x) the circumstances that resulted in such Lender becoming a
“Defaulting Lender” no longer apply or (y) it is satisfied that such Lender will
continue to perform its funding obligations hereunder and (ii) a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
voting stock or any other equity interest in such Lender or a parent company
thereof by a Governmental Authority or an instrumentality thereof unless such
ownership or acquisition results in or provides such Lender with immunity from
the jurisdiction of the courts within the United States from the enforcement of
judgments, writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender.  The Administrative Agent will promptly send
to all parties hereto a notice when it becomes aware that a Lender is a
Defaulting Lender.
 
 
-12-

--------------------------------------------------------------------------------

 
“Discharge of First Lien Obligations”: as defined in the Intercreditor
Agreement.
 
“Disposition”:  with respect to any Property, any sale, lease, Exclusive
License, sale and leaseback, assignment, conveyance, transfer or other
disposition thereof.  The terms “Dispose” and “Disposed of” shall have
correlative meanings.
 
“Disqualified Capital Stock”:  any Capital Stock that is not Qualified Capital
Stock.
 
“Disqualified Institution”:  a company that is primarily engaged in the
development, manufacture, marketing and commercialization of biotechnology
and/or pharmaceuticals or any of its Affiliates (other than any Affiliate of
such Disqualified Institution that is a bona fide debt fund of a private equity
firm that is engaged in the making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course).
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary that is a “United States Person,” as
defined in the Code, other than a CFC.
 
“Earn-Out Obligations”:  those certain unsecured obligations of Holdings or any
Subsidiary arising in connection with any acquisition of assets or businesses
permitted under Section 7.6 to the seller of such assets or businesses and the
payment of which is dependent on the future earnings or performance of such
assets or businesses and contained in the agreement relating to such acquisition
or in an employment agreement delivered in connection therewith.
 
“ECF Percentage”:  50%; provided that, with respect to each fiscal year of the
Borrower commencing with the fiscal year ending March 31, 2012, the ECF
Percentage shall be reduced to (a) 25% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is less than 3.00 to 1.00 but greater than or
equal to 2.00 to 1.00 and (b) 0% if the Consolidated Leverage Ratio as of the
last day of such fiscal year is less than 2.00 to 1.00.
 
“Elan”:  as defined in the recitals to this Agreement.
 
“Elan Entities”:  has the meaning set forth in the Acquisition Agreement.
 
“Eligible Assignee”:  any Assignee permitted by and consented to in accordance
with Section 10.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include a Disqualified Institution.
 
 
-13-

--------------------------------------------------------------------------------

 
“Environment”:  ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.
 
“Environmental Laws”:  any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) relating to pollution or protection of the Environment,
including those relating to use, generation, storage, treatment, transport,
Release or threat of Release of  Materials of Environmental Concern, or to
protection of human or animal health or safety (to the extent relating to
exposure to  Materials of Environmental Concern), as now or may at any time
hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued under it, as all may be amended from
time to time.
 
“Euro” and the designation “€” shall mean the single currency of the
participating member states of the European Union.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a LIBOR Rate
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
 
“Event of Default”:  any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any,
of:
 
(a)           the sum, without duplication, of:
 
(i)           Consolidated Net Income for such fiscal year;
 
(ii)          the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income;
 
(iii)         decreases in Consolidated Working Capital for such fiscal year;
and
 
(iv)         the aggregate net amount of non-cash loss on the Disposition of
Property by Holdings, the Borrower and the Restricted Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income minus
 
(b)           the sum, without duplication, of:
 
 
-14-

--------------------------------------------------------------------------------

 
(i)           the amount of all non-cash credits included in arriving at such
Consolidated Net Income and cash charges included in clauses (a) though (f) of
the definition of Consolidated Net Income;
 
(ii)          the aggregate amount actually paid by Holdings, the Borrower and
the Restricted Subsidiaries in cash during such fiscal year on account of
Capital Expenditures and permitted Investments (including Permitted
Acquisitions);
 
(iii)         (x) the aggregate amount of all principal payments of Consolidated
Funded Debt (including the Term Loans) and (y) all mandatory prepayments of
Loans pursuant to Section 3.2, in each case, of Holdings, the Borrower and the
Restricted Subsidiaries made during such fiscal year;
 
(iv)         increases in Consolidated Working Capital for such fiscal year;
 
(v)          the aggregate net amount of non-cash gain on the Disposition of
Property by Holdings, the Borrower and the Restricted Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business);
 
(vi)         cash payments by Holdings, the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of Holdings,
the Borrower and the Restricted Subsidiaries other than Indebtedness;
 
(vii)        Restricted Payments made by Holdings in cash to holders of its
common equity from Internally Generated Cash;
 
(viii)       the amount of cash income Taxes actually paid in such period to the
extent they exceed the amount of Tax expense deducted in determining
Consolidated Net Income for such period;
 
(ix)          fees, expenses or charges paid in cash related to any permitted
Investments (including Permitted Acquisitions), the issuance, payment, amendment
or refinancing of Indebtedness permitted under Section 7.1 hereof and the
issuance of Capital Stock and Dispositions permitted under Section 7.4 hereof;
and
 
(x)           any premium paid in cash during such period in connection with the
prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of Indebtedness permitted to be prepaid, redeemed, purchased,
defeased or satisfied hereunder;
 
(xi)          without duplication of amounts deducted in prior periods (A) the
aggregate consideration required to be paid in cash by a Group Member pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to Permitted Acquisitions or (B) any planned cash
expenditures by Holdings, the Borrower or any of the Restricted Subsidiaries
relating to Capital Expenditures or acquisitions of intellectual property (the
“Planned Expenditures”), in each case to be consummated or made during the
period of four consecutive fiscal quarters of Holdings following the end of such
period; provided that, to the extent the aggregate amount of such Permitted
Acquisitions, Capital Expenditures or acquisitions of intellectual property
actually made during such period of four consecutive fiscal quarters is less
than the Contract Consideration and the Planned Expenditures, as applicable, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters;
 
 
-15-

--------------------------------------------------------------------------------

 
provided that the amounts referenced in clauses (ii), (iii)(y) and (vi) of this
paragraph (b) shall not be included in this paragraph (b) and have the effect of
reducing Excess Cash Flow to the extent such amounts were funded out of proceeds
of Funded Debt.
 
“Excess Cash Flow Application Date”:  as defined in Section 3.2(c).
 
“Excess Cash Flow Payment Period”:  (a) with respect to the prepayment required
on the first Excess Cash Flow Application Date, the period from the Closing Date
to March 31, 2012 (taken as one accounting period) and (b) with respect to the
prepayment required on each successive Excess Cash Flow Application Date, the
immediately preceding fiscal year of the Borrower.
 
“Exchange Act”:  the Securities Exchange Act of 1934, as amended.
 
“Excluded Indebtedness”:  all Indebtedness permitted by Section 7.1.
 
“Excluded Taxes”:  with respect to any Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (a) Taxes imposed on or measured by its net income or
net profits (however denominated, franchise Taxes imposed on it in lieu of net
income Taxes and branch profits (or similar) Taxes imposed on it, in each case,
by any jurisdiction (or any political subdivision thereof) (i) as a result of
the recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction, or (ii) as a
result of any other present or former connection between such recipient and such
jurisdiction (other than a connection arising primarily as a result of the
execution, delivery, or performance by the recipient of its obligations under
the Loan Documents, receipt of payments under the Loan Documents or enforcement
of rights under the Loan Documents), (b) any U.S. federal withholding Tax that
(i) is imposed on amounts payable to a Lender under any laws in effect at the
time such Lender becomes a party hereto (or designates a new lending office),
except to the extent that, in the case where a Lender designated a new lending
office, such Lender, or in the case of an assignment, the assignor, was
entitled, immediately prior to the time of designation of a new lending office
or assignment as the case may be, to receive additional amounts from the
Borrower with respect to such Tax pursuant to Section 3.10(a); or (ii) is
attributable to such Lender’s failure to comply with Section 3.10(e) and (c) any
United States federal withholding Tax that is imposed pursuant to FATCA.
 
“Exclusive License”:  means any license by a Person of its owned Intellectual
Property to a third party for a term greater than two (2) years and which
provides such licensee exclusive rights to exploit such Intellectual Property.
 
 
-16-

--------------------------------------------------------------------------------

 
“Extension”:  as defined in Section 3.16.
 
“Extension Loan”:  as defined in Section 3.16.
 
“Extension Offer”:  as defined in Section 3.16.
 
“FATCA”:  current Sections 1471 through 1474 of the Code and any amended or
successor version that is substantively comparable and any current or future
Treasury regulations or other official administrative guidance (including any
Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the IRS)
promulgated thereunder.
 
“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent in a commercially reasonable manner.
 
“Fee Letter”:  that certain Fee Letter, dated as of May 9, 2011, among the
Borrower, Morgan Stanley Senior Funding, Inc., HSBC Securities (USA) Inc. and
HSBC Bank USA, N.A.
 
“FEMA”:  the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
 
“First Lien Administrative Agent”:  Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the lenders under the First Lien Loan
Documents or any successor agent.
 
“First Lien Collateral Agent”:  Morgan Stanley Senior Funding, Inc., in its
capacity as collateral agent for the lenders under the First Lien Loan Documents
or any successor agent.
 
“First Lien Credit Agreement”:  the First Lien Credit Agreement dated as of the
date hereof among Holdings, the Borrower, the First Lien Administrative Agent,
the First Lien Collateral Agent, the various lenders from time to time party
thereto and the other parties thereto, as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
 
“First Lien Loan Documents”:  the First Lien Credit Agreement and the related
guarantees, security agreements, mortgages, notes and other agreements and
instruments entered into from time to time in connection with the First Lien
Credit Agreement, as the same may be amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof.
 
“First Lien Loans”:  the loans under the First Lien Credit Agreement.
 
 
-17-

--------------------------------------------------------------------------------

 
“First Lien Obligations”:  all “Obligations” as defined in the First Lien Credit
Agreement.
 
“First Lien Secured Parties”: as defined in the Intercreditor Agreement.
 
“Flood Insurance Laws”:  collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
 
“Foreign Lender”:  any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
 
“Foreign Pledge Agreement”:  a pledge or charge agreement with respect to any
Collateral that constitutes Capital Stock of a Foreign Subsidiary, in form and
substance reasonably satisfactory to the Administrative Agent; provided that no
pledge or charge agreement shall be provided with respect to the Capital Stock
of a Subsidiary of the Borrower that is a CFC except for a pledge of no more
than 65% of the voting Capital Stock of such CFC (whether directly, indirectly
through a pledge of the voting Capital Stock of an entity that is treated as a
disregarded entity for federal income tax purposes and substantially all of the
assets of which consist of the voting Capital Stock of one or more of such CFCs,
or a combination thereof).
 
“Foreign Security Document”:  as defined in Section 4.19.
 
“Foreign Subsidiary”:  any Subsidiary of Holdings that is not a Domestic
Subsidiary.
 
“Funded Debt”:  as to any Person, without duplication, (a) all Indebtedness of
the type described in clauses (a), (b) (to the extent of Earn-Out Obligations
and other similar obligations), (c), (e), (f) (to the extent of any unreimbursed
drawings thereunder) and (h) and (b) Indebtedness of the type described in
clause (g) of the definition of such term of such Person that matures more than
one (1) year from the date of its creation or matures within one (1) year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one (1) year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one (1) year from such date, including all current
maturities and current sinking fund payments in respect of such Indebtedness
whether or not required to be paid within one year from the date of its creation
and, in the case of the Borrower, Indebtedness in respect of the Term Loans.
 
“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time subject to Section 1.2(e).
 
 
-18-

--------------------------------------------------------------------------------

 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.
 
“Governmental Authorization”:  all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.
 
“Group Members”:  the collective reference to Holdings, the Borrower and the
Restricted Subsidiaries.
 
“Guarantee and Collateral Agreement”:  the Second Lien Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each other Loan Party
that is a party thereto, substantially in the form of Exhibit C.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
“Guarantors”:  collectively, Holdings and the Subsidiary Guarantors.
 
“Health Care Laws”:  any and all applicable current and future treaties, laws,
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by the Food
and Drug Administration, the Center for Medicare and Medicaid Services, the
Department of Health and Human Services (“HHS”), the Office of Inspector General
of HHS, the Drug Enforcement Administration or any other Governmental Authority
(including any professional licensing laws, certificate of need laws and state
reimbursement laws), relating in any way to the manufacture, distribution,
marketing, sale, supply or other disposition of any product or service of
Holdings or any of its Restricted Subsidiaries, the conduct of the business of
Holdings or any of its Restricted Subsidiaries, the provision of health care
services generally, or to any relationship among Holdings and its Restricted
Subsidiaries, on the one hand, and their suppliers and customers and patients
and other end-users of their products and services, on the other hand.
 
 
-19-

--------------------------------------------------------------------------------

 
“Hedge Agreements”:  any agreement with respect to any cap, swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedge Agreement.
 
“Holdco”:  as defined in the preamble to this Agreement.
 
“Holdings”:  as defined in the preamble to this Agreement.
 
“IFRS” means the International Financial Reporting Standards as issued by the
International Accounting Standards Board.
 
“Immaterial Subsidiary”:  any Subsidiary now existing or hereafter acquired or
formed and each successor thereto, (a) which accounts for not more than the
lesser of 5% of (i) the consolidated gross revenues (after intercompany
eliminations) of Holdings, the Borrower and the Restricted Subsidiaries and (ii)
the consolidated assets (after intercompany eliminations) of Holdings, the
Borrower and the Restricted Subsidiaries, in each case, as of the last day of
the most recently completed fiscal quarter as reflected on the financial
statements for such quarter after giving pro forma effect to the Acquisition,
and (b) if the Subsidiaries that constitute Immaterial Subsidiaries pursuant to
clause (a) above account for, in the aggregate, more than the lesser of (i) 10%
of such consolidated gross revenues (after intercompany eliminations) and (ii)
10% of the consolidated assets (after intercompany eliminations), each as
described in clause (b) above, then the term “Immaterial Subsidiary” shall not
include each such Subsidiary (starting with the Subsidiary that accounts for the
most consolidated gross revenues or consolidated assets and then in descending
order) necessary to account for at least 90% of the consolidated gross revenues
and 90% of the consolidated assets, each as described in clause (b) above.
 
“Increase Term Joinder”:  as defined in Section 2.4(c).
 
“Incremental Lender”:  any Person that makes a Term Loan pursuant to Section 2.4
or has a commitment to make an Incremental Term Loan pursuant to Section 2.4.
 
“Incremental Term Facility”:  as defined in Section 2.4(a).
 
 
-20-

--------------------------------------------------------------------------------

 
“Incremental Term Loan Commitment”:  as defined in Section 2.4(a).
 
“Incremental Term Loans”:  as defined in Section 2.4(c).
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (including
Earn-Out Obligations but excluding current trade payables and payroll
liabilities incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all Disqualified Capital
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of
Sections 7.1 and 8(e) only, all obligations of such Person in respect of Hedge
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.  For purposes of clause (j) above (including as such clause
applies to Section 8(e)), the principal amount of Indebtedness in respect of
Hedge Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated.  For the
avoidance of doubt Indebtedness does not include compensation and benefits paid,
to be paid, provided or to be provided, in the ordinary course of business and
not yet overdue.
 
“Indemnified Liabilities”:  as defined in Section 10.5(b).
 
“Indemnified Taxes”:  (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and, (b) to the extent not otherwise described in
subsection (a), Other Taxes.
 
“Indemnitee”:  as defined in Section 10.5(b).
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
 
-21-

--------------------------------------------------------------------------------

 
“Intellectual Property”:  collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial
designs, together with any and all inventions described and claimed therein, and
reissues, divisions, continuations, extensions and continuations-in-part thereof
and amendments thereto; (b) trademarks, service marks, certification marks,
trade names, slogans, logos, trade dress, Internet Domain Names, and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and extensions and renewals thereof and
amendments thereto; (c) copyrights (whether statutory or common law, and whether
published or unpublished), copyrightable subject matter, and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all registrations and applications therefor, and renewals and extensions thereof
and amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered; (f) income,
fees, royalties, damages and payments now and hereafter due and/or payable under
or with respect to any of the foregoing, including, without limitation, damages,
claims and payments for past, present or future infringements, misappropriations
or other violations thereof; (g) rights and remedies to sue for past, present
and future infringements, misappropriations and other violations of any of the
foregoing; and (h) rights, priorities, and privileges corresponding to any of
the foregoing or other similar intangible assets throughout the world.
 
“Intellectual Property Security Agreements”:  an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any Intellectual Property which is the subject of a
registration or application with the United States Patent and Trademark Office
or the United States Copyright Office (or, with respect to each Loan Party which
owns any Intellectual Property which is the subject of a registration or
application with the equivalent authority in the Republic of Ireland) grants to
the Collateral Agent, for the benefit of the Secured Parties a security interest
in such Intellectual Property attached hereto as Exhibit H.
 
“Intercompany Note”:  the Intercompany Note to be executed and delivered by each
Subsidiary of Holdings that is not a Loan Party, substantially in the form
attached hereto as Exhibit I.
 
“Intercreditor Agreement”:  the agreement substantially in the form of Exhibit
K, dated as of the date hereof among the Collateral Agent and the First Lien
Collateral Agent, as the same may be amended, modified or supplemented from time
to time.
 
“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any LIBOR Rate Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, and (c) as to any LIBOR Rate Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.
 
 
-22-

--------------------------------------------------------------------------------

 
“Interest Period”:  as to any LIBOR Rate Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such LIBOR Rate Loan and ending one, two, three or six months (or if
consented to by all Lenders, nine or twelve months) thereafter, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such LIBOR Rate
Loan and ending one, two, three or six months (or if consented to by all
Lenders, nine or twelve months) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent no later than 12:00 Noon, New
York City time, on the date that is three (3) Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that, the
initial Interest Period will commence on the Closing Date and end on December 3,
2011; provided, further, all of the foregoing provisions relating to Interest
Periods are subject to the following:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)          the Borrower may not select an Interest Period that would extend
beyond the Term Loan Maturity Date; and
 
(iii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Intermediate Holdco”:  as defined in the preamble to this Agreement.
 
“Internally Generated Cash”:  with respect to any period, any cash of Holdings,
the Borrower or any Subsidiary Guarantor generated during such period, excluding
Net Cash Proceeds and any cash constituting proceeds from an incurrence of
Indebtedness, an issuance of Capital Stock or a capital contribution, in each
case, except to the extent such proceeds are included as income in calculating
Consolidated Net Income for such period.
 
“Internet Domain Names”:  all Internet domain names and associated URL
addresses.
 
“Investments”:  as defined in Section 7.6.
 
“IP Sale”:  any Disposition of any Intellectual Property (excluding in any case
any such Disposition permitted by clauses (c), (e), (k) and (n) of Section 7.4)
that yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $2,500,000.
 
 
-23-

--------------------------------------------------------------------------------

 
“IRS”:  the United States Internal Revenue Service.
 
“Junior Financing”:  any Junior Indebtedness or any other Indebtedness of
Holdings or any Subsidiary that is, or that is required to be, contractually
subordinated in payment or lien priority to the Obligations.
 
“Junior Financing Documentation”:  any documentation governing any Junior
Financing.
 
“Junior Indebtedness”:  Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is
six (6) months following the Term Loan Maturity Date; (b) the weighted average
maturity of such Indebtedness shall occur after the date that is six (6) months
following the Term Loan Maturity Date; (c) the mandatory prepayment provisions,
affirmative and negative covenants and financial covenants shall be no more
restrictive, taken as a whole, than the provisions set forth in the Loan
Documents, as determined in good faith and certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower; (d) such
Indebtedness is unsecured; (e) if such Indebtedness is Subordinated
Indebtedness, the other terms and conditions thereof shall be satisfied; (f) if
such Indebtedness is incurred by a Subsidiary that is not a Loan Party, (i) such
Subsidiary shall have also provided a guarantee of the Obligations substantially
on the terms set forth in the Guarantee and Collateral Agreement and (ii) if the
Indebtedness being guaranteed, is subordinated to the Obligations, such
guarantee, shall be subordinated to the guarantee of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness; and (g) if such Indebtedness is incurred by a Subsidiary that
is not a Loan Party, subject to Section 7.6(g), such Indebtedness may be
guaranteed by another Group Member.
 
“Key IP”:  the Intellectual Property covering the products marketed under the
following brand names:  “AMPYRA”, “VIVITROL”, “BYDUREON”, “RISPERDAL CONSTA” and
“INVEGA SUSTENNA”, and any derivative or modified products or property thereof.
 
“Lead Arrangers”:  Morgan Stanley Senior Funding, Inc. and HSBC Securities (USA)
Inc., each, in its capacity as joint lead arranger under this Agreement.
 
“Lender Insolvency Event”:  (a) a Lender or its Parent Company is adjudicated by
a Governmental Authority to be insolvent, or admits in writing its inability to
pay its debts as they become due, or makes a general assignment for the benefit
of its creditors, or (b) such Lender or its Parent Company is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its Parent Company, or such Lender or its Parent
Company has indicating its consent to or acquiescence in any such proceeding or
appointment.
 
“Lenders”:  each Term Lender and Incremental Lender.
 
 
-24-

--------------------------------------------------------------------------------

 
“LIBOR”:  with respect to each day during each Interest Period pertaining to a
LIBOR Rate Loan, the rate per annum offered for deposits of Dollars for the
applicable Interest Period that appears on Reuters Screen LIBOR01 Page as of
11:00 A.M., London, England time, two (2) Business Days prior to the first day
of such Interest Period or (b) if no such offered rate exists, such rate will be
the rate of interest per annum as determined by the Administrative Agent
(rounded upwards, if necessary, to the nearest 1/100 of 1%) at which deposits of
Dollars in immediately available funds are offered at 11:00 A.M., London,
England time, two (2) Business Days prior to the first day in the applicable
Interest Period by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for such interest period and
for an amount equal or comparable to the principal amount of the Term Loans to
be borrowed, converted or continued as LIBOR Rate Loans on such date of
determination.
 
“LIBOR Rate”:  with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the rate per annum equal to the greater of (a) 1.50% (the
“LIBOR Floor”) and (b) for each Interest Period following the initial Interest
Period, the rate per annum determined by the Administrative Agent (rounded
upward to the nearest 1/100th of 1%) by dividing (i) LIBOR for such Interest
Period by (ii) 1.00 - Eurocurrency Reserve Requirements.  The LIBOR Rate shall
be adjusted on and as of the effective date of any change in the Eurocurrency
Reserve Requirements.
 
“LIBOR Rate Loans”:  loans the rate of interest applicable to which is based
upon the LIBOR Rate.
 
“LIBOR Tranche”:  the collective reference to LIBOR Rate Loans under a
particular loan facility the then current Interest Periods with respect to all
of which begin on the same date and end on the same later date (whether or not
such Loans shall originally have been made on the same day).
 
“Lien”:  means, with respect to any property or asset, (a) any mortgage, deed of
trust, lien (statutory or otherwise), pledge, hypothecation, encumbrance, charge
or security interest in, on, of or with respect to such property or asset,
(b) any right, title or interest of any Person (including any vendor or lessor)
under any conditional sale agreement, capital lease or title retention agreement
(or any capital or financing lease having substantially the same economic effect
as any of the foregoing) relating to such property or asset and (c) in the case
of securities (debt or equity), any purchase option, call, put or similar right
of any Person with respect to such securities.
 
“Loan Documents”:  this Agreement, the Security Documents, the Notes and the Fee
Letter.
 
“Loan Party”:  each of Holdings, the Borrower and the Subsidiary Guarantors.
 
“Margin Stock”:  as defined in Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.
 
“Material Adverse Effect”:  (a) a material adverse effect upon, the business,
assets, liabilities, operations or condition (financial or otherwise) of
Holdings and its Subsidiaries, taken as a whole; or (b) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.
 
 
-25-

--------------------------------------------------------------------------------

 
“Material Indebtedness”:  of any Person at any date, Indebtedness the
outstanding principal amount of which exceeds in the aggregate $15,000,000.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, or any substances,
materials, wastes, pollutants or contaminants in any form  regulated  under any
Environmental Law, including asbestos and asbestos-containing materials,
polychlorinated biphenyls, radon gas, radiation, and electromagnetic or radio
frequency emissions.
 
“Maximum Rate”:  as defined in Section 3.5(e).
 
“Merger Sub”:  ANTLER ACQUISITION CORP., a corporation organized under the laws
of the Commonwealth of Pennsylvania and a wholly-owned subsidiary of Holdco and
to be merged with and into the Borrower.
 
“Moody’s”:  Moody’s Investors Service, Inc.
 
“Mortgaged Properties”:  the real properties as to which the Collateral Agent
for the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages pursuant to Section 6.10.
 
“Mortgages”:  any mortgages and deeds of trust or any other documents creating
and evidencing Liens on Mortgaged Properties made by any Loan Party in favor of,
or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, which shall be in a form reasonably satisfactory to the Administrative
Agent and the Collateral Agent.
 
“Multiemployer Plan”:  a Plan that is a “multiemployer” plan as defined in
Section 4001(a)(3) of ERISA.
 
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Group Member
or any Commonly Controlled Entity and at least one person other than a Group
Member or a Commonly Controlled Entity or (b) was so maintained and in respect
of which any Group Member or a Commonly Controlled Entity could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.
 
“Net Cash Proceeds”:
 
(a)            in connection with any Asset Sale, IP Sale (other than in
connection with any Exclusive License) or any Recovery Event, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or held in escrow or purchase price adjustment receivable
or by the Disposition of any non-cash consideration received in connection
therewith or otherwise, but only as and when received and net of costs, amounts
and taxes set forth below), net of:
 
 
-26-

--------------------------------------------------------------------------------

 
(i)           attorneys’ fees, accountants’ fees, investment banking fees and
other professional and transactional fees actually incurred in connection
therewith;
 
(ii)          amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document);
 
(iii)         other fees and expenses actually incurred in connection therewith;
 
(iv)         taxes paid or reasonably estimated to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements);
 
(v)          amounts provided as a reserve in accordance with GAAP against any
liabilities associated with the assets disposed of in an Asset Sale (including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such Asset Sale); provided that such amounts shall
be considered Net Cash Proceeds upon release of such reserve; and
 
(b)            in connection with any Exclusive License, the proceeds thereof in
the form of cash and Cash Equivalents constituting Upfront Payments, net of:
 
(i)           attorneys’ fees, accountants’ fees, investment banking fees and
other professional and transactional fees actually incurred in connection
therewith;
 
(ii)          other fees and expenses actually incurred in connection therewith;
 
(iii)         taxes paid or reasonably estimated to be payable as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements);
 
(iv)         amounts provided as a reserve in accordance with GAAP against any
liabilities associated with such Exclusive License (including, without
limitation, against any indemnification obligations associated with such
Exclusive License); provided that such amounts shall be considered Net Cash
Proceeds upon release of such reserve; and
 
(c)           in connection with any issuance or sale of Capital Stock, any
capital contribution or any incurrence of Indebtedness, the cash proceeds
received from such issuance, contribution or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
 
“Non-Consenting Lenders”:  as defined in Section 10.1.
 
 
-27-

--------------------------------------------------------------------------------

 
“Non-Defaulting Lender”:  at any time, a Lender that is not a Defaulting Lender.
 
“Non-U.S. Pension Plan”:  any plan, fund or other similar program established or
maintained outside the United States by a Group Member primarily for the benefit
of employees of Group Members residing outside the United States, which plan,
fund or other similar program provides for retirement income of such employees
or a deferral of income from such employees in contemplation of retirement and
is not subject to ERISA or the Code.
 
“Not Otherwise Applied”:  with reference to any amount of proceeds of any
transaction, that (a) was not required to be applied to prepay the Term Loans
pursuant to Section 3.2(c) and (b) was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.
 
“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any Insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Term Loans and all other obligations and liabilities of the Loan Parties to
any Agent or to any Lender, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to any Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
 
“OFAC”:  as defined in Section 4.23(a).
 
“Offer”:  as defined in Section 10.6(b).
 
“Offer Loans”:  as defined in Section 10.6(b).
 
“Organizational Documents”:  as to any Person, the Certificate of Incorporation,
Certificate of Formation, By-Laws, Limited Liability Company Agreement,
Memorandum and Articles of Association, Partnership Agreement or other similar
organizational or governing documents of such Person.
 
“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Outside Date”: shall mean November 9, 2011.
 
 
-28-

--------------------------------------------------------------------------------

 
“Parent Company”:  with respect to a Lender, the bank holding company (as
defined in Board Regulation Y), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.
 
“Parent Entity” shall mean any of Holdings, Intermediate Holdco and Holdco and
any other person of which Holdings is a Subsidiary.
 
“Participant”:  as defined in Section 10.6(e).
 
“Patriot Act”:  the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor entity performing similar
functions).
 
“Perfection Certificate”:  shall mean a perfection certificate in the form of
Exhibit L-1 or any other form approved by the Collateral Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.
 
“Perfection Certificate Supplement” shall mean a perfection certificate
supplement in the form of Exhibit L-2 or any other form approved by the
Collateral Agent.
 
“Permitted Acquisition”:  (i) the Acquisition and (ii) any acquisition, whether
by purchase, merger or otherwise, of all or substantially all of the assets of,
all or a majority of the Capital Stock of, or a business line or unit or a
division of, any Person; provided:
 
(a)           immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;
 
(b)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;
 
(c)           in the case of the acquisition of Capital Stock, such Capital
Stock shall become subject to a security interest in favor of the Collateral
Agent for the benefit of the Secured Parties and the issuer of such Capital
Stock shall become a Loan Party, in each case, in accordance with Section 6.10
and 6.11;
 
(d)           the Consolidated Leverage Ratio, in each case, calculated on a pro
forma basis after giving effect to such acquisition as if such acquisition had
occurred on the first day of the most recent period of four (4) consecutive
fiscal quarters of the Borrower for which financial statements are available
shall be less than 4.50:1.00;
 
(e)           Holdings shall have delivered to the Administrative Agent at least
five (5) Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with clause (d) above and compliance with
clause (f) below, together with all relevant financial information with respect
to such acquired assets, including, in the event the Consolidated EBITDA
(calculated on a pro forma basis) of the assets and property subject to such
acquisition is greater than 25% of the Consolidated EBITDA (calculated on a pro
forma basis) of Holdings, appropriate revisions to the Projections included in
the Confidential Information Memorandum, or, if Projections have been provided
pursuant to Section 6.2(b), appropriate revisions to such Projections, in each
case after giving effect to such proposed acquisition (such revised projections
or Projections to be accompanied by a certificate of a Responsible Officer of
the Borrower stating that such revised projections or Projections are based on
estimates, information and assumptions set forth therein and otherwise believed
by such Responsible Officer of the Borrower to be reasonable at such time (it
being recognized that such revised projections or Projections relate to future
events and are not to be viewed as fact and that actual results during the
period covered thereby may differ from such revised projections or Projections
by a material amount)); and
 
 
-29-

--------------------------------------------------------------------------------

 
(f)           any Person or assets or division as acquired in accordance
herewith shall be in substantially the same business or lines of business in
which Holdings and/or its Subsidiaries are engaged, or are permitted to be
engaged, as provided in Section 7.14, as of the time of such acquisition.
 
“Permitted Refinancing”:  as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are
satisfied:  (a) the weighted average life to maturity of such refinancing
Indebtedness shall be greater than or equal to the weighted average life to
maturity of the Indebtedness being refinanced; (b) the principal amount of such
refinancing Indebtedness shall be less than or equal to the principal amount
(including any accreted or capitalized amount) then outstanding of the
Indebtedness being refinanced, plus any required premiums and other amounts
paid, and fees and expenses incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); and (e) the refinancing Indebtedness is subordinated
to the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced (as determined in good faith and certified in
writing to the Administrative Agent by a Responsible Officer of the Borrower)
and the holders of such refinancing Indebtedness have entered into any
subordination or intercreditor agreements reasonably requested by the
Administrative Agent evidencing such subordination.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
 
-30-

--------------------------------------------------------------------------------

 
“Platform”:  as defined in Section 6.1.
 
“Pledged Company”:  any Subsidiary of Holdings the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.
 
“Pledged Equity Interests”:  as defined in the Guarantee and Collateral
Agreement.
 
“Portfolio Interest Exemption”:  as defined in Section 3.10.
 
“Pound Sterling”:  the lawful currency of the United Kingdom.
 
“Pro Forma Financial Statements”:  as defined in Section 4.1(a).
 
“Projections”:  as defined in Section 6.2(b).
 
“Properties”:  as defined in Section 4.17(a).
 
“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
“Purchased Interests”:  has the meaning set forth in the Acquisition Agreement.
 
“Qualified Capital Stock”:  any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the one hundred eighty-first day following
the Term Loan Maturity Date, or (y) is convertible into or exchangeable (unless
at the sole option of the issuer thereof) for (i) debt securities or (ii) any
Capital Stock referred to in clause (x) above, in each case, at any time on or
after the one hundred eighty-first day following the Term Loan Maturity Date.
 
“Quarterly Payment Date”:  March 31, June 30, September 30 and December 31 of
each year.
 
“Recovery Event”:  any settlement of or payment in excess of $5,000,000 in
respect of any property or casualty insurance claim or any condemnation
proceeding relating to any asset of any Group Member.
 
 
-31-

--------------------------------------------------------------------------------

 
“Refinanced Term Loans”:  as defined in Section 10.1.
 
“Register”:  as defined in Section 10.6(d).
 
“Regulation S-X”:  Regulation S-X promulgated under the Securities Act.
 
“Regulation T”:  Regulation T of the Board as in effect from time to time.
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Regulation X”:  Regulation X of the Board as in effect from time to time.
 
“Reinvestment Deferred Amount”:  with respect to (i) any Reinvestment Event
(other than any IP Sale), the aggregate Net Cash Proceeds and (ii) any
Reinvestment Event that is an IP Sale, 75% of the aggregate Net Cash Proceeds,
in each case, received by any Group Member in connection therewith that are not
applied to prepay the Term Loans pursuant to Section 3.2(b) as a result of the
delivery of a Reinvestment Notice.
 
“Reinvestment Event”:  any Asset Sale, IP Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that
Intermediate Holdco or the Borrower, as the case may be, (directly or indirectly
through a Restricted Subsidiary) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale, IP Sale or Recovery Event to
acquire or repair fixed or capital assets useful in its business (including by
making Permitted Acquisitions); provided that in the case of an IP Sale of Key
IP the proceeds from such IP Sale (a) are maintained in an account that is the
subject of a Control Agreement until the earlier of (i) the Reinvestment
Prepayment Date or (ii) the date on which they are applied in prepayment of the
Term Loans and (b) may not be invested in any Unrestricted Subsidiary.
 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair fixed or capital
assets useful in the Borrower’s or the Restricted Subsidiaries’ businesses
(including by making Permitted Acquisitions) in accordance with the applicable
Reinvestment Notice; provided that, in the case of an IP Sale of Key IP, such
assets shall be reasonably comparable (including as to value and as to quality
and amount of cash flows that are expected to be generated therefrom) as the Key
IP disposed in such IP Sale, as determined by the Borrower in good faith and
confirmed in a certificate of a Responsible Officer delivered to the
Administrative Agent on or prior to such date.
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months (or if Intermediate Holdco,
the Borrower or a Restricted Subsidiary, as the case may be has entered into a
legally binding commitment to reinvest such Reinvestment Deferred Amount during
such twelve (12) month period, eighteen (18) months) after such Reinvestment
Event and (b) the date on which the Borrower shall have determined not to, or
shall have otherwise ceased to, acquire or repair fixed or capital assets useful
in the Borrower’s or the Restricted Subsidiaries’ businesses with all or any
portion of the relevant Reinvestment Deferred Amount.
 
 
-32-

--------------------------------------------------------------------------------

 
“Related Indemnified Person”:  of an indemnified person means (a) any
controlling person or controlled affiliate of such indemnified person, (b) the
respective directors, officers, or employees of such indemnified person or any
of its controlling persons or controlled affiliates and (c) the respective
agents of such indemnified person or any of its controlling persons or
controlled affiliates, in the case of this clause (c), acting at the
instructions of such indemnified person, controlling person or such controlled
affiliate; provided that each reference to a controlled affiliate or controlling
person in this sentence pertains to a controlled affiliate or controlling person
involved in the negotiation or syndication of this Agreement and the Term Loans.
 
“Related Party Register”:  as defined in Section 10.6(d).
 
“Release”:  any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection, or leaching into the
Environment, or into or from any building or facility.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reorganization Transfer Agreements”:  has the meaning set forth in the
Acquisition Agreement.
 
“Replacement Term Loans”:  as defined in Section 10.1.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
pursuant to PBGC Reg. § 4043.
 
“Repricing Transaction”:  the prepayment or refinancing of all or a portion of
the Term Loans with the incurrence by any Loan Party of any long-term bank debt
financing (including, without limitation, any Replacement Term Loans) incurred
for the primary purpose of obtaining an effective interest cost or weighted
average yield (excluding any arrangement or commitment fees in connection
therewith) that is less than the interest rate for or weighted average yield of
the Term Loans, including without limitation, as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, the Term Loans.
 
“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Term Commitments then in effect.
 
“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, including, in each case,
any applicable Health Care Laws.
 
 
-33-

--------------------------------------------------------------------------------

 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of Holdings or the Borrower (unless
otherwise specified), but in any event, with respect to financial matters, the
chief financial officer, treasurer or assistant treasurer of the Borrower.
 
“Restricted Payments”:  as defined in Section 7.5.
 
“Restricted Subsidiary”:  shall mean any Subsidiary that is not an Unrestricted
Subsidiary.
 
“S&P”:  Standard & Poor’s Ratings Services.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Secured Parties”:  the collective reference to the Lenders and the Agents, and
each of their successors and assigns.
 
“Securities Act”:  the Securities Act of 1933, as amended.
 
“Security Documents”:  the collective reference to the Intercreditor Agreement,
the Guarantee and Collateral Agreement, the Debentures, the Mortgages (if any),
the Control Agreements, the Intellectual Property Security Agreements and all
other security documents hereafter delivered to the Administrative Agent or the
Collateral Agent granting a Lien on any property of any Person to secure the
Obligations of any Loan Party under any Loan Document.
 
“Senior Secured Leverage Ratio”:  at any date, the ratio of (a) Consolidated
Funded Debt secured by a Lien on all or any portion of the Collateral (including
Indebtedness pursuant to this Agreement) to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters ended on such date.
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Software”:  as defined in the definition of Intellectual Property.
 
“Solvent”:  as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person; (b) the present fair salable
value of the assets of such Person is greater than the amount that will be
required to pay the probable liability of such Person on the sum of its debts
and other liabilities, including contingent liabilities; (c) such Person has
not, does not intend to, and does not believe (nor should it reasonably believe)
that it will, incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they become due (whether at maturity or
otherwise); (d) such Person does not have unreasonably small capital with which
to conduct the businesses in which it is engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date; (e) it is
not unable to pay its debts as they fall due; and (f) in the case of any such
Person organized under the laws of the Republic of Ireland, it is not deemed
unable to pay its debts as they fall due for purposes of the laws of the
Republic of Ireland.
 
 
-34-

--------------------------------------------------------------------------------

 
“Special Flood Hazard Area”:  an area that FEMA’s current flood maps indicate
has at least a one percent (1%) chance of a flood equal to or exceeding the base
flood elevation (a 100-year flood) in any given year.
 
“specified currency”:  as defined in Section 10.17.
 
“Stock Certificates”:  Collateral consisting of certificates representing
Capital Stock of any Subsidiary of Holdings for which a security interest can be
perfected by delivering such certificates.
 
“Subordinated Indebtedness”:  any unsecured Junior Indebtedness of the Borrower
or a Subsidiary Guarantor the payment of principal and interest of which and
other obligations of the Borrower or such Subsidiary Guarantor in respect
thereof are subordinated to the prior payment in full of the Obligations on
terms and conditions reasonably satisfactory to the Administrative Agent.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person and, in the case of Person which is a company
incorporated in Ireland, shall include a subsidiary of such Person within the
meaning of Section 155 of the Companies Acts 1963 of Ireland.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Holdings.
 
“Subsidiary Guarantor”:  each Subsidiary of Holdings (other than the Borrower)
that guarantees the Obligations pursuant to a Loan Document or pursuant to
Section 6.10.
 
“Survey”:  a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, provided that the
Borrower shall have a reasonable amount of time to deliver such redated survey,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue customary
endorsements or (b) otherwise acceptable to the Collateral Agent.
 
 
-35-

--------------------------------------------------------------------------------

 
“Swiss Franc”:  the lawful currency of Switzerland.
 
“Syndication Agent(s)”:  as defined in the preamble to this Agreement.
 
“Syndication Date”:  the date on which the Lead Arrangers complete a Successful
Syndication (as defined in the Fee Letter) of the Term Loans and the entities
selected in such syndication process become parties to this Agreement.
 
“Taxes”:  taxes, levies, imposts, duties, charges, fees, deductions or
withholdings imposed by any Governmental Authority, and any interest, penalties
or additions to tax imposed with respect thereto.
 
“Tax Status Certificate”:  as defined in Section 3.10.
 
“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder in a principal amount not to exceed
the amount set forth on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof.  The original aggregate amount
of the Term Commitments is $140,000,000.
 
“Term Facility”:  the Term Commitments and the Term Loans made thereunder.
 
“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.
 
“Term Loan”:  as defined in Section 2.1, together with any Incremental Term
Loans, if applicable.
 
“Term Loan Increase Effective Date”:  as defined in Section 2.4(a).
 
“Term Loan Maturity Date”:  the date that is seven (7) years after the Closing
Date.
 
“Term Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes the aggregate
principal amount of the Term Loans then outstanding).
 
 
-36-

--------------------------------------------------------------------------------

 
“Ticking Fee”: as defined in Section 2.5(b).
 
“Title Company”:  any title insurance company as shall be retained by Borrower
and reasonably acceptable to the Administrative Agent.
 
“Total Term Commitments”:  at any time, the aggregate amount of the Term
Commitments then in effect.
 
“Transaction”:  collectively, (a) the consummation of the Acquisition and the
Cash Contribution, (b) the borrowing of the Term Loans on the Closing Date, (c)
the borrowing of the First Lien Loans on the Closing Date and (d) the other
transactions contemplated by the Loan Documents.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Term Loan, its nature as an ABR Loan or a LIBOR Rate Loan.
 
“UCC Filing Collateral”:  Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.
 
“Unasserted Contingent Obligations”:  as defined in the Guarantee and Collateral
Agreement.
 
“United States”:  the United States of America.
 
“Unrestricted Subsidiary”:  means any Subsidiary designated by the board of
directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.16, in each case, until such Person ceases to be Unrestricted
Subsidiary in accordance with Section 6.16 or ceases to be a Subsidiary.
 
“Upfront Payment”:  means, for any Exclusive License, the aggregate cash payment
paid to any Group Member on or prior to the consummation of the Exclusive
License (and which, for the avoidance of doubt, shall not include any royalty,
earnout, milestone payment, contingent payment or any other deferred payment
that may be payable thereafter.)
 
“U.S. GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States.
 
“Voluntary Prepayment”:  a prepayment of the Term Loans and the First Lien
Loans.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
 
 
-37-

--------------------------------------------------------------------------------

 
“Wholly Owned Subsidiary”:  as to any Person, any other Person, all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
 
1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder), (vi) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vii) any references herein to any Person
shall be construed to include such Person’s successors and assigns.
 
(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP in effect as of the
date hereof; provided that, if either the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the Administrative Agent, the Borrower and the Lenders shall
negotiate in good faith to amend such provision to preserve the original intent
in light of the change in GAAP; provided that such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
 
-38-

--------------------------------------------------------------------------------

 
(f) When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of LIBOR Rate Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.
 
 
SECTION 2.    AMOUNT AND TERMS OF TERM COMMITMENTS
 
2.1 Term Commitments.  Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan (a “Term Loan”) to the Borrower on the
Closing Date in an amount not to exceed the amount of the Term Commitment of
such Lender.  The Term Loans may from time to time be LIBOR Rate Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 3.3.
 
2.2 Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice in the form annexed hereto as Exhibit B
(which notice must be received by the Administrative Agent prior to 12:00 Noon,
New York City time, at least 1 Business Day prior to the anticipated Closing
Date) requesting that the applicable Lenders make the Term Loans on the Closing
Date and specifying the amount to be borrowed.  Upon receipt of such notice the
Administrative Agent shall promptly notify each applicable Lender thereof.  Not
later than 12:00 Noon, New York City time, on the Closing Date, each Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the Term Loan or Term Loans to be made
by such Lender.  The Administrative Agent shall make the proceeds of such Term
Loan or Term Loans available to the Borrower on such Borrowing Date by wire
transfer in immediately available funds to a bank account designated in writing
by the Borrower to the Administrative Agent.
 
2.3 Repayment of Term Loans.  The principal amount of the Term Loans and all
other Obligations under or in respect of the Term Loans shall be due and payable
in full, if not earlier in accordance with this Agreement, on the Term Loan
Maturity Date.
 
2.4 Incremental Term Loans.
 
(a) Borrower Request.  The Borrower may at any time and from time to time after
the Closing Date by written notice to the Administrative Agent elect to request
the establishment of one or more new term loan facilities (each, an “Incremental
Term Facility”) with term loan commitments (each, an “Incremental Term Loan
Commitment”) in an aggregate amount not to exceed the greater of (a) $50,000,000
and (b) such amount as will not cause the Senior Secured Leverage Ratio as of
the date of the most recent financial statements delivered pursuant to
Section 6.1(a) or (b) to be greater than 4.25:1.00, on a pro forma basis after
giving effect to the incurrence thereof and the application of proceeds
therefrom, and in minimum increments of $10,000,000.  Each such notice shall
specify (i) the date (each, a “Term Loan Increase Effective Date”) on which the
Borrower proposes that the Incremental Term Loan Commitment shall be effective,
which shall be a date not less than ten (10) Business Days after the date on
which such notice is delivered to the Administrative Agent and (ii) the identity
of each Person (which, if not a Lender, an Approved Fund or an Affiliate of a
Lender, shall be reasonably satisfactory to the Administrative Agent) to whom
the Borrower proposes any portion of such Incremental Term Loan Commitment be
allocated and the amounts of such allocations (it being understood that no
existing Lender will have an obligation to make a portion of any Incremental
Term Loan).
 
 
-39-

--------------------------------------------------------------------------------

 
(b) Conditions.  The Incremental Term Loan Commitment shall become effective, as
of such Term Loan Increase Effective Date; provided that:
 
(i) each of the conditions set forth in Section 5.2 shall be satisfied;
 
(ii) no Default or Event of Default shall have occurred or be continuing or
would result from the borrowings to be made on the Term Loan Increase Effective
Date; and
 
(iii) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
 
(c) Terms of Incremental Term Loans and Incremental Term Loan Commitments.  The
terms and provisions of the Incremental Term Loans made pursuant to the
Incremental Term Loan Commitments shall be as follows:
 
(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (the “Incremental Term Loans”) shall be on terms consistent with the
existing Term Loans (except as otherwise set forth herein) and, to the extent
not consistent with such existing Term Loans, on terms reasonably acceptable to
the Administrative Agent (except as otherwise set forth herein) (it being
understood that Incremental Term Loans may be part of the existing tranche of
Term Loans or may comprise one or more new tranches of Term Loans);
 
(ii) the weighted average life to maturity of all new Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
existing Term Loans;
 
(iii) the maturity date of Incremental Term Loans shall not be earlier than the
Term Loan Maturity Date; and
 
(iv) the applicable yield for the Incremental Term Loans shall be determined by
the Borrower and the applicable new Lenders; provided, however, that the
applicable yield (which, for such purposes only, shall be deemed to include all
upfront or similar fees, original issue discount (with original issue discount
being equated to interest based on an assumed four-year life to maturity)
or  LIBOR Rate or ABR “floors” (with any increase in such floors being equated
to an increase in interest rate) payable to all Lenders providing such
Incremental Term Loans, but shall exclude customary arrangement fees payable to
any arranger in connection with the Incremental Term Loans) for the Incremental
Term Loans shall not be greater than the highest applicable yield that may,
under any circumstances, be payable with respect to Term Loans plus 50 basis
points, except to the extent that the applicable yield applicable to the Term
Loans is increased to the extent necessary to achieve the foregoing.
 
 
-40-

--------------------------------------------------------------------------------

 
The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Term Joinder”) executed by the Borrower, the Administrative Agent
and each Incremental Lender making such Incremental Term Loan Commitment, in
form and substance reasonably satisfactory to each of them.  The Increase Term
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4.  In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Term Loans that
are Term Loans made pursuant to this Agreement.
 
(d) Making of Incremental Term Loans.  On any Term Loan Increase Effective Date
on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Incremental Lender of
such Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.
 
(e) Equal and Ratable Benefit.  The Incremental Term Loans and Incremental Term
Loan Commitments established pursuant to this Section 2.4 shall constitute Term
Loans and Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Guarantors.  The Loan Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any such class of
Incremental Term Loans or any such Incremental Term Loan Commitments.
 
2.5 Fees.
 
(a) The Borrower shall pay to the Agents such fees as shall have been separately
agreed upon in writing in the amounts and at times specified.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever
(except as expressly agreed between the Borrower and the applicable Agent).
 
(b) Ticking Fee. For the period commencing from and after July 1, 2011 to and
including the Closing Date, the Borrower shall pay to the Administrative Agent,
for the account of each Lender in accordance with its Pro Rata Share, a ticking
fee (the “Ticking Fee”) equal to the product of (i) a rate per annum equal to
the Applicable Margin for a LIBOR Rate Loan times (ii) the Term Commitments. The
Ticking Fee shall accrue at all times during the period from and after July 1,
2011 to and including the Closing Date and shall be due and payable on the
Closing Date.
 
 
-41-

--------------------------------------------------------------------------------

 
 
SECTION 3.   GENERAL PROVISIONS APPLICABLE TO LOANS
 
3.1 Optional Prepayments; Optional Prepayment Premium.  (a)           Subject to
the terms of the First Lien Loan Documents and the Intercreditor Agreement, the
Borrower may at any time and from time to time prepay the Term Loans, in whole
or in part, without premium or penalty (other than as set forth in
Section 3.2(d) below), upon irrevocable notice delivered to the Administrative
Agent no later than 12:00 Noon, New York City time, three (3) Business Days
prior thereto, in the case of LIBOR Rate Loans, and no later than 12:00 Noon,
New York City time, one (1) Business Day prior thereto, in the case of ABR
Loans, which notice shall specify the date and amount of prepayment, whether the
prepayment is of LIBOR Rate Loans or ABR Loans and the manner in which such
prepayment is to be applied to the Term Loans; provided, that if a LIBOR Rate
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 3.11.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount
prepaid.  Partial prepayments of LIBOR Rate Loans shall be in an aggregate
principal amount of $500,000 or integral multiples of $100,000 in excess
thereof.  Partial prepayments of ABR Loans shall be in an aggregate principal
amount of $250,000 or integral multiples of $100,000 in excess
thereof.  Notwithstanding the foregoing, a notice of prepayment delivered by
Borrower in accordance with this Section 3.1(a) may expressly state that such
notice is conditioned upon the effectiveness of new credit facilities or other
sources of refinancing and which effectiveness will result in the immediate
payment in full in cash of all Obligations, in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the time on which the Term Loans would have been repaid in accordance
with such notice of prepayment) if such condition is not satisfied or not
reasonably likely to be satisfied and the Borrower shall pay any amounts due
under Section 3.9, if any, in connection with any such revocation.
 
(b)           In the event that, the Borrower makes any prepayment of Term Loans
pursuant to Section 3.1(a), the Borrower shall pay the Administrative Agent, for
the ratable account of each applicable Term Lender, a prepayment premium as
follows: (i) if such prepayment is made on or prior to the first anniversary of
the Closing Date, 3% of the aggregate amount of the Term Loans so prepaid, (ii)
if such prepayment is made after the first anniversary of the Closing Date but
on or prior to the second anniversary of the Closing Date, 2% of the aggregate
amount of the Term Loans so prepaid, (iii) if such prepayment is made after the
second anniversary of the Closing Date but on or prior to the third anniversary
of the Closing Date, 1% of the aggregate amount of the Term Loans so prepaid and
(iv) if such prepayment is after the third anniversary of the Closing Date,
zero.
 
3.2 Mandatory Prepayments.
 
 
-42-

--------------------------------------------------------------------------------

 
(a)           After the Discharge of First Lien Obligations, if any Indebtedness
shall be incurred or issued by any Group Member after the Closing Date (other
than Excluded Indebtedness), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such incurrence or issuance toward the
prepayment of the Term Loans as set forth in Section 3.2(d).
 
(b)           (i)           After the Discharge of First Lien Obligations, if on
any date any Group Member shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event then, unless a Reinvestment Notice shall be delivered in respect
thereof, such Net Cash Proceeds shall be applied on such date toward the
prepayment of the Term Loans as set forth in Section 3.2(d); provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 3.2(d).
 
(ii)           After the Discharge of First Lien Obligations, if on any date any
Group Member shall receive Net Cash Proceeds from any IP Sale, then unless a
Reinvestment Notice shall be delivered in respect thereof, an amount equal to
not less than 75% of such Net Cash Proceeds shall be applied on such date toward
the prepayment of the Term Loans as set forth in Section 3.2(d); provided, that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 3.2(d).
 
(c)           After the Discharge of First Lien Obligations, the Borrower shall,
on each Excess Cash Flow Application Date, apply the ECF Percentage of the
excess, if any, of (i) Excess Cash Flow for the related Excess Cash Flow Payment
Period minus (ii) Voluntary Prepayments made during such Excess Cash Flow
Payment Period toward the prepayment of the Term Loans as set forth in
Section 3.2(d).  Except as provided below, each such prepayment and commitment
reduction shall be made on a date (an “Excess Cash Flow Application Date”) no
later than ten (10) days after the date on which the financial statements
referred to in Section 6.1(a) for the fiscal year of the Borrower with respect
to which such prepayment is made are required to be delivered to the Lenders
(commencing with the fiscal year of the Borrower ending March 31, 2012).
 
(d)           Amounts to be applied in connection with prepayments made pursuant
to this Section 3.2 shall be applied to the prepayment of the Term Loans in
accordance with Section 3.8.  The application of any prepayment pursuant to this
Section 3.2 shall be made, first, to ABR Loans and, second, to LIBOR Rate
Loans.  Each prepayment of the Term Loans under this Section 3.2 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.
 
(e)           The Total Term Commitment (and the Term Commitments of each
Lender) shall terminate in its entirety on the earlier to occur of (i) the
Closing Date and (ii) the Outside Date.
 
(f)           Notwithstanding anything to the contrary, (i) no prepayments of
Terms Loans shall be required or permitted pursuant to this Section 3.2 if such
prepayment is prohibited by the terms of the First Lien Loan Documents or the
Intercreditor Agreement and not waived in accordance with such documents and
(ii) no prepayments of Term Loans shall be required pursuant to this Section 3.2
except to the extent of the amount of Excess Cash Flow or Net Cash Proceeds, as
the case may be, required to be applied toward such prepayment remaining after
the Discharge of First Lien Obligations or the waiver of prepayment obligations
under the First Lien Credit Agreement (it being understood that amounts actually
applied toward prepayment of First Lien Loans shall reduce the amount required
to be applied toward prepayments hereunder).
 
 
-43-

--------------------------------------------------------------------------------

 
 
3.3 Conversion and Continuation Options.
 
(a) The Borrower may elect from time to time to convert LIBOR Rate Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 12:00 Noon, New York City time, on the Business Day
preceding the proposed conversion date; provided that any such conversion of
LIBOR Rate Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to LIBOR Rate Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor); provided that no ABR Loan
may be converted into a LIBOR Rate Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversions.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
 
(b) Any LIBOR Rate Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term Interest Period set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that no LIBOR Rate Loan
may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations; and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
 
3.4 Limitations on LIBOR Tranches.  Notwithstanding anything to the contrary in
this Agreement, all borrowings, conversions and continuations of LIBOR Rate
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the LIBOR Rate Loans
comprising each LIBOR Tranche shall be equal to $500,000 or integral multiples
of $100,000 in excess thereof and (b) no more than ten (10) LIBOR Tranches shall
be outstanding at any one time.
 
 
 
-44-

--------------------------------------------------------------------------------

 
3.5 Interest Rates and Payment Dates.
 
(a) Each LIBOR Rate Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the LIBOR Rate
determined for such day plus the Applicable Margin.
 
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
 
(c) If the Borrower shall default in the payment of the principal or interest on
any Term Loan or any other amount becoming due hereunder, by acceleration or
otherwise, or under any other Loan Document (or including, as a result of an
Event of Default under Sections 8(a) or (f)), the Borrower shall pay interest on
any such defaulted amount at a rate per annum equal to (i) in the case of Term
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2%, and (ii) in the case of any such
other amounts, the non-default rate then applicable to ABR Loans plus 2%.
 
(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.
 
(e) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Term Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
 
3.6 Computation of Interest and Fees.
 
(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of clause (a) or
(b) of the definition of ABR, the interest thereon shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a LIBOR Rate.  Any
change in the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.
 
 
-45-

--------------------------------------------------------------------------------

 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, promptly deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 3.6(a).
 
3.7 Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(a) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBOR Rate for such Interest Period, or
 
(b) the Administrative Agent shall have received notice from the Required
Lenders that the LIBOR Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (as
reasonably determined and conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,
 
the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter but at least two (2)
Business Days prior to the first day of such Interest Period.  If such notice is
given (x) any Term Loans that were to have been converted on the first day of
such Interest Period to LIBOR Rate Loans shall be continued as ABR Loans and
(y) any outstanding LIBOR Rate Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent (which notice the Administrative Agent
agrees to withdraw promptly upon a determination that the condition or situation
which gave rise to such notice no longer exists), no further LIBOR Rate Loans
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans to LIBOR Rate Loans.
 
3.8 Pro Rata Treatment; Application of Payments; Payments.
 
(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Percentages of the relevant Lenders.
 
(b) Except for prepayments pursuant to Section 10.6(b)(v)(C), each payment
(including each prepayment) on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans of the relevant tranche, if any, then held by the
Lenders.  Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.
 
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the LIBOR Rate Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a LIBOR Rate Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
 
-46-

--------------------------------------------------------------------------------

 
 
(d) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may (but shall not be required to), in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.
 
(e) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 3.8 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.
 
3.9 Requirements of Law.
 
(a) If the adoption of, taking effect of or any change in any Requirement of Law
or in the administration, interpretation or application thereof or compliance by
any Lender with any request, guideline or directive (whether or not having the
force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof (and, for purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines or directives in connection therewith are deemed to have gone into
effect and adopted subsequent to the date hereof):
 
(i) shall subject any Lender to any Tax of any kind whatsoever (other than
Excluded Taxes (including any change in the rate of any Excluded Tax),
Indemnified Taxes and Other Taxes which shall be governed exclusively by
Section 3.10, and any Tax imposed on or measured by the net income of any
Lender), with respect to this Agreement or any other Loan Document;
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the LIBOR Rate hereunder; or
 
 
-47-

--------------------------------------------------------------------------------

 
(iii) shall impose on such Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Rate Loans or, with
respect to Taxes under clause (i) above, any Term Loan, or to reduce any amount
receivable hereunder in respect thereof (whether of principal, interest or any
other amount), then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall notify the Borrower (with a copy to the Administrative Agent) of the event
by reason of which it has become so entitled and setting forth in reasonable
detail such increased costs.
 
(b) If any Lender shall have determined that the adoption of, taking effect of
or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof (and, for purposes of this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, guidelines or directives in connection therewith are deemed to have
gone into effect and adopted subsequent to the date hereof) shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor setting forth in reasonable
detail the charge and the calculation of such reduced rate of return, the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.
 
(c) A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest
error.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
one hundred and eighty (180) days prior to the date that such Lender notifies
the Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such one hundred and eighty (180) day period shall be extended to include
the period of such retroactive effect.  The obligations of the Borrower pursuant
to this Section shall survive the termination of this Agreement and the payment
of the Term Loans and all other amounts payable hereunder.  The Borrower shall
pay the Lender the amount shown as due on any certificate referred to above
within ten (10) days after receipt thereof.
 
 
-48-

--------------------------------------------------------------------------------

 
3.10 Taxes.
 
(a) Payments Free of Indemnified Taxes and Other Taxes.  Any and all payments by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, provided that if any applicable withholding agent
shall be required by applicable law to deduct or withhold any Taxes from such
payments, then (i) the applicable withholding agent shall make such deductions
or withholdings (ii) the applicable withholding agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law, and (iii) if such Tax is an Indemnified Tax, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions or withholdings have been made (including
deductions applicable to additional sums payable under this Section 3.10(a)) the
applicable Agent or Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings been made.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law, except for
any Other Taxes imposed on any assignment of or participation with respect to a
Lender’s rights or obligations hereunder pursuant to Section 10.6 if such Tax is
imposed as a result of the Lender having a present or former connection with the
jurisdiction imposing such Tax (other than a connection arising solely from
having executed, delivered, enforced, become a party to, performed its
obligations, received payments, received or perfected a security interest under,
and/or engaged in any other transaction pursuant to, any Loan Document).
 
(c) Indemnification by the Borrower.  Without duplication of Section 3.10(a),
the Borrower shall indemnify each Agent and Lender, within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed on or
attributable to amounts payable under this Section 3.10(c)) imposed on or
payable by such Agent or Lender, as the case may be, with respect to this
Agreement or any other Loan Document, and reasonable expenses arising therefrom,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate
setting forth the amount of such payment or liability (together with a copy of
any applicable documents from the IRS or other Governmental Authority that
asserts such claim) delivered to the Borrower by a Lender (with a copy to the
relevant Agent), or by an Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.  If the Borrower reasonably believes
that there is an appropriate basis to pursue a refund (whether received in cash
or applied as an offset against other Taxes due) of any Indemnified Tax or Other
Tax indemnified by the Borrower under this Section 3.10(c), or for which any
Loan Party has paid additional amounts under Section 3.10(a), the affected Agent
or Lender (as applicable) shall, upon the Borrower’s written request and at the
Borrower’s expense, pursue such refund; provided that no Agent or Lender shall
be obligated to pursue any such refund if such Agent or Lender determines in
good faith that it would be materially disadvantaged or prejudiced, or subject
to any unreimbursed cost or expense, by pursuing such refund.  Any refund
described in the preceding sentence that is received by any Agent or Lender
shall be payable to the Borrower to the extent provided in Section 3.10(h).
 
 
-49-

--------------------------------------------------------------------------------

 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Agent.
 
(e) Status of Lenders.  Each Lender shall deliver to the Borrower and to the
Administrative Agent, whenever reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, (A) to
determine whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) to determine, if applicable, the required
rate of withholding or deduction and (C) to establish such Lender’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Lender pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding tax purposes in an
applicable jurisdiction.  If any form, certification or other documentation
provided by a Lender pursuant to this Section 3.10(e) (including any of the
specific documentation described below) expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly notify the Borrower and
the Administrative Agent in writing and shall promptly update or otherwise
correct the affected documentation or promptly notify the Borrower and the
Administrative Agent in writing that such Lender is not legally eligible to do
so.
 
(f) Without limiting the generality of the foregoing,
 
(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent duly completed and executed originals of IRS Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent (in such number
of signed originals as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon request of the Borrower or the Administrative Agent) as
will enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to U.S. federal backup
withholding or information reporting requirements; and
 
(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of U.S. federal withholding
tax with respect to any payments hereunder or under any other Loan Document
shall deliver to the Borrower and the Administrative Agent (in such number of
signed originals as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent), duly completed and executed copies of whichever of the following is
applicable:
 
 
-50-

--------------------------------------------------------------------------------

 
(i) IRS Form W-8BEN (or any successor thereto) claiming eligibility for benefits
of an income tax treaty to which the United States is a party;
 
(ii) IRS Form W-8ECI (or any successor thereto) claiming that specified payments
(as applicable) under this Agreement or any other Loan Documents (as applicable)
constitute income that is effectively connected with such Foreign Lender’s
conduct of a trade or business in the United States;
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Sections 881(c) or 871(h) of the Code (the “Portfolio
Interest Exemption”), (x) a certificate, substantially in the form of
Exhibit D-1, D-2, D-3 or D-4, as applicable (a “Tax Status Certificate”), to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of  the
Borrower, within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest to be received is effectively connected with a U.S. trade
or business and (y) IRS Form W-8BEN (or any successor thereto);
 
(iv) where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on behalf of the beneficial owner(s)); or
 
(v) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable
Requirements of Laws to permit the Borrower or the Agent to determine the
withholding or deduction required to be made; and
 
Notwithstanding anything to the contrary in this Section 3.10(f), no Lender
shall be required to deliver any documentation pursuant to this Section 3.10(f)
that it is not legally eligible to provide.
 
(g) FATCA.  If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall use commercially reasonable efforts to deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable law and
otherwise at such times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to avoid the imposition of withholding obligations under
FATCA with respect to such Lender.
 
 
-51-

--------------------------------------------------------------------------------

 
(h) If any Agent or Lender determines, in its good faith discretion, that it has
received a refund (whether received in cash or applied as an offset against
other Taxes due) of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall promptly pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by any Loan Party under this
Section 3.10 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Agent or Lender
(including any Taxes), as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of such Agent or Lender,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority (other
than any penalties arising from the gross negligence or willful misconduct of
the Agent or the Lender)) to such Agent or Lender in the event such Agent or
Lender is required to repay such refund to such Governmental Authority.  Such
Lender or Agent, as the case may be, shall, at the Borrower’s reasonable
request, provide the Borrower with a copy of any notice of assessment or other
evidence reasonably satisfactory to the Borrower of the requirement to repay
such refund received from the relevant taxing authority.  This subsection shall
not be construed to require any Agent or Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
(i) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder or under any other Loan Document.
 
3.11 Indemnity.  The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of LIBOR Rate Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from LIBOR Rate Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, LIBOR Rate Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) any other default by the Borrower
in the repayment of such LIBOR Rate Loans when and as required pursuant to the
terms of this Agreement.  A certificate setting forth in reasonable detail the
basis for requesting such amount actually incurred as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Term Loans and all other
amounts payable hereunder.
 
3.12 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 3.9 or 3.10(a), (b) or (c)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Term Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 3.9 or 3.10(a), (b) or
(c).  The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation.
 
 
-52-

--------------------------------------------------------------------------------

 
 
3.13 Replacement of Lenders.  The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 3.9
or 3.10(a) (such Lender, an “Affected Lender”), (b) is a Non-Consenting Lender
or (c) is a Defaulting Lender, with a replacement financial institution or other
entity; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) in the case of an Affected Lender, prior to any such
replacement, such Lender shall have taken no action under Section 3.12 that have
actually eliminated the continued need for payment of amounts owing pursuant to
Section 3.9 or 3.10(a), (iii) the replacement financial institution or entity
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iv) the Borrower shall be liable
to such replaced Lender under Section 3.11 if any LIBOR Rate Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (v) the replacement financial institution or entity
shall be an Eligible Assignee, (vi) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that, except in the case of clause (c) hereof, the Borrower shall be
obligated to pay the registration and processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 3.9 or
3.10(a), as the case may be, (viii) any such replacement shall not be deemed to
be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender, and (ix) in the case of a
Non-Consenting Lender, the replacement financial institution or entity shall
consent at the time of such assignment to each matter in respect of which the
replaced Lender was a Non-Consenting Lender.
 
3.14 Evidence of Debt.
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Term Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(b) The Administrative Agent, on behalf of the Borrower (or, in the case of an
assignment not required to be recorded in the Register in accordance with the
provisions of Section 10.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 10.6(d), a Related Party Register), in
each case pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Term Loan made hereunder and
any Note evidencing such Term Loan, the Type of such Term Loan and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent (or,
in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 10.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereof.
 
 
-53-

--------------------------------------------------------------------------------

 
(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 3.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded (absent manifest error); provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Term Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.
 
(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, of such Lender, substantially in
the form of Exhibit E, with appropriate insertions as to date and principal
amount.
 
3.15 Illegality.  Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain LIBOR Rate
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make LIBOR Rate Loans, continue LIBOR Rate Loans as such and
convert ABR Loans to LIBOR Rate Loans shall forthwith be canceled and (b) such
Lender’s Term Loans then outstanding as LIBOR Rate Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a LIBOR Rate Loan occurs
on a day which is not the last day of the then current Interest Period with
respect thereto, the Borrower shall pay to such Lender such amounts, if any, as
may be required pursuant to Section 3.11.
 
3.16 Extension Offers.
 
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders, on a pro rata basis (based on the aggregate outstanding
principal amount of the Term Loans) and on the same terms to each such Lender,
the Borrower may from time to time extend the maturity date and availability
period of the Term Loans, and otherwise modify the terms of the Term Loans,
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of the
Loans (and related outstandings) (each, an “Extension”, and each group of Term
Loans as so extended, as well as the original Term Loans (in each case not so
extended), being a “tranche”; any Extension Loans shall constitute a separate
tranche of Term Loans from the tranche of Term Loans from which such Term Loans
were converted, so long as the following terms are satisfied:  (i) no Default or
Event of Default shall have occurred and be continuing at the time the offering
document in respect of an Extension Offer is delivered to the Lenders and no
Event of Default shall exist immediately after the effectiveness of any
Extension Loan, (ii) except as to interest rates, fees, final maturity date and
premium, which shall, subject to immediately succeeding clauses (iii), (iv) and
(v), be determined by the Borrower and set forth in the relevant Extension
Offer), the Term Loans of any Lender extended pursuant to any Extension
(“Extension Loans”) shall have the same terms (save for any terms that apply
solely after the latest maturity date of the Term Loans hereunder prior to
giving effect to such Extension) as the tranche of Term Loans subject to such
Extension Offer, (iii) the final maturity date of any Extension Loans shall be
no earlier than the then latest maturity date of Term Loans hereunder, (iv) the
Weighted Average to Life Maturity of the Extension Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Term Loans extended
thereby; (v) the amortization schedule applicable to the Extension Loans
pursuant to Section 2.4 for the periods prior to the maturity date of the Term
Loans hereunder shall not be increased, (vi) any Extension Loans may participate
on a pro rata basis or a less than pro rata basis (but not greater than a pro
rata basis) in any voluntary or mandatory repayments or prepayments hereunder,
in each case as specified in the respective Extension Offer, (vii) if the
aggregate principal amount of Term Loans (calculated on the face amount
thereof), in respect of which Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans offered
to be extended by the Borrower pursuant to such Extension Offer, then the Term
Loans of such Lenders shall be extended ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer,
(viii) all documentation in respect of such Extension shall be consistent with
the foregoing, and (ix) any applicable Minimum Extension Condition shall be
satisfied unless waived by the Borrower.  For the avoidance of doubt, no Lender
shall be required to participate in any Extension.
 
 
-54-

--------------------------------------------------------------------------------

 
(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 3.16, the Extension Offer shall specify a minimum amount of Term Loans
to be tendered (which shall not be less than $10,000,000) as a condition to the
consummation of such Extension Offer (a “Minimum Extension Condition”).  The
Administrative Agent and the Lenders hereby consent to the Extensions and the
other transactions contemplated by this Section 3.16 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extension Loans on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement or
any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 3.16.
 
(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans (or a portion
thereof).  The Lenders hereby irrevocably authorize the Administrative Agent and
the Collateral Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of the Term Loan so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrowers in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 3.16.
 
(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 3.16.
 
 
-55-

--------------------------------------------------------------------------------

 
(e) The conversion of any Term Loans hereunder into Extension Loans in
accordance with this Section 3.16 shall not constitute a voluntary or mandatory
payment or prepayment for purposes of this Agreement.
 
 
SECTION 4.     REPRESENTATIONS AND WARRANTIES
 
To induce the Agents and the Lenders to enter into this Agreement and to make
the Term Loans, each of Holdings and the Borrower hereby represents and warrants
on the Closing Date that:
 
4.1 Financial Condition.
 
(a) (i) The audited consolidated balance sheets and related statements of income
and cash flows of the Borrower and its Subsidiaries as of and for each of the
fiscal years ended March 31, 2009, 2010 and 2011, reported on by and accompanied
by an unqualified report from PricewaterhouseCoopers LLP, present fairly in all
material respects the consolidated financial condition of the Borrower as at
such dates, and the consolidated results of its operations and its cash flows
for such fiscal years and (ii) the unaudited pro forma consolidated balance
sheet and related statements of income for Holdings (the “Pro Forma Financial
Statements”) as of and for the fiscal quarter ended June 30, 2011, copies of
which have heretofore been furnished to each Lender, have been prepared, in a
manner consistent with pro forma financial statements set forth in a
registration statement filed with the SEC in all material respects, giving
effect (as if such events had occurred on such date) to (A) the consummation of
the Acquisition, (B) the Term Loans to be made under this Agreement and the
First Lien Credit Agreement on the Closing Date and the use of proceeds thereof
and (C) the Cash Contribution.  The Pro Forma Financial Statements have been
prepared in good faith based on the assumptions set forth therein, which the
Borrower believed to be reasonable assumptions at the time such Pro Forma
Financial Statements were prepared, and present fairly in all material respects
on a pro forma basis the estimated financial position of Holdings and its
consolidated Subsidiaries as at and for each of the dates and periods set forth
above, assuming that the events specified in the preceding sentence had actually
occurred at such date or beginning of such period.
 
(b) (i) The audited combined balance sheets and related statements of income and
cash flows of the Acquired Business as of and for each of the fiscal years ended
December 31, 2008, 2009 and 2010, reported on by and accompanied by an
unqualified report from KPMG, present fairly in all material respects the
combined financial condition of the Acquired Business as at such dates, and the
consolidated results of its operations and its cash flows for such fiscal years
and (ii) the unaudited combined balance sheets and related statements of
operations and cash flows of the Acquired Business for the fiscal quarter ended
June 30, 2011, present fairly in all material respects the combined financial
condition of the Acquired Business as at such dates, and the consolidated
results of its operations and its cash flows for such periods then ended
(subject to normal year-end audit adjustments and the absence of
footnotes).  All such financial statements delivered pursuant to clauses (b)(i)
and (b)(ii) above, including the related schedules and notes thereto, have been
prepared in substantial accordance with GAAP applied consistently throughout the
periods involved.
 
 
-56-

--------------------------------------------------------------------------------

 
 
4.2 No Change.  Since December 31, 2010, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
 
4.3 Corporate Existence; Compliance with Law.  Except as permitted under
Section 7.3, each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, to the
extent such concept is recognized in its jurisdiction of incorporation, (b) has
the organizational power and authority and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, (d) is in compliance with the terms of its
Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law (including Health Care Laws) and all Governmental
Authorizations, except in case of clauses (b), (c) and (e), to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
 
4.4 Power; Authorization; Enforceable Obligations.  Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder.  Each Loan Party has taken
all necessary organizational and other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Transactions or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except the filings referred to in Section 4.19
which filings have been, or will be, obtained or made and are in full force and
effect on or before the Closing Date, and all applicable waiting periods shall
have expired, in each case without any action being taken by any Governmental
Authority that would restrain, prevent or otherwise impose adverse conditions on
the Transactions, other than any such consent, authorizations, filings and
notices the absence of which could not reasonably be expected to have a Material
Adverse Effect.  Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto.  This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought by proceedings in equity or
at law).
 
4.5 No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate (a) the Organizational Documents of any Loan Party,
(b) any Requirement of Law (including any Health Care Laws), Governmental
Authorization or any Contractual Obligation of any Group Member and (c) will not
result in, or require, the creation or imposition of any Lien on any Group
Member’s respective properties or revenues pursuant to its Organizational
Documents, any Requirement of Law or any such Contractual Obligation (other than
the Liens created by the Security Documents and the Liens permitted under
Sections 7.2(f), (h) and (o)), except for any violation set forth in clause (b)
or (c) which could not reasonably be expected to have a Material Adverse Effect.
 
 
-57-

--------------------------------------------------------------------------------

 
 
4.6 Litigation and Adverse Proceedings.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Holdings or the Borrower, threatened in writing by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents, which would in any
respect impair the enforceability of the Loan Documents, taken as a whole or
(b) that could reasonably be expected to have a Material Adverse Effect.
 
4.7 [Intentionally Omitted].
 
4.8 Ownership of Property; Liens.
 
(a) Each Group Member has title in fee simple (or local law equivalent) to all
of its owned real property, a valid leasehold interest in all its leased real
property (or in the case of owned real property or leasehold real property
situated in Ireland (subject to any disclosures in any certificate or report on
title delivered to the Collateral Agent), good and marketable title), and good
title to, or a valid leasehold interest in, license to, or right to use, all its
other tangible Property material to its business, in all material respects, and
no such Property is subject to any Lien except as permitted by Section 7.2,
except, in each case, where the failure to have such title or other interest
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
(b) Schedules 7(a) and 7(b) to the Perfection Certificate dated the Closing Date
together contain a true and complete list of each interest in real property
having a value (together with improvements thereof) of at least $2,500,000 owned
by any Group Member as of the date thereof and describe the type of interest
therein held by any Group Member, whether such owned real property is leased
and, if leased, whether the underlying lease contains any option to purchase all
or any portion of such real property or any interest therein or contains any
right of first refusal relating to any sale of such real property or any portion
thereof or interest therein, and whether any lease requires the consent of the
landlord or tenant thereunder, or other party thereto, to the transactions.
 
4.9 Intellectual Property.  All Intellectual Property owned by the Group Members
is owned free and clear of all Liens other than (i) as permitted by Section 7.2,
Section 7.4 or the Security Documents, (ii) licenses granted in the ordinary
course of business (including, without limitation, in connection with the sale
or provision by Group Members of products or services or the grant of rights to
licensees to manufacture, use, sell, offer to sell or import products or to use,
sell or offer to sell processes or services) in existence as of the date hereof
and any amendment, renewal or extension thereof or thereto, and (iii) as could
not reasonably be expected to have a Material Adverse Effect.  Except as could
not reasonably be expected to have a Material Adverse Effect, to the knowledge
of any Loan Party:  (a) the conduct of, and the use of Intellectual Property in,
the business of the Group Members as currently conducted (including the products
and services of the Group Members) does not infringe, misappropriate, or
otherwise violate the Intellectual Property rights of any other Person;
(b) there is no such outstanding claim asserted (including in the form of offers
or invitations to obtain a license), threatened or pending before any
Governmental Authority against any Group Member; (c) no Person is infringing,
misappropriating, or otherwise violating any Intellectual Property of any Group
Member, and there has been no such claim asserted or threatened against any
third party by any Group Member or any Loan Party or any other Person; (d) each
Group Member has taken all formal or procedural actions (including payment of
fees) required to maintain Intellectual Property owned by it; and (e) each Group
Member has complied with all applicable laws, as well as its own rules,
policies, and procedures, relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
such Group Member.
 
 
-58-

--------------------------------------------------------------------------------

 
 
4.10 Taxes.  Each Loan Party has filed or caused to be filed all federal, state
and other material tax returns that are required to be filed by it and all such
tax returns are true, correct, and complete in all material respects; each Loan
Party has paid all federal, state and other taxes and any assessments made in
writing against it or any of its property by any Governmental Authority (other
than (a) any which are not yet due or the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party or (b) any which the failure to so pay could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect); no tax Lien has been filed (other than for taxes not
yet due or the amount or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Loan
Party); and no Loan Party is aware of any proposed or pending tax assessments,
deficiencies or audits with respect to such Loan Party that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.
 
4.11 Federal Reserve Regulations.  No Group Member is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.  No part of the proceeds of any
extension of credit under this Agreement will be used for any purpose that
violates or would be inconsistent with the provisions of Regulation T, U or X of
the Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form U
1, as applicable, referred to in Regulation U.
 
4.12 Labor Matters.  Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act,
as amended, or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance or other similar employee taxes have been paid or
accrued as a liability on the books of the relevant Group Member.
 
4.13 ERISA.
 
 
-59-

--------------------------------------------------------------------------------

 
(a) No Event of Default described in Sections 8(g)(i), (ii), (vi) or (vii) has
occurred or is reasonably expected to occur with respect to any Single Employer
Plan, and each Plan is in compliance in all respects with the applicable
provisions of ERISA and the Code except where such Event of Default, or
non-compliance could not reasonably be expected to have a Material Adverse
Effect.  No termination of a Single Employer Plan has occurred or is reasonably
expected to occur, and no Lien against Holdings, the Borrower or any Commonly
Controlled Entity in favor of the PBGC or a Single Employer Plan or a
Multiemployer Plan has arisen, during the past five years.  The present value of
all accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by more than
$25,000,000.  Neither Holdings, the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in any material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made.  No such Multiemployer Plan is in
Reorganization or Insolvent, or pursuant to Section 432(b) of the Code, in
“endangered” or “critical” status.
 
(b) All Non-U.S. Pension Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto except for such failures to comply, in the aggregate for all such
failures, that could not reasonably be expected to have a Material Adverse
Effect.  All premiums, contributions, and any other amounts required by
applicable Non-U.S. Pension Plan documents or applicable laws have been paid or
accrued as required, except for premiums, contributions and amounts that, in the
aggregate for all such obligations, could not reasonably be expected to have a
Material Adverse Effect.
 
4.14 Investment Company Act; Other Regulations.  No Loan Party is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.  No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board, as amended) that limits its ability to incur Indebtedness.
 
4.15 Capital Stock and Ownership Interests of Subsidiaries.  Schedule 4.15 sets
forth the name and jurisdiction of formation or incorporation of each Group
Member and, as to each such Group Member other than Holdings, states the
authorized and issued capitalization of such Group Member, the beneficial and
record owners thereof and the percentage of each class of Capital Stock owned by
any Loan Party.  Except as listed on Schedule 4.15, as of the Closing Date, no
Group Member owns any interests in any joint venture, partnership or similar
arrangements with any Person.
 
4.16 Use of Proceeds.  The proceeds of the Term Loans shall be used to finance a
portion of the Acquisition and to pay fees and expenses related to the
Transaction.
 
4.17 Environmental Matters.  Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:
 
(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute or constituted
a violation of, or could reasonably be expected to give rise to liability under,
any Environmental Law;
 
 
-60-

--------------------------------------------------------------------------------

 
(b) no Group Member has received any written claim, demand, notice of violation,
or of actual or potential liability with respect to any Environmental Laws with
regard to any of the Properties or relating to any Group Member, nor does the
Borrower have knowledge or reason to believe that any such claim, demand or
notice will be received or is being threatened;
 
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties by any Group Member or, to the Borrower’s knowledge, by any
other person in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of by any Group Member or, to the Borrower’s knowledge, by any other
person at, on or under any of the Properties in violation of, or in a manner
that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;
 
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or, to the Borrower’s knowledge, will be named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or relating to any Group Member;
 
(e) there has been no Release or threat of Release of Materials of Environmental
Concern by any Group Member or, to the Borrower’s knowledge, by any other person
at, on, under or from the Properties, or arising from or related to the
operations of any Group Member in connection with the Properties or otherwise,
in violation of or in amounts or in a manner that could reasonably be expected
to give rise to liability under Environmental Laws;
 
(f) each Group Member, the Properties and all operations at the Properties are
in compliance, and, to the Borrower’s knowledge, have in the last three (3)
years been in compliance, with all applicable Environmental Laws; and
 
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws, nor is any Group Member paying for or conducting , in whole
or in part,  any  response or other corrective action to address any Materials
of Environmental Concern at any location pursuant to any Environmental Law.
 
4.18 Accuracy of Information, etc.  No written statement contained in any
document, certificate or statement furnished by any Loan Party to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents
(including the Confidential Information Memorandum), when taken as a whole,
contained as of the date such statement, information, document or certificate
was furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in the light of the circumstances under which such statements were
made after giving effect to any supplements thereto; provided, however, that
with respect to projections and other pro forma financial information, the
Borrower represents only that the same were prepared in good faith and are based
upon assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact, is by its nature
inherently uncertain and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount; it being understood that for purposes of
this Section 4.18 such information shall not include information of a general
economic or industry-specific nature contained in the materials referenced
above.
 
 
-61-

--------------------------------------------------------------------------------

 
 
4.19 Security Documents.  The Guarantee and Collateral Agreement and each other
Security Document is, or upon execution, will be, effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a valid
security interest in the Collateral described therein (to the extent a security
interest can be created therein under the Uniform Commercial Code, where
applicable, or in the case of a Foreign Security Document, subject to any
customary reservations and qualifications contained in customary legal opinions
rendered under the laws of the applicable jurisdiction).  In the case of the
Pledged Equity Interests described in the Guarantee and Collateral Agreement and
each Foreign Pledge Agreement, when stock or interest certificates representing
such Pledged Equity Interests (along with properly completed stock or interest
powers and, where applicable, stock transfer forms, in each case, endorsing the
Pledged Equity Interest and executed by the owner of such shares or interests)
are delivered to the Collateral Agent or such other actions specified in each
Foreign Pledge Agreement are taken, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement or any other Security
Document (other than deposit accounts), when financing statements and other
filings specified on Schedule 4.19 in appropriate form are filed in the offices
specified on Schedule 4.19, the Collateral Agent, for the benefit of the Secured
Parties, shall, under New York law, or in the case of the Debenture or other
Security Document, which is governed by a law other than New York law (each a
“Foreign Security Document”), under such other law, have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral to the extent (x) (in the case of New York law) perfection
can be obtained by filing a UCC financing statement or (y) (in the case of a
Foreign Security Document) subject to any customary reservations and
qualifications contained in customary legal opinions rendered under the laws of
the applicable jurisdiction, perfection can be obtained by the appropriate
filing under such other applicable law, as security for the Obligations, in each
case prior and superior in right to any other Person (except Liens permitted by
Section 7.2) subject in the case of the Intellectual Property that is the
subject of any application or registration in the United States Patent and
Trademark Office or the United States Copyright Office (other than intent to use
Trademark applications), to the recordation of appropriate evidence of the
Collateral Agent’s Lien in the United States Patent and Trademark Office and/or
United States Copyright Office, as appropriate, and the taking of actions and
making of filings necessary under the applicable Requirements of Law to obtain
the equivalent of perfection.  In the case of Collateral that consists of
deposit accounts securities accounts and/or commodity accounts, when a Control
Agreement is executed and delivered by all parties thereto with respect to such
accounts, the Collateral Agent, for the benefit of the Secured Parties, shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, prior and superior to any other Person except as
provided under the applicable Control Agreement with respect to the financial
institution party thereto.  Prior to the Discharge of First Lien Obligations,
the representations made in this Section 4.19 with respect to delivery to the
Collateral Agent of any Collateral, the security interest in which may be
perfected only by possession or control by a single entity, shall be deemed
satisfied by the delivery and possession or control of such Collateral to the
First Lien Collateral Agent (as provided in the Intercreditor Agreement).
 
 
 
 
-62-

--------------------------------------------------------------------------------

 
 
4.20 Solvency.  Holdings and its Subsidiaries (on a consolidated basis), after
giving effect to the Transactions and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith, will be and
will continue to be Solvent.
 
4.21 Senior Indebtedness.  The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt,” “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party under and as
defined in any documentation relating to Subordinated Indebtedness.
 
4.22 [Intentionally Omitted].
 
4.23 Anti-Terrorism Laws.
 
(a) None of the Loan Parties nor, to the knowledge of the Borrower, any
director, officer, agent, employee or Affiliate of Holdings, the Borrower or any
Subsidiary is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Borrower will not directly or indirectly use the proceeds of the Term Loans or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
(b) No Loan Party, or, to the knowledge of any Loan Party, any of its
Subsidiaries, is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.
 
(c) None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Subsidiaries of any Loan Party or their respective agents acting or benefiting
in any capacity in connection with the Term Loans or other transactions
hereunder, is any of the following (each a “Blocked Person”):
 
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
 
(ii) a Person owned or Controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;
 
 
-63-

--------------------------------------------------------------------------------

 
(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;
 
(v) a Person that is named as a “specially designated national” on the most
current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or
 
(vi) a Person who is affiliated or associated with a person listed above.
 
(d) No Loan Party, or to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Term Loans or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order No.
13224.
 
(e) To the extent applicable, each of Holdings, the Borrower and each Subsidiary
is in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) the Patriot Act.  No part of the proceeds of the Term Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (“FCPA”).
 
4.24 Insurance.  Schedule 4.24 sets forth a true, complete and correct
description of all material property and general liability insurance maintained
by or on behalf of each Loan Party as of the Closing Date.  As of such date,
such insurance is in full force and effect.  Holdings and the Borrower believe
that the insurance maintained by or on behalf of each Loan Party is in such
amount (with no greater risk retention) and against such risks as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations.
 
4.25 Choice of Law.  Subject to any customary reservations or qualifications
contained in customary legal opinions delivered by counsel in the applicable
jurisdiction, in the case of a Loan Party incorporated or organized outside of
the United States, the choice of governing law of each Loan Document will be
recognized and enforced in its jurisdiction of incorporation and any judgment
obtained in relation to a Loan Document in the jurisdiction of the governing law
of that document will be recognized and enforced in its jurisdiction of
incorporation.
 
 
-64-

--------------------------------------------------------------------------------

 
4.26 Centre of Main Interests.  In the case of a Loan Party incorporated in
Ireland, for the purposes of The Council of the European Union Regulation No.
1346/2000 on Insolvency Proceedings (the “Regulation”), its centre of main
interest (as that term is used in Article 3(1) of the Regulation) is situated in
Ireland.
 
4.27 Holding Companies.  Each Subsidiary of Holdings, other than Alkermes
Ireland Holdings Limited, is a Subsidiary of Holdings solely by virtue of
paragraph (b) of sub-section (1) of Section 155 of the Companies Acts 1963 of
Ireland.  Neither Holdings nor Alkermes Ireland Holdings Limited own any
material assets or property other than any assets or property permitted to be
owned by them under Section 7.16 or 7.17 as applicable.
 
SECTION 5.     CONDITIONS PRECEDENT
 
5.1 Conditions to Initial Extension of Credit.  The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction or waiver, prior to or concurrently with the making of such
extension of credit on the Closing Date, which shall be a date that is on or
before the Outside Date, of the following conditions precedent:
 
(a) Loan Documents.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by each Agent, the Borrower and each other
Loan Party that is a party hereto and each Person that is a Lender as of the
Closing Date, (ii) the Guarantee and Collateral Agreement, executed and
delivered by the Borrower and each other Loan Party that is a party thereto,
(iii) [reserved], (iv) a perfection certificate in customary form and substance
and (v) a Note executed by the Borrower in favor of each Lender that has
requested a Note at least five Business Days in advance of the Closing Date.
 
(b) Transactions.  The following transactions shall have been or shall
concurrently be consummated, in each case on terms and conditions reasonably
satisfactory to each Agent and each Lender:
 
(i) The Acquisition shall be consummated prior to the initial funding of the
Term Loans in accordance with the Acquisition Documentation, which shall not
have been amended, waived or otherwise modified (including by any consent
granted thereunder) or supplemented in any manner that is materially adverse to
the interests of the Lenders (including any change in the purchase price of the
Acquisition) without the prior written consent of the Lead Arrangers (such
consent not to be unreasonably withheld or delayed); and
 
(ii) The Administrative Agent shall have received or shall concurrently receive
reasonably satisfactory evidence that the Cash Contribution have been
consummated; and
 
(iii) The Administrative Agent shall have received reasonably satisfactory
evidence that Merger Sub shall have merged with and into Borrower.
 
 
-65-

--------------------------------------------------------------------------------

 
(c) Pro Forma Financial Statements; Financial Statements.  The Lead Arrangers
shall have received prior to the Closing Date the financial statements described
in Section 4.1(b).
 
(d) Lien Searches.  The Administrative Agent shall have received the results of
a recent lien search in each of the jurisdictions (in the United States and the
Republic of Ireland) where the Loan Parties are located, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 7.2 or discharged on or prior to the Closing Date pursuant
to documentation reasonably satisfactory to the Administrative Agent.
 
(e) Fees.  The Borrower and its Subsidiaries shall have paid all fees then
payable under, the Fee Letter.  The Lenders, the Lead Arranger and the Agents
shall have received all reasonable and documented out-of-pocket costs and
expenses, invoices for which have been submitted five (5) days prior to the
Closing Date, required to be paid (including without limitation reasonable fees
and disbursements of counsel) on or prior to such date under the terms of the
Loan Documents.
 
(f) Closing Certificate.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit F-1, with appropriate jurisdiction specific amendments and
appropriate insertions and attachments including the certificate of
incorporation or certificate of formation, as applicable, of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party.
 
(g) Legal Opinions.  The Administrative Agent shall have received the legal
opinions of Cleary Gottlieb Steen & Hamilton LLP, New York counsel to Holdings
and its Subsidiaries, Goodwin Procter LLP, Massachusetts counsel to Holdings and
its Subsidiaries, Ballard & Spahr LLP, Pennsylvania local counsel to Holdings
and its Subsidiaries, Young Conaway Stargatt & Taylor, LLP, Delaware counsel to
Holdings and its Subsidiaries, and Arthur Cox, Solicitors, Irish legal counsel
to Holdings and its Subsidiaries, each in form and substance reasonably
satisfactory to the Administrative Agent, substantially in the forms of
Exhibits G-1, G-2, G-3, G-4 and G-5, respectively.  Such legal opinions shall be
addressed to the Agents and the Lenders that are parties to this Agreement on
the Closing Date.
 
(h) Pledged Equity Interests; Stock Powers; Pledged Notes.  The First Lien
Collateral Agent shall have received (i) the certificates representing the
shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, if applicable, together with an undated stock power or, if
applicable, blank stock transfer, for each such certificate executed in blank by
a duly authorized officer of the pledgor thereof and (ii) each promissory note
(if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
 
 
-66-

--------------------------------------------------------------------------------

 
(i) Filings, Registrations and Recordings.  Subject to the immediately following
paragraph, each document (including any Uniform Commercial Code financing
statement and any Intellectual Property Security Agreement) required by the
Guarantee and Collateral Agreement or under law or reasonably requested by the
Collateral Agent to be filed, registered or recorded in order to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 7.2), shall be in proper form for filing, registration or recordation;
notwithstanding the foregoing and other than as set forth in the proviso below,
in no event shall any filing, registration or recordation outside the United
States be required to perfect a Lien against a Domestic Subsidiary’s Collateral
that is located outside the United States; provided, however, filings,
registration or recordation in Ireland shall be required to perfect a Lien
against a Domestic Subsidiary’s Intellectual Property that is registered or
applied for with an Irish Governmental Authority.
 
(j) Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate in the form of Exhibit J, executed as of the Closing Date
by the chief financial officer of the Borrower.
 
(k) [Intentionally Omitted].
 
(l) Patriot Act, Etc.  The Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, as reasonably requested in writing by the Administrative Agent at
least five Business Days prior to the Closing Date.
 
(m) Closing Date Material Adverse Effect.  Since December 31, 2010, there shall
not have occurred a Closing Date Material Adverse Effect nor shall there exist
any facts or circumstances that could reasonably be expected to cause or result
in a Closing Date Material Adverse Effect.
 
(n) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to Sections 4.3(a) and (b), 4.4, 4.5,
4.11, 4.14, 4.19, 4.20, 4.21 and 4.23 shall be true and correct in all material
respects (or in all respects where qualified by materiality or Material Adverse
Effect) on and as of such date as if made on and as of such date (except to the
extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects (or in all respects
where qualified by materiality or Material Adverse Effect) on and as of such
specific date).
 
(o) Acquisition Agreement Representations and Warranties.  Each of the
representations and warranties made by Elan in the Acquisition Agreement that
are material to the interests of the Lenders shall be true and correct as of
such date as if made on and as of such date, but only to the extent the Borrower
or one of its Subsidiaries has the right to terminate its obligations under the
Acquisition Agreement or no longer has any obligation to close the Acquisition
as a result of a breach or inaccuracy of any such representation or warranty in
the Acquisition Agreement.
 
 
-67-

--------------------------------------------------------------------------------

 
(p) Notices.  The Borrower shall have delivered to the Administrative Agent the
notice of borrowing for such extension of credit in accordance with this
Agreement.
 
(q) First Lien Facility.  The First Lien Loan Documents shall have been executed
and delivered, and the Borrower shall have received (or shall receive
substantially simultaneously with the initial extension of credit hereunder)
gross proceeds of up to $310.0 million from borrowings thereunder.
 
(r) Intercreditor Agreement.  The Intercreditor Agreement shall have been duly
executed and delivered by each party thereto, substantially in the form of
Exhibit K, and shall be in full force and effect.
 
Notwithstanding anything to the contrary contained above in this Section 5.1, to
the extent any Collateral is not provided (or any related required actions under
this Section 5.1 are not taken) on the Closing Date after the Loan Parties’ use
of commercially reasonable efforts to do so, the delivery of such Collateral
(and the taking of the related required actions) shall not constitute a
condition precedent to the extensions of credit under this Agreement on the
Closing Date but shall instead be required to be delivered (or taken) after the
Closing Date in accordance with the requirements of Section 6.10, except that
(A) with respect to the perfection of security interests in UCC Filing
Collateral, each Loan Party organized in the United States shall be obligated to
deliver or cause to be delivered necessary Uniform Commercial Code financing
statements to the Collateral Agent in proper form for filing and to irrevocably
authorize and to cause the applicable Loan Parties to irrevocably authorize, the
Collateral Agent to file necessary Uniform Commercial Code financing statements,
(B) with respect to perfection of security interests in Stock Certificates
representing Capital Stock in any Subsidiary of Holdings organized in the United
States, each such Loan Party shall be obligated to deliver to the Collateral
Agent Stock Certificates together with undated stock powers in blank and
(C) with respect to the perfection of security interests in Intellectual
Property, each Loan Party shall be obligated to deliver a short form security
agreement for filing with the United States Patent and Trademark Office and the
United States Copyright Office.
 
5.2 Conditions to Each Incremental Term Loan.  The agreement of each Incremental
Lender to make any Incremental Term Loan is subject to the satisfaction of the
following conditions precedent:
 
(a) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of such date as if made on and
as of such date (except to the extent made as of a specific date, in which case
such representation and warranty shall be true and correct in all material
respects (or in all respects where qualified by materiality or Material Adverse
Effect) on and as of such specific date).
 
(b) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
 
-68-

--------------------------------------------------------------------------------

 
(c) Notices.  The Borrower shall have delivered to the Administrative Agent, the
notice of borrowing or application, as the case may be, for such extension of
credit in accordance with this Agreement.
 
 
SECTION 6.     AFFIRMATIVE COVENANTS
 
Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect, or any Term Loan or other amount is owing to any Lender or Agent
hereunder (other than unasserted contingent indemnification obligations),
Holdings shall and shall cause each of its Restricted Subsidiaries to:
 
6.1 Financial Statements.  Furnish to the Administrative Agent or for prompt
further distribution to each Lender:
 
(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Holdings, (i) a copy of the audited consolidated balance
sheet of Holdings and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of income or operations,
members’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by PricewaterhouseCoopers LLP or other independent certified
public accountants of nationally recognized standing and (ii) a narrative report
and management’s discussion and analysis, in customary form, of the financial
condition and results of operations of Holdings for such fiscal year, as
compared to amounts for the previous fiscal year;
 
(b) as soon as available, but in any event on the date forty-five (45) days
after the end of each of the first three quarterly periods of each fiscal year
of Holdings, (i) the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such quarter, the related unaudited
consolidated statements of income or operations, for such quarter and cash flows
for the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer of Holdings as fairly presenting in all
material respects the financial condition, results of operation, members’ equity
and cash flows of Holdings in accordance with GAAP (subject to normal year-end
audit adjustments and the absence of footnotes) and (ii) a narrative report and
management’s discussion and analysis, in customary form, of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the comparable periods in the
previous fiscal year; and
 
(c) at such time as reasonably determined by the Administrative Agent, after the
financial statements of Holdings and its consolidated Subsidiaries are required
to be delivered pursuant to Sections 6.1(a) and 6.1(b), Holdings and the
Borrower shall participate in a conference call to discuss results of operations
of Holdings and its consolidated Subsidiaries with the Lenders.
 
 
-69-

--------------------------------------------------------------------------------

 
All such financial statements shall be in accordance with GAAP applied
consistently throughout the periods reflected therein and other than as
disclosed therein with prior periods.
 
Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) (the
“Platform”); provided that, (x) to the extent the Administrative Agent or any
Lender so requests, the Borrower shall deliver paper copies of such documents to
the Administrative Agent or such Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents.  The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to herein, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
6.2 Certificates; Other Information.  Furnish to the Administrative Agent and
the Collateral Agent (as applicable) (or, in the case of clause (e), to the
relevant Lender):
 
(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer of the Borrower stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any material Intellectual Property which is the
subject of a United States federal registration or federal application or
material registration or application in other jurisdictions outside of the
United States (including Intellectual Property included in the Collateral which
was theretofore unregistered and becomes the subject of a United States federal
registration or federal application or material registration or application in
such other jurisdictions) acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (ii) (or, in the case of the first
such list so delivered, since the Closing Date), and promptly deliver to the
Administrative Agent and the Collateral Agent an Intellectual Property Security
Agreement suitable for recordation in the United States Patent and Trademark
Office or the United States Copyright Office or registration or application in
the Republic of Ireland, as applicable, or such other instrument in form and
substance reasonably acceptable to the Administrative Agent, and undertake the
filing of any instruments or statements as shall be reasonably necessary to
create, record, preserve, protect or perfect the Collateral Agent’s security
interest in such Intellectual Property, and (iii) a Compliance Certificate
containing all information and calculations necessary for determining the
Applicable Margins and for determining compliance by each Group Member with any
other provision of this Agreement as applicable, as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be;
 
 
-70-

--------------------------------------------------------------------------------

 
(b) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower, projections for the following
fiscal year shown on a quarterly basis (including consolidated statements of
projected cash flow and projected income and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer of Holdings stating that such Projections are based on estimates,
information and assumption believed by such Responsible Officer to be reasonable
at the time prepared, it being understood that actual results may vary from such
projections and that such variations may be material;
 
(c) promptly after the same are sent, copies of all financial statements,
reports and material notices that the Borrower sends to the holders of any class
of its Indebtedness or public equity securities and, promptly after the same are
filed, copies of all annual, regular or periodic and special reports and
registration statements which the Loan Parties may file or be required to file
with the SEC and not otherwise required to be delivered to the Administrative
Agent pursuant hereto, and, promptly, and in any event within ten (10) Business
Days, after receipt thereof by Holdings or any Subsidiary thereof, copies of
each written notice or other correspondence received from the SEC or comparable
agency in any applicable foreign jurisdiction concerning any investigation or
potential investigation or other inquiry by such agency regarding the financial
or other operational results of Holdings or any Subsidiary thereof;
 
(d) promptly, after any request by the Administrative Agent, any final
“management” letter submitted by such accountants to the board of directors of
Holdings or the Borrower in connection with their annual audit; and
 
(e) promptly, such additional financial and other information regarding the
business, financial or corporate affairs of Holdings or any of its Restricted
Subsidiaries as the Administrative Agent (for itself or on behalf of any Lender)
may from time to time reasonably request, including, without limitation, other
information with respect to the Patriot Act; provided, that (other than with
respect to the Patriot Act or where waiver of such privilege will not be adverse
to the Borrower in the good faith opinion of the Borrower’s counsel) if the
disclosure of any requested information would compromise any attorney-client
privilege, that has not been or will not be waived, the Borrower shall make
available redacted versions of requested documents or portions of documents that
are the subject of such attorney-client privilege or, if unable to do so
consistent with the preservation of such attorney-client privilege, shall
endeavor in good faith otherwise to disclose information responsive to the
Administrative Agent’s requests in a manner that will protect such
attorney-client privilege.
 
6.3 Payment of Taxes.  Pay all federal, state and other material taxes,
assessments, fees or other charges imposed on it or any of its property by any
Governmental Authority before they become delinquent, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.
 
 
-71-

--------------------------------------------------------------------------------

 
6.4 Maintenance of Existence; Compliance.
 
(a) (i) Preserve, renew and keep in full force and effect its organizational
existence except as permitted hereunder and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, including, without limitation, all necessary
Governmental Authorizations, except, in each case, as otherwise permitted by
Section 7.3 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and
 
(b) comply with all Contractual Obligations, Organizational Documents and
Requirements of Law (including, without limitation, and as applicable, Health
Care Laws, ERISA, OFAC, FCPA and the Code) except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
6.5 Maintenance of Property; Insurance.  (a) Except as permitted by Section 7.4,
keep all material Property useful and necessary in its business in good working
order and condition, ordinary wear and tear and obsolescence excepted, except if
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar business
operating in the same or similar locations.  Within a reasonable time after the
Closing Date, the umbrella liability insurance and property insurance of the
Group Members shall (i) name the Administrative Agent, on behalf of Secured
Parties as an additional insured thereunder as its interests may appear and
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement, reasonably satisfactory in form and substance to the
Administrative Agent, that names Collateral Agent, on behalf of Lenders as the
loss payee thereunder and provides for at least thirty day’s prior written
notice to Collateral Agent of any cancellation of such policy and (c) if any
portion of any Mortgaged Property is at any time located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
Special Flood Hazard Area with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968 (as now or hereafter in
effect or successor act thereto), then the Borrower shall, or shall cause each
Loan Party to (i) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.
 
6.6 Inspection of Property; Books and Records; Discussions.  (a)  Keep proper
books of records and account in which full, true and correct in all material
respects entries in conformity with GAAP and all Requirements of Law shall be
made of all material dealings and transactions in relation to its business and
activities and (b) subject to the Borrower’s, Holdings’ and each Restricted
Subsidiary’s internal policies for the protection and preservation of
Intellectual Property or other non-financial proprietary information, permit
representatives of the Administrative Agent who may be accompanied by any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records at any reasonable time during normal business hours
and upon reasonable advance notice to the Borrower and to discuss the business,
operations, properties and financial and other condition of the Group Members
with the officers of the Group Members and with their independent certified
public accountants (provided that Holdings or its Subsidiaries may, at their
option, have one or more employees or representatives present at any discussion
with such accountants); provided that unless an Event of Default has occurred or
is continuing, only one (1) such visit in any calendar year shall be at the
Borrower’s expense and provided, further, that if the disclosure of any
requested information would compromise any attorney-client privilege (other than
where waiver of such privilege will not be adverse to the Borrower in the good
faith opinion of the Borrower’s counsel), that has not been or will not be
waived or waiver thereof will be materially adverse to the Borrower, the
Borrower shall make available redacted versions of requested documents or
portions of documents that are the subject of such attorney-client privilege or,
if unable to do so consistent with the preservation of such attorney-client
privilege, shall endeavor in good faith otherwise to disclose information
responsive to the Administrative Agent’s requests in a manner that will protect
such attorney-client privilege.
 
 
-72-

--------------------------------------------------------------------------------

 
 
6.7 Notices.  Promptly give notice to the Administrative Agent of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) any (i) default or event of default under any Contractual Obligation of any
Group Member that could reasonably be expected to have a Material Adverse Effect
or (ii) litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority, which could reasonably
be expected to have a Material Adverse Effect;
 
(c) any litigation or proceeding affecting any Group Member (i) which could
reasonably be expected to have a Material Adverse Effect or (ii) which relates
to any Loan Document;
 
(d) the following events, as soon as possible and in any event within
thirty (30) days after a Responsible Officer of the Borrower obtains actual
knowledge thereof:  (i) the occurrence of any Reportable Event with respect to
any Single Employer Plan, a failure to make any required contribution to any
Single Employer Plan or Multiemployer Plan, the creation of any Lien against
Holdings, the Borrower or any Commonly Controlled Entity in favor of the PBGC or
a Single Employer Plan or Multiemployer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or
Holdings, the Borrower or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan or Multiemployer Plan, and in each case,
of substantially similar events with respect to pension schemes maintained in
Ireland; and
 
(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.
 
 
-73-

--------------------------------------------------------------------------------

 
 
6.8 Environmental Laws.
 
(a) Comply with, and use commercially reasonable efforts to ensure compliance in
all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except, in each case, to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws to
address Materials of Environmental Concern, and promptly comply with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
 
6.9 Interest Rate Protection.  Within sixty (60) days after the Closing Date (or
such later date as the Administrative Agent may agree), enter into, and
thereafter maintain, Hedge Agreements to the extent necessary to provide that at
least 50% of the aggregate principal amount of the Term Loans and First Lien
Loans is subject to either a fixed interest rate or interest rate protection for
a period of not less than three (3) years, provided, however, that such interest
rate protection is available to the Loan Parties on commercially reasonable
terms and without being required to post collateral.
 
6.10 Post-Closing; Additional Collateral, etc.

 
(a) With respect to any property acquired after the Closing Date by any Loan
Party as to which the Collateral Agent, for the benefit of the Secured Parties,
does not have a perfected Lien (other than (x) any property described in
paragraph (b), (c), (d) or (g) below, (y) property that is not required to
become subject to Liens in favor of the Collateral Agent pursuant to the Loan
Documents and (z) solely with respect to the following clauses (ii) and (iii),
any non U.S. property, other than Intellectual Property that is registered or
applied for with an Irish Governmental Authority, of a Domestic Subsidiary (for
the avoidance of doubt, a Domestic Subsidiary shall be required to grant a
security interest in all Collateral wherever located)), (i) execute and deliver
to the Collateral Agent such amendments to the applicable Security Document or
such other documents as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such property, (ii) take all actions necessary or advisable
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected second priority (subject only to Liens in favor of the First Lien
Secured Parties pursuant to the First Lien Loan Documents and to Liens permitted
by Section 7.2 hereof) security interest in such property, including, the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the applicable Security Document or by law and, in the case of
Intellectual Property subject to a United States federal registration or federal
application, as promptly as practicable, the delivery for filing of an
Intellectual Property Security Agreement suitable for recordation in the United
States Patent and Trademark Office, the United States Copyright Office or the
appropriate filing office in the Republic of Ireland, as applicable, or such
other instrument in form and substance reasonably acceptable to the
Administrative Agent, or as may be reasonably requested by the Collateral Agent
and (iii) if reasonably requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be customary in form and substance and from counsel reasonably
satisfactory to the Collateral Agent.
 
 
-74-

--------------------------------------------------------------------------------

 
(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $2,500,000 owned or acquired on
or after the Closing Date by any Loan Party (other than any such real property
subject to a Lien expressly permitted by Section 7.2(g) or (h)), promptly (but
in any event within 60 days, or as such later date the Administrative Agent may
agree) (i) execute and deliver a second priority Mortgage subject to Liens in
favor of the First Lien Collateral Agent pursuant to the First Lien Mortgage and
Liens permitted under clause (i) of Section 7.2 hereof, in favor of the
Collateral Agent, for the benefit of the Secured Parties, covering such real
property, (ii) provide the Secured Parties with (x) (in the case of real
property located outside the U.S. if customary in the relevant non-U.S.
jurisdiction) a policy of title insurance (or marked up title insurance
commitment having the effect of a policy of title insurance) covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably acceptable to the Collateral Agent,
provided that in jurisdictions that impose mortgage recording taxes, the
Security Documents shall not secure indebtedness in an amount exceeding 105% of
the fair market value of the Mortgaged Property, as reasonably determined in
good faith by the Loan Parties and reasonably acceptable to Collateral Agent),
as well as a Survey thereof (except that a new Survey will not be required
except to the extent necessary to delete the so called “survey exceptions” in
any such policy of title insurance) and (y) any consents or estoppels deemed
necessary or reasonably advisable by the Collateral Agent in connection with
such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent, (iii) deliver to the Collateral Agent
legal opinions relating to, among other things, the enforceability, due
authorization, execution and delivery of the applicable Mortgage, which opinions
shall be in customary form and substance and from counsel reasonably
satisfactory to the Collateral Agent and (iv) for real property located in the
United States deliver to the Administrative Agent a “Life-of-Loan” Federal
Emergency Standard Flood Hazard Determination (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and each Loan Party relating thereto), and if such Mortgaged
Property is located in a special flood hazard area, evidence of flood insurance
confirming that such insurance has been obtained, which certificate shall be in
a form and substance reasonably satisfactory to the Administrative Agent, and
any and all other documents as the Collateral Agent may reasonably request, in
each case, in form and substance reasonably satisfactory to the Collateral
Agent.
 
(c) With respect to any new Restricted Subsidiary (other than an Immaterial
Subsidiary) created or acquired after the Closing Date by any Loan Party
(including any such Subsidiary that ceases to be either an Immaterial Subsidiary
or an Unrestricted Subsidiary), within forty-five (45) days after such
acquisition or formation, in the case of any Domestic Subsidiary, and within
seventy-five (75) days after such acquisition or formation, in the case of any
Foreign Subsidiary (or, in each case, such later date as the Administrative
Agent may agree) (i) execute and deliver to the Collateral Agent, such Security
Documents as the Administrative Agent deems necessary or reasonably advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected second priority (subject only to Liens in favor of First Lien Secured
Parties pursuant to the First Lien Loan Documents and to Liens permitted by
Section 7.2 hereof) security interest in the Capital Stock of such new
Restricted Subsidiary that is owned by any Loan Party, (ii) deliver to the
Collateral Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, (iii) cause such new Subsidiary
that is a Wholly Owned Subsidiary or is acquired in a Permitted Acquisition
(A) to become a party to the applicable Security Documents, (B) to take such
actions necessary or advisable to grant to the Collateral Agent for the benefit
of the Secured Parties a perfected second priority security interest (subject to
Liens permitted by Section 7.2 hereof) in all or substantially all, or any
portion of the property of such new Subsidiary that is required to become
subject to a Lien in favor of the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Loan Documents as the Administrative Agent
shall determine, in its reasonable discretion, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Collateral Agent and (C) to deliver to the Collateral Agent a certificate of
such Subsidiary, substantially in the form of Exhibit F-1, with appropriate
insertions and attachments, and (iv) if reasonably requested by the Collateral
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and substance
and from counsel reasonably satisfactory to the Collateral Agent; provided
however, that in no event shall any such Subsidiary that is a CFC be required to
pledge any property.
 
 
-75-

--------------------------------------------------------------------------------

 
(d) With respect to any new Foreign Subsidiary that is a Wholly Owned Subsidiary
(other than an Immaterial Subsidiary or an Unrestricted Subsidiary) created or
acquired after the Closing Date (including any such Subsidiary that ceases to be
either an Immaterial Subsidiary or an Unrestricted Subsidiary, but other than
any Foreign Subsidiary excluded pursuant to Section 6.10(g)(i)) by any Loan
Party (other than by any Loan Party that is a Foreign Subsidiary), within
sixty (60) days of such formation or acquisition, in the case of a Foreign
Subsidiary that is organized under the laws of Ireland, and within seventy-five
(75) days of such formation or acquisition, in the case of any other Foreign
Subsidiary (or, in each case, such later date as the Administrative Agent may
agree), (A) execute and deliver to the Collateral Agent such Security Documents
as the Collateral Agent deems necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected second
priority (subject only to Liens in favor of the First Lien Secured Parties
pursuant to the First Lien Loan Documents and to Liens permitted by Section 7.2
hereof) security interest in the Capital Stock of such new Subsidiary that is
owned by any such Loan Party (provided that in no event shall more than 65% of
the total outstanding voting Capital Stock of any such new Subsidiary that is a
CFC be required to be so pledged (whether directly, indirectly through a pledge
of the voting Capital Stock of an entity that is treated as a disregarded entity
for federal income tax purposes and substantially all of the assets of which
consist of the voting Capital Stock of one or more of such CFCs, or a
combination thereof)), (B) deliver to the Collateral Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
as the case may be, and take such other action as may be necessary or, in the
opinion of the Collateral Agent, desirable to perfect the Collateral Agent’s
security interest therein, and (C) if reasonably requested by the Collateral
Agent, deliver to the Collateral Agent legal opinions relating to the matters
described above, which opinions shall be in customary form and substance and
from counsel reasonably satisfactory to the Collateral Agent.
 
 
-76-

--------------------------------------------------------------------------------

 
(e) [Intentionally Omitted].
 
(f) Within thirty (30) days after the Closing Date (or such later date as the
Administrative Agent may agree), the Administrative Agent shall have received
executed Intellectual Property Security Agreements.
 
(g) Notwithstanding anything to the contrary in this Section 6.10:
 
(i) none of the following entities shall be required to become Subsidiary
Guarantors:  (u) Alkermes Ireland Holdings Limited, a private limited company in
Ireland for so long as it would be prohibited by applicable law or regulation
from becoming a Subsidiary Guarantor (except that Holdings’ equity interest
therein shall be pledged); (v) any Unrestricted Subsidiary; (w) Immaterial
Subsidiaries; (x) any subsidiary that is prohibited by law or regulation from
becoming a Subsidiary Guarantor; (y) any Subsidiary to the extent that the cost
of obtaining a guarantee outweighs the benefit afforded thereby as reasonably
determined by the Administrative Agent; or (z) any CFC;
 
(ii) none of the following assets or property shall be required to be included
in the Collateral: (t) any property, asset and Subsidiary in which (A) the
costs, burden or consequences (including adverse tax consequences) of obtaining
such a security interest or perfection therein are excessive in relation to the
value to the Lenders of the security to be afforded thereby, (B) any asset of a
Loan Party organized outside the United States if it is likely that under the
law of such Foreign Subsidiary’s jurisdiction of formation, the Collateral Agent
would not have the ability to enforce such security interest if granted or (C)
such security interest would violate any applicable law of such relevant
jurisdiction; (u) any equity interests in partnerships, joint ventures and
non-wholly owned Subsidiaries which cannot be pledged without the consent of one
or more third parties (except to the extent such prohibition is rendered
ineffective by applicable law or is otherwise unenforceable); (v) leasehold real
property interests, any lease, license or other agreement or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money arrangement or create a right
of termination in favor of any other party thereto after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code; (w) any
property which is otherwise excluded or excepted under the Guarantee and
Collateral Agreement or any corresponding section of any Foreign Security
Document; (x) letter of credit rights that are not otherwise supporting
obligations with a value of less than $100,000; (y) commercial tort claims as to
which a pleading has been filed with a value of less than $100,000 or other
commercial tort claims; or (z) Capital Stock in CFCs if the inclusion of such
Capital Stock would cause more than 65% of the total outstanding voting Capital
Stock of any such CFC to be so pledged (whether directly, indirectly through a
pledge of the voting Capital Stock of an entity that is treated as a disregarded
entity for federal income tax purposes and substantially all of the assets of
which consist of the voting Capital Stock of one or more of such CFCs, or a
combination thereof); and
 
 
-77-

--------------------------------------------------------------------------------

 
(iii) any requirement contained herein with respect to any entity organized
outside of the United States shall in all respects be subject to the Agreed
Security Principles.
 
(h)           Prior to the Discharge of First Lien Obligations, (i) the
requirements of this Section 6.10 to deliver to the Collateral Agent any
Collateral, the security interest in which may be perfected only by possession
or control by a single person shall be deemed satisfied by the delivery of
possession or control of such Collateral to the First Lien Collateral Agent (as
provided in the Intercreditor Agreement), and (ii) the Borrower shall, and shall
cause each Subsidiary to, comply with the requirements of this Section 6.10)
with respect to the obligations hereunder only to the same extent that the
Borrower and such Subsidiaries are required to comply with provisions analogous
to this Section 6.10 with respect to the obligations under the First Lien Loans
in the First Lien Credit Agreement.
 
6.11 Further Assurances.  Subject to the Agreed Security Principles for the
entities organized outside of the United States, from time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent or the Collateral Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of more fully perfecting or renewing the rights of the
Administrative Agent, the Collateral Agent and the Secured Parties with respect
to the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by any Loan Party which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Subject to the Agreed Security Principles for the
entities organized outside of the United States, upon the reasonable exercise by
the Administrative Agent, the Collateral Agent or any Secured Party of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent, the Collateral Agent or such Secured Party reasonably may
be required to obtain from any Loan Party for such governmental consent,
approval, recording, qualification or authorization.  Prior to the Discharge of
First Lien Obligations, (i) the requirements of this Section 6.11 to deliver to
the Collateral Agent any Collateral the security interest in which may be
perfected only by possession or control by a single person, shall be deemed
satisfied by the delivery of possession or control of such Collateral to the
First Lien Collateral Agent (as provided in the Intercreditor Agreement), and
(ii) the Borrower shall, and shall cause each Subsidiary to, comply with the
requirements of this Section 6.11 with respect to the obligations hereunder only
to the same extent that the Borrower and such Subsidiaries are required to
comply with provisions analogous to this Section 6.11 with respect to the
obligations under the First Lien Loans in the First Lien Credit Agreement.
 
6.12 Rated Credit Facility; Corporate Ratings.  Use commercially reasonable
efforts to (a) cause the Term Loans to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a Corporate Family Rating and
Corporate Rating.
 
 
 
-78-

--------------------------------------------------------------------------------

 
 
6.13 Use of Proceeds.  The Borrower shall use the proceeds of the Term Loans,
solely as set forth in Section 4.16.
 
6.14 [Intentionally Omitted].
 
6.15 Intellectual Property.  Each Loan Party shall (and Holdings shall procure
that each Group Member will):  (a) take commercially reasonable efforts to
preserve and maintain the subsistence and validity of the Intellectual Property
necessary to the business of the relevant Group Member; (b) take commercially
reasonable steps to prevent and defend against any infringement in any material
respect of such Intellectual Property, including, without limitation, settling
such litigation when in such Group Member’s good faith belief it is commercially
reasonable to do so; (c) make registrations and pay all registration fees and
taxes necessary, as applicable, to maintain such Intellectual Property in full
force and effect and record its interest in such Intellectual Property; and
(d) not use or permit such Intellectual Property to be used in a way or take any
step or omit to take any step in respect of such Intellectual Property which may
materially and adversely affect the existence or value of such Intellectual
Property or imperil the right of any Group Member to use such property.
 
6.16 Designation of Subsidiaries.  The board of directors of the Borrower may at
any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii), the Consolidated Leverage Ratio shall be less
than or equal to 4.0 to 1.0 (and, as a condition precedent to the effectiveness
of any such designation, the Borrower shall deliver to the Administrative Agent
a certificate setting forth in reasonable detail the pro forma calculations
demonstrating satisfaction of such test) and (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if, after such designation, it would be
a “Restricted Subsidiary” for the purpose of the First Lien Loans, or any other
Junior Financing or any other Indebtedness of any Loan Party.  The designation
of any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment
by the Borrower therein at the date of designation in an amount equal to the
fair market value of the assets of such Subsidiary (less the amount of the
Indebtedness of such Subsidiary on the date of such designation) that is
allocated to the ownership interest of the relevant Group Member in such
Subsidiary.  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence, at the time of designation, of
Indebtedness or Liens in such Subsidiary (equal to the amounts then owed by such
Subsidiary) and a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value of the assets of such Subsidiary (less the amount of the
Indebtedness of such Subsidiary on the date of such re-designation) that is
allocated to the ownership interest of the relevant Group Member in such
Subsidiary.
 
SECTION 7.     NEGATIVE COVENANTS
 
Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect or any Term Loan or other amount is owing to any Lender or Agent
hereunder (other than unasserted contingent indemnification obligations),
Holdings shall not, and shall not permit any of its Restricted Subsidiaries to:
 
 
-79-

--------------------------------------------------------------------------------

 
7.1 Indebtedness.  Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:
 
(a) Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b) (i) Indebtedness of any Loan Party owed to any other Loan Party;
(ii) unsecured Indebtedness of any Loan Party owed to any Group Member that is
not a Loan Party; (iii) Indebtedness of any Group Member that is not a Loan
Party owed to any other Group Member that is not a Loan Party; and (iv) subject
to Section 7.6(g), Indebtedness of any Group Member that is not a Loan Party
owed to a Loan Party; provided, that (x) in the case of clause (iv), such
Indebtedness is evidenced by, and subject to the provisions of, an Intercompany
Note and (y) in the case of any such Indebtedness of a Loan Party owed to a
Group Member that is not a Loan Party, such Indebtedness shall be subordinated
in right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
 
(c) Guarantee Obligations incurred by (i) any Group Member that is a Loan Party
of obligations of any other Loan Party and, subject to Section 7.6(g), of any
Group Member that is not a Loan Party and (ii) any Group Member that is not a
Loan Party of obligations of any Loan Party or any other Group Member;
 
(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.1 and
any Permitted Refinancing thereof;
 
(e) Indebtedness (including, without limitation, Capital Lease Obligation) of
the Borrower or any Subsidiary secured by Liens permitted by Section 7.2(g) in
an aggregate principal amount not to exceed $35,000,000 at any one time
outstanding and any Permitted Refinancing thereof;
 
(f) Indebtedness in respect of Hedge Agreements designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks and not for
speculative purposes and Guarantee Obligations thereof;
 
(g) Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature and guarantees and/or obligations as an account party
in respect of the face amount of letters of credit in respect thereof, in each
case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business;
 
(h) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;
 
 
-80-

--------------------------------------------------------------------------------

 
(i) Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary (such Person, an “Acquired Person”), together with all
Indebtedness incurred or assumed by Holdings, the Borrower or any of the
Restricted Subsidiaries in connection with any acquisition permitted under
Section 7.6, but only to the extent that (i) such Indebtedness was not created
or incurred in contemplation of such Person becoming a Subsidiary of such Loan
Party or such acquisition (except that Holdings, the Borrower and any of the
Restricted Subsidiaries may incur Junior Indebtedness, to the extent incurrence
thereof is permitted under clause (j) below, in connection with such Person
becoming a Restricted Subsidiary), (ii) any Liens securing such Indebtedness,
incurred in connection with such Person becoming a Restricted Subsidiary, attach
only to the assets of the Acquired Person (and in case of any Junior
Indebtedness shall be subject to a subordination agreement) and (iii) the
Consolidated Leverage Ratio, after giving pro forma effect to the acquisition,
is less than 4.50:1.00; provided, that to the extent any such Acquired Person
does not become a Loan Party (within 60 days of such person becoming an Acquired
Person), the aggregate amount of such Indebtedness for all such Acquired Persons
shall not exceed $25,000,000;
 
(j) Junior Indebtedness of any Loan Party; provided that, (i) after giving pro
forma effect to the incurrence of such Indebtedness, the Consolidated Leverage
Ratio as of the date of the most recent financial statements delivered pursuant
to Section 6.1(a) or (b) is less than 4.50:1.00 and (ii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom;
 
(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;
 
(l) Indebtedness of Holdings or any Subsidiary that may be deemed to exist in
connection with agreements providing for indemnification, purchase price
adjustments and similar obligations in connection with acquisitions or sales of
assets and/or businesses;
 
(m) Indebtedness of the Loan Parties under the First Lien Loan Documents (or any
Permitted Refinancing thereof) in an aggregate principal amount not to exceed
the Cap Amount at any one time outstanding;
 
(n) Indebtedness arising from judgments or decrees not constituting an Event of
Default under Section 8(h);
 
(o) Guarantee Obligations incurred by any Loan Party in respect of Indebtedness
otherwise permitted by this Section 7.1;
 
(p) other Indebtedness of the Group Members in an aggregate principal amount
(for all Group Members) not in excess of $35,000,000 at any time outstanding;
 
(q) [Intentionally Omitted];
 
(r) Indebtedness consisting of promissory notes issued to current or former
officers, directors, managers, consultants and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Capital Stock of any Group Member permitted by Section 7.5;
 
 
-81-

--------------------------------------------------------------------------------

 
(s) Indebtedness consisting of obligations of the Borrower, Holdings or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with any Permitted Acquisitions or any other
Investment permitted hereunder;
 
(t) Indebtedness consisting of (a) the financing of insurance premiums in
respect of unearned premiums payable on insurance policies maintained by the
Group Members or (b) take or pay obligations contained in supply arrangements,
in each case, in the ordinary course of business;
 
(u) [Intentionally Omitted.]
 
(v) unsecured Guarantee Obligations incurred in the ordinary course of business
(and consistent with past practice) in respect of obligations to suppliers,
customers, franchisees, lessors and licensees; and
 
(w) unsecured Indebtedness incurred in the ordinary course of business (and
consistent with past practice) in respect of obligations of the Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services.
 
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.1.
 
7.2 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:
 
(a) Liens for taxes, assessments, charges or other governmental levies not yet
delinquent for a period of more than thirty (30) days or that are being
contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Group Members,
as the case may be, in conformity with GAAP;
 
(b) Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or are being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established in accordance with GAAP;
 
(c) (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation, or letters of
credit or guarantees issued in respect thereof, other than any Lien imposed by
ERISA with respect to a Single Employer Plan or Multiemployer Plan and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower,
Holdings or any Restricted Subsidiary;
 
 
-82-

--------------------------------------------------------------------------------

 
(d) pledges or deposits to secure the performance of bids, government contracts
and trade contracts (other than for borrowed money), leases, statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business or
letters of credit or guarantees issued in respect thereof;
 
(e) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Borrower, Holdings
and the Restricted Subsidiaries, taken as a whole, and any exception on the
title policies issued in connection with the Mortgaged Property;
 
(f) Liens in existence on the date hereof listed on Schedule 7.2 and any
renewals or extensions of any of the foregoing; provided that no such Lien is
spread to cover any additional property after the Closing Date;
 
(g) Liens securing permitted Indebtedness of Holdings, the Borrower or any
Restricted Subsidiary incurred to finance the acquisition, construction,
improvement or repair of fixed or capital assets and any Permitted Refinancings
thereof; provided that (i) such Liens shall be created substantially
simultaneously (or within 270 days of) with the acquisition, construction,
improvement or repair of such fixed or capital assets, (ii) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness and additions, accessions and the proceeds of sale thereof and
(iii) the amount of Indebtedness secured thereby is not increased;
 
(h) Liens created pursuant to (A) the First Lien Loan Documents and (B) the Loan
Documents and Permitted Refinancings thereof that are at all times subordinated
to the Liens created under the First Lien Loan Documents on the terms set forth
in the Intercreditor Agreement;
 
(i) Liens approved by Collateral Agent appearing on Schedule B to the policies
of title insurance being issued in connection with the Mortgages;
 
(j) any interest or title of a lessor or licensee under any lease or license
entered into by Holdings, the Borrower or any Restricted Subsidiary in the
ordinary course of its business and covering only the assets so leased or
licensed;
 
(k) licenses granted with respect to Intellectual Property, leases or subleases
granted to third parties in the ordinary course of business which, individually
or in the aggregate, do not materially interfere with the ordinary conduct of
the business of the Loan Parties or any of their Subsidiaries and for which
reasonable consideration (taking into account the value of the license, lease or
sublease) was received;
 
 
-83-

--------------------------------------------------------------------------------

 
(l) Liens securing judgments not constituting an Event of Default under
Section 8(h) or securing appeal or other surety bonds related to such judgments;
 
(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements;
 
(n) Liens existing on property acquired by the Borrower or any Subsidiary at the
time such property is so acquired or existing on the property of any Person at
the time such Person becomes a Restricted Subsidiary after the date hereof
(whether or not the Indebtedness secured thereby shall have been assumed);
provided that (i) such Lien is not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary; (ii) such Lien does not extend
to any other property (other than proceeds or products or after-acquired
property) of any Group Member following such acquisition or such Person becoming
a Restricted Subsidiary; and (iii) the Indebtedness secured by such Liens is
permitted by Section 7.1(i);
 
(o) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law or contract
encumbering deposits or other funds or assets maintained with a financial
institution (including the right of set off) and that are within the general
parameters customary in the banking industry, including, without limitation,
customary liens for customary fees and expenses relating to the operation and
maintenance of such deposits;
 
(p) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods;
 
(q) statutory and common law landlords’ liens under leases to which the Borrower
or any of the Restricted Subsidiaries is a party;
 
(r) Liens on assets of Foreign Subsidiaries securing indebtedness of such
Foreign Subsidiaries to the extent the Indebtedness secured thereby is permitted
under Section 7.1;
 
(s) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby do not
exceed  $25,000,000 at any one time;
 
(t) Liens on cash advances in favor of the seller of any property to be acquired
in an Investment permitted pursuant to Section 7.6(i) or Section 7.6(w) to be
applied against the purchase price for such Investment and not to exceed 10% of
the aggregate purchase price with respect thereto when combined with any cash
earnest money deposits permitted under clause (x) below;
 
 
-84-

--------------------------------------------------------------------------------

 
(u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower, Holdings or
any Restricted Subsidiary in the ordinary course of business in accordance with
past practices of the Borrower;
 
(v) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.6 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;
 
(w) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower, Holdings or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower, Holdings or any Restricted
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower, Holdings or any Restricted Subsidiary in
the ordinary course of business;
 
(x) Liens solely on any cash earnest money deposits made by the Borrower,
Holdings or any Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder and not to exceed 10% of the aggregate purchase
price with respect thereto when combined with any liens and/or cash advances
permitted under clause (t) above;
 
(y) (i) Liens on the Capital Stock of any Subsidiary acquired pursuant to a
Permitted Acquisition to secure Indebtedness incurred or assumed pursuant to
Section 7.1(i) in connection with such Permitted Acquisition and (ii) Liens on
the assets of such Subsidiary to secure Indebtedness (or to secure a Guarantee
Obligation of such Indebtedness) incurred or assumed pursuant to Section 7.1(i)
in connection with such Permitted Acquisition;
 
(z) ground leases in respect of real property on which facilities owned or
leased by the Borrower, Holdings or any Restricted Subsidiary are located;
 
(aa) Liens in respect of unearned premiums on insurance policies and the
proceeds thereof securing the financing of the premiums with respect thereto;
 
(bb) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods; and
 
(cc) Liens constituting Dispositions permitted by Section 7.4.
 
7.3 Fundamental Changes.  Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:
 
 
-85-

--------------------------------------------------------------------------------

 
(a) any Restricted Subsidiary may be merged, consolidated or be amalgamated
(i) with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation), (ii) with or into Holdings or any other
Restricted Subsidiary (provided that if only one party to such transaction is a
Subsidiary Guarantor, the Subsidiary Guarantor shall be the continuing or
surviving corporation) or (iii) subject to Section 7.6(g), with or into any
other Group Member;
 
(b) any Group Member may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any Loan Party or, subject to
Section 7.6(g) (to the extent applicable), any other Group Member;
 
(c) any Restricted Subsidiary that is not a Loan Party may (i) merge or
consolidate with or into any Restricted Subsidiary that is not a Loan Party or
(ii) dispose of all or substantially all of its assets (including any
Disposition that is in the nature of a voluntary liquidation) to (x) another
Restricted Subsidiary that is not a Loan Party or (y) to a Loan Party;
 
(d) any Subsidiary may enter into any merger, consolidation or similar
transaction with another Person to effect a transaction permitted under
Section 7.6; and
 
(e) transactions permitted under Section 7.4 shall be permitted.
 
7.4 Disposition of Property.  Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of the Borrower or any Restricted
Subsidiary, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:
 
(a) Dispositions of obsolete, damaged, uneconomic or worn out machinery, parts,
property or equipment, or property or equipment no longer used or useful, in the
conduct of its business, whether now owned or hereafter acquired;
 
(b) the sale of inventory and owned or leased vehicles, each in the ordinary
course of business;
 
(c) Dispositions permitted by Sections 7.3(a), (b) and (c);
 
(d) so long as no change of control shall occur therefrom, the sale or issuance
of any Group Member’s Capital Stock to any other Group Member (except that a
Loan Party may issue Capital Stock only to  another Loan Party, provided that
Intermediate Holdco may issue Capital Stock to Alkermes Ireland Holdings Limited
irrespective of whether it is a Loan Party);
 
(e) any Group Member may Dispose of any of its assets to a Loan Party or,
subject to Section 7.6(g) (to the extent applicable), any other Group Member,
and any Group Member (other than Alkermes Ireland Holdings Limited) that is not
a Loan Party may Dispose of any assets, or issue or sell Capital Stock, to any
other Group Member that is not a Loan Party;
 
 
-86-

--------------------------------------------------------------------------------

 
(f) Dispositions of cash or Cash Equivalents in transactions not otherwise
prohibited by this Agreement;
 
(g) licenses granted by Group Members with respect to Intellectual Property, or
leases or subleases, granted to third parties in the ordinary course of business
which, individually or in the aggregate, do not materially interfere with the
ordinary conduct of the business of the Group Members and for which reasonable
consideration (taking into account the value of the license, lease or sublease)
was received;
 
(h) the issuance or sale of shares of any Subsidiary’s Capital Stock to
qualified directors if required by applicable law;
 
(i) Dispositions or exchanges of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(j) Dispositions of leases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of the
Borrower, Holdings and any Restricted Subsidiary, taken as a whole;
 
(k) the abandonment or other Disposition of Intellectual Property that is, in
the reasonable judgment of the Borrower, no longer economically practicable to
maintain and not material to the conduct of the business of the Borrower,
Holdings and the Restricted Subsidiaries, taken as a whole;
 
(l) the Disposition of Property which constitutes a Recovery Event;
 
(m) Dispositions consisting of the sale, transfer, assignment or other
Disposition of accounts receivable in connection with the collection, compromise
or settlement thereof in the ordinary course of business and not as part of a
financing transaction;
 
(n) Dispositions constituting Restricted Payments permitted by Sections 7.5,
Investments permitted by Section 7.6 and Liens permitted by Section 7.2;
 
(o) leases, subleases, licenses or sublicenses with respect to real or personal
property (other than Intellectual Property), in each case in the ordinary course
of business and which do not materially interfere with the business of the
Borrower, Holdings and any Subsidiary, taken as a whole, including leases of
unimproved real property encumbered by a Mortgage, on which real property the
lessee may make improvements;
 
(p) so long as the proceeds thereof are applied pursuant to Section 3.2,
Dispositions of Investments in joint ventures to the extent required by, or made
pursuant to, customary buy/sell arrangements between the joint venture parties
set forth in the joint venture arrangements and similar binding arrangements;
 
 
-87-

--------------------------------------------------------------------------------

 
(q) any issuance or sale of Capital Stock in, or Indebtedness or other
securities of an Immaterial Subsidiary or Unrestricted Subsidiary;
 
(r) as long as no Default is continuing or would result therefrom, any
Disposition of property of, or issuance or sale of Capital Stock by, any Group
Member; provided that the aggregate amount of all such Dispositions or issuances
shall not exceed in any fiscal year 7.5% of Consolidated Total Assets at the end
of the immediately preceding fiscal year of the Borrower;
 
(s) Dispositions of Property related to compensation paid or to be paid, or
benefits provided or to be provided, in the ordinary course of business;
 
7.5 Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, in each case, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of
Holdings or any Subsidiary (collectively, “Restricted Payments”), except that:
 
(a) any Subsidiary may make Restricted Payments to the Borrower, Holdings or any
Subsidiary Guarantor or any other Person that owns a direct equity interest in
such Subsidiary in proportion to such Person’s ownership interest in such
Subsidiary;
 
(b) each Subsidiary may make Restricted Payments to the Borrower and to Wholly
Owned Subsidiaries (and, in the case of a Restricted Payment by a non-Wholly
Owned Subsidiary, to the Borrower and any Subsidiary and to each other owner of
Capital Stock or other equity interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);
 
(c) Holdings, the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common equity interests of such Person;
 
(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Holdings may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common equity interests;
 
(e) Holdings, the Borrower and each Restricted Subsidiary may make payments
related to compensation paid or to be paid, or benefits provided or to be
provided, in the ordinary course of business;
 
(f) [Intentionally Omitted].
 
 
-88-

--------------------------------------------------------------------------------

 
(g) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the Available Amount Condition has been
met, Holdings and the Borrower may make Restricted Payments in an aggregate
amount not to exceed the then Available Amount;
 
(h) [Intentionally Omitted].
 
(i) Holdings, the Borrower and the Restricted Subsidiaries may make Restricted
Payments in an aggregate amount such that all such Restricted Payments since the
Closing Date made pursuant to this clause (i) shall not exceed $25,000,000;
 
(j) Holdings may pay any dividend or distribution or the consummation of any
redemption within sixty (60) days after the date of declaration of the dividend
or distribution or giving of the redemption notice, as the case may be, if, at
the date of declaration or notice, the dividend, distribution or redemption
payment would have complied with the provisions of this Agreement; and
 
(k) Holdings, the Borrower and the Restricted Subsidiaries may make any payments
in connection with the consummation of the Transactions.
 
7.6 Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business line or unit of, or a division of any Person (all of the
foregoing, “Investments”), except:
 
(a) extensions of trade credit in the ordinary course of business;
 
(b) Investments in Cash Equivalents;
 
(c) any Guarantee Obligation permitted by Section 7.1;
 
(d) loans and advances to officers, directors and employees of any Group Member
in the ordinary course of business (including for travel, entertainment,
relocation and similar expenses) in an aggregate amount for all Group Members
not to exceed $5,000,000 at any time outstanding;
 
(e) the Acquisition;
 
(f) intercompany Investments by (i) any Group Member in any Loan Party; provided
that all such intercompany Investments to the extent such Investment is a loan
or advance owed to a Loan Party by a Group Member that is not a Loan Party are
evidenced by the Intercompany Note and (ii) any Group Member that is not a Loan
Party to any other Group Member that is not a Loan Party;
 
(g) intercompany Investments (i) by any Loan Party in another Group Member
(including a Person that becomes a Restricted Subsidiary as a result of such
Investments), that, after giving effect to such Investment, is not a Loan Party
(including, without limitation, Guarantee Obligations with respect to
obligations of any such Subsidiary, loans made to any such Subsidiary and
Investments resulting from mergers with or sales of assets to any such
Subsidiary) in an aggregate amount (valued at fair market value) not to exceed
$75,000,000 at any time outstanding and (ii) intercompany Investments incurred
in the ordinary course of business in connection with the cash management
operations (including with respect to intercompany self-insurance arrangements)
of the Borrower, Holdings or any Restricted Subsidiary;
 
 
-89-

--------------------------------------------------------------------------------

 
(h) Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business;
 
(i) Investments in connection with Permitted Acquisitions;
 
(j) Investments consisting of Hedge Agreements permitted by Section 7.1;
 
(k) Investments (i) existing on the date hereof or made pursuant to legally
binding written contracts in existence on the date hereof or (ii) contemplated
on the date hereof and set forth on Schedule 7.6, and in each case any
modification, replacement, renewal, reinvestment or extension thereof; provided
that the amount of any such Investment is not increased at the time of such
extension or renewal;
 
(l) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other Persons
to the extent reasonably necessary in order to prevent or limit loss or in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business;
 
(m) Investments received as consideration in connection with Dispositions
permitted under Section 7.4;
 
(n) advances of payroll payments to employees in the ordinary course of
business;
 
(o) Investments to the extent that payment for such Investments is made solely
with Capital Stock of Holdings (or by any direct or indirect parent thereof);
 
(p) Investments held by a Person that becomes a Restricted Subsidiary after the
Closing Date or of a Person merged into the Borrower or merged or consolidated
with a Restricted Subsidiary in accordance with Section 7.3 after the Closing
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
 
(q) Guarantees Obligations of the Group Members of leases (other than Capital
Lease Obligations) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;
 
 
-90-

--------------------------------------------------------------------------------

 
(r) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business and consistent with past practices;
 
(s) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course not to exceed $15,000,000 at any time
outstanding;
 
(t) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment made pursuant to this Section 7.6;
 
(u) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the Available Amount Condition has been
met, in addition to Investments otherwise expressly permitted by this Section,
Investments in an aggregate amount not to exceed the then Available Amount; and
 
(v) [Intentionally Deleted].
 
(w) other Investments by Group Members in an aggregate amount at any time
outstanding of all such Investments since the Closing Date not to exceed
$30,000,000.
 
The amount of any Investment, other than a Guarantee Obligation, shall be (i)
the amount actually invested, as determined at the time of each such Investment,
without adjustment for subsequent increases or decreases in the value of such
Investment, minus (ii) the amount of dividends or distributions actually
received in connection with such Investment and any return of capital and any
payment of principal received in respect of such Investment that in each case is
received in cash or cash equivalents (not in excess of the amount of Investments
originally made).
 
7.7 Optional Payments and Modifications of Certain Debt Instruments.
 
(a) (i) Make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease any Junior
Financing except for (x) payments in the aggregate pursuant to this clause (i)
not to exceed the Available Amount during the term of this Agreement, (y) the
refinancing thereof with the Net Cash Proceeds of any Permitted Refinancing of
any of the foregoing or any Indebtedness (other than Indebtedness that is owed
to the Borrower or any Restricted Subsidiary), and (z) the conversion of any
Junior Financing to Capital Stock; provided that, in the case of (x), no Default
or Event of Default shall have occurred and be continuing or would result
therefrom and the Available Amount Condition has been met; and (ii) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Junior
Financing (other than any amendment that is not materially adverse to the
Lenders and in any event any such amendment, modification, waiver or other
change that in the case of any Junior Indebtedness, would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon.
 
(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organizational Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.
 
 
-91-

--------------------------------------------------------------------------------

 
 
7.8 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Holdings, the Borrower or such Restricted Subsidiary as would be obtainable by
Holdings, the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, except:
 
(a) transactions between or among (i) Loan Parties or (ii) Group Members
(provided that transactions between any Loan Party, on one hand, and a Group
Member that is not a Loan Party, on one other hand, shall be on commercially
reasonable terms and shall be limited to transactions not otherwise prohibited
by this Agreement);
 
(b) transactions related to compensation paid or to be paid, or benefits
provided or to be provided, in the ordinary course of business;
 
(c) any Restricted Payment permitted by Section 7.5; and
 
(d) the Transaction.
 
7.9 [Intentionally Omitted].
 
7.10 Hedge Agreements.  Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which Holdings or any
Subsidiary has actual exposure, (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of Holdings or any
Subsidiary and (c) any Hedge Agreements required to be entered into pursuant to
the terms and conditions of this Agreement.
 
7.11 Changes in Fiscal Periods; Accounting Changes.
 
(a) Permit any change in the fiscal year of the Borrower.
 
(b) Change independent accountants other than to any nationally recognized firm
or such other firm reasonably acceptable to the Administrative Agent.
 
7.12 Negative Pledge Clauses.  Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Loan Party to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired for the
benefit of the Lenders with respect to the Obligations other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) the First Lien Loan Documents, (d) any
restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary,
(e) customary provisions in leases, licenses and other contracts restricting the
assignment thereof, (f) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents or any
Collateral securing the Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of Property of any Loan Party to secure the
Obligations and (g) any prohibition or limitation that (i) exists pursuant to
applicable Requirements of Law, (ii) consists of customary restrictions and
conditions contained in any agreement relating to any Liens permitted under
Section 7.2, transaction permitted under Section 7.3 or the sale of any property
permitted under Section 7.4, (iii) restricts subletting or assignment of
leasehold interests contained in any lease governing a leasehold interest of a
Group Member, (iv) exists in any agreement in effect at the time such Subsidiary
becomes a Restricted Subsidiary, so long as such agreement was not entered into
in contemplation of such Person becoming a Subsidiary, (v) exists in any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the Properties or assets of any Person, other than the Person or the
Properties or assets of the Person so acquired, (vi) exists on the Closing Date
and are listed on Schedule 7.12, (vii) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures to the
extent permitted under this Agreement, or (viii) is imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents or the
contracts, instruments or obligations referred to in this Section 7.12; provided
that such amendments and refinancings are no more materially restrictive with
respect to such prohibitions and limitations than those in effect prior to such
amendment or refinancing (as determined in good faith and certified in writing
to the Administrative Agent by a Responsible Officer of the Borrower).
 
 
-92-

--------------------------------------------------------------------------------

 
 
7.13 Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Borrower that is not a Loan Party to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, the Borrower or any other
Restricted Subsidiary of the Borrower, (b) make loans or advances to, or other
Investments in, the Borrower or any other Restricted Subsidiary of the Borrower
or (c) transfer any of its assets to the Borrower or any other Restricted
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of:
 
(i) any restrictions existing under the Loan Documents;
 
(ii) any restrictions with respect to a Restricted Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Restricted
Subsidiary;
 
(iii) any restrictions set forth in the First Lien Loan Documents (subject to
the Intercreditor Agreement) and in the agreement governing any Junior
Indebtedness so long as the restrictions set forth therein are not materially
more restrictive than the corresponding provisions in the Loan Documents;
 
(iv) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby);
 
 
-93-

--------------------------------------------------------------------------------

 
(v) restrictions and conditions existing on the date hereof identified on
Schedule 7.13 (but not to any amendment or modification expanding the scope or
duration of any such restriction or condition);
 
(vi) restrictions or conditions imposed by any agreement relating to Liens
permitted by this Agreement but solely to the extent that such restrictions or
conditions apply only to the property or assets subject to such permitted Lien;
 
(vii) customary provisions in leases, licenses and other contracts entered into
in the ordinary course of business restricting the assignment thereof;
 
(viii) customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture;
 
(ix) any agreement of a Foreign Subsidiary governing Indebtedness permitted to
be incurred or permitted to exist under Section 7.1;
 
(x) any agreement or arrangement already binding on a Person when it becomes a
Restricted Subsidiary so long as such agreement or arrangement was not created
in anticipation of such acquisition;
 
(xi) Requirements of Law;
 
(xii) customary restrictions and conditions contained in any agreement relating
to any transaction permitted under Section 7.3 or the sale of any property
permitted under Section 7.4 pending the consummation of such transaction or
sale;
 
(xiii) any instrument governing Indebtedness assumed in connection with any
Permitted Acquisition, which encumbrance or restriction is not applicable to any
Person, or the Properties or assets of any Person, other than the Person or the
Properties or assets of the Person so acquired; or
 
(xiv) any encumbrances or restrictions imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents or the contracts, instruments
or obligations referred to in this Section 7.13; provided that such amendments
or refinancings are no more materially restrictive with respect to such
encumbrances and restrictions than those in effect prior to such amendment or
refinancing (as determined in good faith and certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower).
 
7.14 Lines of Business.  Enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses in which Holdings and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Transaction) or that are reasonably related, incidental, ancillary or
complementary thereto.
 
7.15 [Intentionally Omitted].
 
 
-94-

--------------------------------------------------------------------------------

 
 
7.16 Holding Company.  In the case of Holdings, engage in any business or
activity other than (a) the ownership of all outstanding Capital Stock in and
Indebtedness of Alkermes Ireland Holdings Limited, its other Subsidiaries from
time to time and Subsidiaries which are Subsidiaries solely by virtue of
paragraph (b) of subsection (1) of Section 155 of the Companies Acts 1963 of
Ireland, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its
obligations thereunder, (e) the incurrence of Indebtedness permitted to be
incurred by Holdings pursuant to Section 7.1, (f) the consummation of any
Permitted Acquisition so long as any assets (other than Indebtedness or Capital
Stock) acquired in connection with such Permitted Acquisition are owned by
Intermediate Holdco, the Borrower or a Subsidiary of the Borrower immediately
following such Permitted Acquisition, (g) Restricted Payments permitted to be
made by Holdings under Section 7.5 and (h) activities incidental to the
businesses or activities described in clauses (a) through (g) of this Section.
 
7.17 Alkermes Ireland Holdings Limited.  In the case of Alkermes Ireland
Holdings Limited, Holdings shall cause that, for as long as Alkermes Ireland
Holdings Limited is not a Subsidiary Guarantor, it shall not:  (a) engage in any
business or activity or own or acquire any material assets other than (i) the
ownership of all outstanding Capital Stock in and Junior Financings of
Intermediate Holdco, (ii) maintaining its corporate existence, (iii)
participating in tax, accounting and other administrative activities as the
parent of the consolidated group of companies, including the Loan Parties, (iv)
the incurrence of Indebtedness permitted to be incurred by Alkermes Ireland
Holdings Limited pursuant to Section 7.1, (v) the consummation of any Permitted
Acquisition so long as any assets acquired in connection with such Permitted
Acquisition are owned by the Borrower or a Subsidiary of the Borrower
immediately following such Permitted Acquisition, (vi) Restricted Payments
permitted to be made by Alkermes Ireland Holdings Limited under Section 7.5 and
(vii) activities incidental to the businesses or activities described in clauses
(i) through (vi); (b) incur any Indebtedness other than Indebtedness permitted
pursuant to Sections 7.1 (b), (k), (n) or (t); and (c) create, incur, assume or
suffer to exist any Lien other than Liens permitted pursuant to Sections 7.2(a),
(c), (j), (l), (o), (q) or (aa) upon any of its property or assets, whether now
owned or hereafter acquired.
 
SECTION 8.        EVENTS OF DEFAULT
 
Events of Default.  If any of the following events shall occur and be
continuing:
 
(a) the Borrower shall fail to pay any principal of any Term Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Term Loan, or any other amount payable hereunder or under any other Loan
Document, within five (5) days after any such interest or other amount becomes
due in accordance with the terms hereof; or
 
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been untrue in any material respect on or as of the date made or deemed
made; or
 
 
-95-

--------------------------------------------------------------------------------

 
(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a) (with respect to the Borrower only) or
Section 7 of this Agreement; or
 
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8), and such default
shall continue unremedied for a period of thirty (30) days after receipt by the
Borrower of written notice thereof from the Administrative Agent; or
 
(e) any Group Member (i) defaults in making any payment of any principal of any
Material Indebtedness (including any Guarantee Obligation or Hedge Agreement
that constitutes Material Indebtedness, but excluding the Term Loans) on the
scheduled or original due date with respect thereto; or (ii) defaults in making
any payment of any interest on any such Material Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist,  the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Material Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder;
provided that (x) such failure is unremedied and is not waived by the holders of
such Indebtedness and (y) in the case of any such failure in respect of the
Indebtedness pursuant to the First Lien Credit Agreement, such failure shall
have continued for sixty (60) consecutive days or (ii) any Indebtedness under
the First Lien Credit Agreement shall be declared due and payable prior to the
stated maturity of such Indebtedness as a result of such event; provided further
that this clause (e)(iii) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness, if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness; or
 
(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
examinership or relief of debtors (a “Bankruptcy Law”), seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, examinership,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator, liquidator, examiner or other similar official for it or
for all or any substantial part of its assets under a Bankruptcy Law, or any
Group Member (other than an Immaterial Subsidiary) shall make a general
assignment, composition, compromise, or arrangement with or for the benefit of
its creditors; or (ii) there shall be commenced against any Group Member (other
than an Immaterial Subsidiary) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or other relief with respect to
it or its debts or (B) remains undismissed, undischarged or unbonded for a
period of sixty (60) days; or (iii) there shall be commenced any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distress, distraint or similar process against all or any substantial
part of the assets of the Group Members, taken as a whole, that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member (other than an Immaterial Subsidiary)
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member (other than an Immaterial Subsidiary) shall
generally not, or shall be unable to, or shall under applicable law be deemed to
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
 
 
-96-

--------------------------------------------------------------------------------

 
(g) (i)  any failure to satisfy the minimum funding standard under Sections 412
and 430 of the Code or Sections 302 and 303 of ERISA, whether or not waived,
shall occur with respect to any Single Employer Plan or any Lien in favor of the
PBGC or a Single Employer Plan or Multiemployer Plan shall arise on the assets
of the Borrower or any Commonly Controlled Entity, (ii) a Reportable Event shall
occur with respect to, or proceedings shall commence under Section 4042 of ERISA
to have a trustee appointed, or a trustee shall be appointed to, any Single
Employer Plan, (iii) any Single Employer Plan shall be terminated under
Section 4041(c) of ERISA or the institution by the PBGC of proceedings to
terminate a Single Employer Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of such Single Employer Plan, (iv) any
Group Member or any Commonly Controlled Entity intends to withdraw from a
Multiemployer Plan and shall, or is reasonably likely to, incur any liability in
connection with such withdrawal, or the Insolvency or Reorganization of, a
Multiemployer Plan, (v) any Group Member shall engage in any non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (vi) the cessation of operations
at a facility of any Group Member or Commonly Controlled Entity in the
circumstances described in Section 4062(e) of ERISA or (vii) the withdrawal by
any Group Member or Commonly Controlled Entity from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; and in each case in clauses (i) through (vii)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or
 
(h) one or more judgments or decrees shall be entered against any Group Member
and the same shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof and any such judgments or decrees
is for the payment of money, individually or in the aggregate (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage), of $10,000,000 or more or is for injunctive relief which could
reasonably be expected to have a Material Adverse Effect; or
 
(i) any Security Documents relating to material assets of the Group Members,
taken as a whole, shall cease, for any reason, to be in full force and effect,
or any Loan Party or any Subsidiary of any Loan Party shall so assert, or any
Lien created by any of the Security Documents relating to material assets of the
Group Members, taken as a whole, shall cease to be enforceable and of the same
effect and priority purported to be created thereby (other than because of any
action by the First Lien Collateral Agent or the Collateral Agent); or any Loan
Party or any Subsidiary of any Loan Party shall so assert; or
 
 
-97-

--------------------------------------------------------------------------------

 
(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert; or
 
(k) a Change of Control occurs; or
 
(l) (i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “senior debt,” “senior indebtedness,” “designated
senior debt,” “guarantor senior debt” or “senior secured financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation
evidencing Material Indebtedness, (ii) the subordination provisions set forth in
any Junior Financing Documentation evidencing Material Indebtedness shall, in
whole or in part, cease to be effective or cease to be legally valid, binding
and enforceable against the holders of such Junior Financing, if applicable or
(iii) any Loan Party, any Subsidiary of any Loan Party shall assert any of the
foregoing;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Term Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken:  with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Term Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Except as
expressly provided above in this Section 8, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
 
SECTION 9.       THE AGENTS
 
9.1 Appointment.
 
(a) Each Lender (and, if applicable, each other Secured Party) hereby
irrevocably designates and appoints each Agent as the agent of such Lender (and,
if applicable, each other Secured Party) under this Agreement and the other Loan
Documents, and each such Lender (and, if applicable, each other Secured Party)
irrevocably authorizes such Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or other Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.
 
 
-98-

--------------------------------------------------------------------------------

 
(b) Each of the Secured Parties hereby irrevocable designates and appoints
Morgan Stanley Senior Funding, Inc. as collateral agent of such Secured Party
under this Agreement and the other Loan Documents, and each such Secured Party
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf as are necessary or advisable with respect to the
Collateral under this Agreement or any of the other Loan Documents, together
with such powers as are reasonably incidental thereto.  The Collateral Agent
hereby accepts such appointment.
 
9.2 Delegation of Duties.  Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.
 
9.3 Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, members, partners, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder.  The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
 
9.4 Reliance by Agents.  Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such
Agent.  The Administrative Agent shall deem and treat the Lender specified in
the Register with respect to any amount owing hereunder as the owner thereof for
all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent.  Each Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Term Loans and all other Secured Parties.
 
 
-99-

--------------------------------------------------------------------------------

 
9.5 Notice of Default.  No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.”  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.
 
9.6 Non-Reliance on Agents and Other Lenders.  Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party.  Each Lender (and, if applicable, each other Secured Party) represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this
Agreement.  Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon any Agent or
any other Lender or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
 
 
-100-

--------------------------------------------------------------------------------

 
 
9.7 Indemnification.  To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 10.5 to be paid by it to any
Agent Related Party (or any sub-agent thereof), each Lender severally agrees to
pay to such Agent Related Party (or any such sub-agent thereof) such Lender’s
Term Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that
(a) the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against any
Agent Related Party (or any such sub-agent thereof) and (b) no Lender shall be
liable for the payment of any portion of such unreimbursed expense or
indemnified loss, claim, damage, liability or related expense that is found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the payment of the Term Loans and all
other amounts payable hereunder.
 
9.8 Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender,” “Lenders,”
“Secured Party” and “Secured Parties” shall include each Agent in its individual
capacity.
 
9.9 Successor Administrative Agent.
 
(a) The Administrative Agent and the Collateral Agent may resign as
Administrative Agent and Collateral Agent, respectively, upon ten (10) days’
notice to the Lenders and the Borrower.  If the Administrative Agent or
Collateral Agent, as applicable, shall resign as Administrative Agent or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(f) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent or Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s, as applicable, rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as applicable, or any of the parties
to this Agreement or any holders of the Term Loans.  If no successor agent has
accepted appointment as Administrative Agent or Collateral Agent, as applicable,
by the date that is ten (10) days following a retiring Administrative Agent’s or
Collateral Agent’s, as applicable, notice of resignation, the retiring
Administrative Agent’s or Collateral Agent’s, as applicable, resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Administrative Agent or Collateral Agent, as
applicable, hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  After any retiring Administrative
Agent’s or Collateral Agent’s, as applicable, resignation as Administrative
Agent or retiring Collateral Agent’s resignation as Collateral Agent, as
applicable, the provisions of this Section 9 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
or Collateral Agent, as applicable, under this Agreement and the other Loan
Documents.
 
 
-101-

--------------------------------------------------------------------------------

 
(b) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is a
Defaulting Lender, the Required Lenders (determined after giving effect to the
final paragraph of Section 10.1) may by notice to the Borrower and such Person
remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder.  Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date ten (10) Business Days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).
 
9.10 Agents Generally.  Except as expressly set forth herein, the Agents and the
Lead Arranger and the Joint Bookrunners shall not have any duties or
responsibilities hereunder in its capacity as such.
 
9.11 Lender Action.  Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents, or
institute any actions or proceeds, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent;
provided that the foregoing shall not prohibit any Lender from filing proofs of
claim during the pendency of a proceeding relative to any Loan Party under any
bankruptcy or other debtor relief law.
 
9.12 Withholding Tax.  To the extent required by any applicable law, an Agent
shall withhold from any payment to any Lender an amount equal to any applicable
withholding Tax.  If the IRS or any Governmental Authority asserts a claim that
the Agent did not properly withhold Tax from any amount paid to or for the
account of any Lender for any reason (including because the appropriate form was
not delivered or was not properly executed, or because such Lender failed to
notify the Agent of a change in circumstances that rendered the exemption from,
or reduction of, withholding Tax ineffective), such Lender shall indemnify and
hold harmless the Agent (to the extent that the Agent has not already been
reimbursed by the Borrower and without limiting or expanding the obligation of
the Borrower to do so) for all amounts paid, directly or indirectly, by the
Agent as tax or otherwise, including any penalties, additions to Tax or interest
thereon, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the Agent
under this Section 9.12.  The agreements in this Section 9.12 shall survive the
resignation and/or replacement of the Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Term Loans and the repayment,
satisfaction or discharge of all obligations under this Agreement.  Unless
required by applicable laws, at no time shall the Agent have any obligation to
file for or otherwise pursue on behalf of a Lender any refund of Taxes withheld
or deducted from funds paid for the account of such Lender.
 
 
-102-

--------------------------------------------------------------------------------

 
 
9.13 Administrative Agent May File Proof of Claims.  In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties and the
Administrative Agent (including any claim for the compensation, expenses,
disbursements and advances of the Secured Parties and their respective agents
and counsel and all other amounts due the Secured Parties under the Loan
Documents) allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Secured Party to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Secured
Parties, to pay to the Administrative Agent any amount due for the compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under the Loan
Documents.
 
9.14 Intercreditor Agreement.  Notwithstanding anything herein to the contrary,
each Lender also acknowledges that the Lien and security interest granted to the
Collateral Agent pursuant to the Security Documents and the existence of any
right or remedy by the Collateral Agent thereunder are subject to the provisions
of the Intercreditor Agreement.  In the event of a conflict between the terms of
the Intercreditor Agreement and any Security Document, the terms of the
Intercreditor Agreement shall govern and control.  Each Lender hereby authorizes
the Collateral Agent to enter into the Intercreditor Agreement on behalf of such
Lender.  The foregoing provisions are intended as an inducement to the First
Lien Secured Parties (as such term is defined in the Intercreditor Agreement) to
extend credit to the Borrower and such First Lien Secured Parties are intended
third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.
 
SECTION 10.        MISCELLANEOUS
 
10.1 Amendments and Waivers.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and each Loan Party party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:
 
 
-103-

--------------------------------------------------------------------------------

 
(i) forgive the principal amount or extend the final scheduled date of maturity
of any Term Loan, reduce the stated rate of any interest or forgive or reduce
any interest or fee payable hereunder (except (x) in connection with the waiver
of applicability of any post-default increase in interest rates, which waiver
shall be effective with the consent of the Required Lenders and (y) that any
amendment or modification of financial covenants or defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; provided that neither any
amendment, modification or waiver of a mandatory prepayment required hereunder,
nor any amendment of Section 3.2 or any related definitions including Asset
Sale, IP Sale, Excess Cash Flow, or Recovery Event, shall constitute a reduction
of the amount of, or an extension of the scheduled date of, any principal
installment of any Term Loan or Note or other amendment, modification or
supplement to which this clause (i) is applicable;
 
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender;
 
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release Holdings or all or substantially
all of the Subsidiary Guarantors from their obligations under the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;
 
(iv) amend, modify or waive any provision of Section 3.8(a) or 10.7(a) of this
Agreement or Section 6.5 of the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders;
 
(v) amend, modify or waive any provision of Section 9 without the written
consent of each Agent adversely affected thereby; and
 
(vi) amend, modify or waive any provision of Section 9.6 to further restrict any
Lender’s ability to assign or otherwise transfer its obligations hereunder
without the written consent of all Lenders adversely affected thereby.
 
 
-104-

--------------------------------------------------------------------------------

 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Term Loans.
 
In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.
 
If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Administrative Agent or a Person reasonably
acceptable to the Administrative Agent shall have the right but not the
obligation to purchase at par from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Term Loans of such Non-Consenting Lenders for an amount equal to the principal
balance of all such Term Loans held by such Non-Consenting Lenders and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment and
Assumption.  In addition to the foregoing, the Borrower may replace any
Non-Consenting Lender pursuant to Section 3.13.
 
Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender, (b) to add one or
more additional credit facilities with respect to Incremental Term Loans to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, as applicable, and the accrued interest and fees in respect thereof and
(c) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; provided, that the conditions set forth
in Section 2.4 are satisfied.
 
 
-105-

--------------------------------------------------------------------------------

 
Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that, subject to the limitations set forth in the first paragraph of
this Section 10.1, any such amendment or waiver that would increase or extend
the term of the Commitment of such Defaulting Lender, extend the date fixed for
the payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.
 
10.2 Notices.
 
(a) All notices and other communications provided for hereunder shall be either
(x) in writing (including telecopy or e-mail communication) and mailed,
telecopied or delivered or (y) as and to the extent set forth in Section 10.2(b)
as follows:
 
(i) if to the Borrower, at its address at Alkermes, Inc., 852 Winter Street,
Waltham, Massachusetts 02451, Attention Jim Frates, and a copy to Richard
Lincer, Esq., Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York,
New York 10006;
 
(ii) if to the Collateral Agent or the Administrative Agent, at its address at
1585 Broadway, New York, New York 10036, Attention:  MS Agency, E-mail
Address:  msagency@morganstanley.com; or, as to any party, at such other address
as shall be designated by such party in a written notice to the other parties;
 
provided, however, that materials and information described in Section 10.2(b)
shall be delivered to the Administrative Agent in accordance with the provisions
thereof or as otherwise specified to the Borrower by the Administrative
Agent.  Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given or made upon the earlier of (i) actual receipt by the relevant party
hereto, (ii) if delivered by hand or courier, when signed for by or on behalf of
the relevant party hereto, and (iii) four days after having been mailed; notices
and other communications sent by telecopier shall be deemed to have been given
when sent (except that notices and communications to any Agent pursuant to
Sections 2 and 9 shall not be effective until received by such Agent).  Delivery
by telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof.
 
 
-106-

--------------------------------------------------------------------------------

 
(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic address specified by the Administrative
Agent to the Borrower.  In addition, the Borrower agrees to continue to provide
the Communications to the Agents in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent.
 
(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS, EXCEPT TO THE EXTENT
THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.
 
 
-107-

--------------------------------------------------------------------------------

 
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.  Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.
 
10.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
10.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and other extensions of credit hereunder and shall continue in full
force and effect as long as any Term Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied and so long as the Commitments of any Lender
have not been terminated.
 
10.5 Payment of Expenses and Taxes; Indemnity.
 
(a) The Borrower agrees (i) to pay or reimburse each Agent for all its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, execution and delivery, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents, any security arrangements in connection therewith and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable invoiced fees and disbursements of counsel to such parties and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter as
such parties shall deem appropriate and (ii) to pay or reimburse each Lender and
Agent for all its documented costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including the reasonable and invoiced
fees and disbursements of counsel to such parties and any documented costs and
expenses incurred during any workout or restructuring.
 
 
-108-

--------------------------------------------------------------------------------

 
(b) The Borrower agrees (i) to pay, indemnify, and hold each Lender and each
Agent harmless from, any and all recording and filing fees, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (ii) to pay, indemnify, and hold each Lender and
Agent and the Joint Bookrunners and their respective affiliates (including,
without limitation, controlling persons) and each member, partner, director,
officer, employee, advisor, agent, affiliate, successor, partner, member,
representative and assign of each of the forgoing (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents (regardless of whether any Loan Party is or is not a party to any such
actions or suits) and any such other documents, including any of the foregoing
relating to the use of proceeds of the Term Loans, or violation of,
noncompliance with or liability under, any Environmental Law relating to any
Group Member or any of the Properties, including the presence, Release or threat
of Releases of any Materials of Environmental Concern, and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (ii), collectively, the “Indemnified Liabilities”);
provided, that the Borrower shall not have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnitee or its Related Indemnified
Persons.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee
except to the extent found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or its Related Indemnified
Persons.  Statements payable by the Borrower pursuant to this Section 10.5 shall
be submitted to the Chief Financial Officer, at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 10.5 shall survive repayment of the Term Loans and
all other amounts payable hereunder.
 
(c) To the fullest extent permitted by applicable law, neither the Borrower nor
any Indemnitee shall assert, and each of the Borrower and each Indemnitee does
hereby waive, any claim against any party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Term Loan or the
use of the proceeds thereof; provided that the foregoing shall not limit the
indemnification obligations of the Borrower under clause (b) above to the extent
they arise from claims of third parties against an Indemnitee for such special,
indirect, consequential or punitive damages.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
 
 
-109-

--------------------------------------------------------------------------------

 
(d) The Borrower shall not, without the prior written consent of the Indemnitee,
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any proceeding in respect of which indemnification may be sought
hereunder (whether or not any Indemnitee is a party thereto) unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of each Indemnitee from all liability arising out of such proceeding and
(ii) does not include a statement as to, or an admission of, fault, culpability,
or a failure to act by or on behalf of such Indemnitee.
 
(e) The Borrower will not be liable under this Agreement for any amount paid by
an Indemnitee to settle any claims or actions if the settlement is entered into
without the Borrower’s consent, which consent may not be withheld or delayed
unless such settlement is unreasonable in light of such claims or actions
against, and defenses available to, such Indemnitee; provided that this Section
10.5(e) shall not apply to those settlements where the Borrower was offered the
ability to assume the defense of the action that directly and specifically
related to the subject matter of such settlement and elected not to assume such
defense.
 
(f) All amounts due under this Section shall be payable not later than ten (10)
days after demand therefor.
 
10.6 Successors and Assigns; Participations and Assignments.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except (x) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (y) by way of participation in
accordance with the provisions of paragraph (e) of this Section or (z) by way of
pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors as assigns permitted hereby, Participants to
the extent provided in paragraph (e) of this Section 10.6 and, to the extent
expressly contemplated hereby, the Affiliates of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b) Any Lender may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Term Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
 
 
-110-

--------------------------------------------------------------------------------

 
(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment effected by the Administrative Agent in
connection with the initial syndication of the Commitments held by Morgan
Stanley Senior Funding, Inc. and HSBC Bank USA, N.A. an assignment of the entire
remaining amount of the assigning Lender’s Commitments or Term Loans, the amount
of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Term Loan or the Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches of Loans (if any) on a non-pro
rata basis;
 
(iii) no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:
 
(A)           the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default under Section 8(a) or
(f) has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received a draft
of the relevant Assignment and Assumption or (z) such assignment is made prior
to the earlier of (1)  the Syndication Date and (2)  the date that is 90 days
after the Closing Date; and
 
(B)           the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Term
Facility if such assignment is to an Assignee that is not a Lender, an Affiliate
of a Lender or an Approved Fund;
 
(iv) except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (it being understood that payment of only one processing fee shall be
required in connection with simultaneous assignments to two or more Approved
Funds); provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
 
(v) no assignment shall be permitted to be made to Holdings or any of its
Subsidiaries or Affiliates other than on the following basis:
 
 
-111-

--------------------------------------------------------------------------------

 
(A)           no Default or Event of Default has occurred or is continuing at
the time of such assignment or would result from such assignment;
 
(B)           Holdings, the Borrower or any of their respective Subsidiaries may
make one or more offers (each, an “Offer”) to repurchase all or any portion of
the Term Loans (such Term Loans, the “Offer Loans”); provided that,
(1) Holdings, the Borrower or such Subsidiary delivers a notice of such Offer to
the Administrative Agent and all Lenders no later than noon (New York City time)
at least five (5) Business Days in advance of a proposed consummation date of
such Offer indicating (w) the last date on which such Offer may be accepted,
(x) the maximum dollar amount of such Offer, (y) the repurchase price per dollar
of principal amount of such Offer Loans at which Holdings, the Borrower or such
Subsidiary is willing to repurchase such Offer Loans and (z) the instructions,
consistent with this Section 10.6(b)(v) with respect to the Offer, that a Lender
must follow in order to have its Offer Loans repurchased; (2)  Holdings, the
Borrower or such Subsidiary shall hold such Offer open for a minimum period of
two (2) Business Days; (3)  a Lender who elects to participate in the Offer may
choose to sell all or part of such Lender’s Offer Loans; (4)  such Offer shall
be made to the Lenders holding the Offer Loans on a pro rata basis in accordance
with the respective principal amount then due and owing to the Lenders; provided
that, if any Lender elects not to participate in the Offer, either in whole or
in part, the amount of such Lender’s Offer Loans not being tendered shall be
excluded in calculating the pro rata amount applicable to the balance of such
Offer Loans; and (5)  such Offer shall be conducted pursuant to such procedures
the Administrative Agent may establish in consultation with the Borrower (which
shall be consistent with this clause (B)) and that a Lender must follow in order
to have its Offer Loans repurchased;
 
(C)           with respect to all repurchases made by Holdings, the Borrower or
their respective Subsidiaries, such repurchases shall be deemed to be voluntary
prepayments pursuant to Section 3.1(a) in an amount equal to the aggregate
principal amount of such Term Loans;
 
(D)           following repurchase by Holdings, the Borrower or any of their
respective Subsidiaries, (1)  all principal and accrued and unpaid interest on
the Term Loans so repurchased shall be deemed to have been paid for all purposes
and no longer outstanding (and may not be resold by Holdings, the Borrower or
such Subsidiary), for all purposes of this Agreement and all other Loan
Documents and (2)  Holdings, the Borrower or any of their respective
Subsidiaries, as the case may be, will promptly advise the Administrative Agent
of the total amount of Offer Loans that were repurchased from each Lender who
elected to participate in the Offer; and
 
(E)           any Term Loans purchased by or assigned to Holdings, the Borrower
or any of their respective Subsidiaries shall be automatically, immediately and
permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder; and
 
 
-112-

--------------------------------------------------------------------------------

 
(vi) no assignment shall be permitted to be made to a natural person.
 
Except as otherwise provided in clause (v) above and in paragraph (c) below,
subject to acceptance and recording thereof pursuant to paragraph (d) below,
from and after the effective date specified in each Assignment and Assumption
the Eligible Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.9,
3.10, 3.11 and 10.5; provided, with respect to such Section 3.10, that such
Lender continues to comply with the requirements of Sections 3.10 and
3.10(e).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.
 
(c) Notwithstanding anything in this Section 10.6 to the contrary, a Lender may
assign any or all of its rights hereunder to an Affiliate of such Lender or an
Approved Fund of such Lender without (a) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (b) delivering an executed Assignment and
Assumption to the Administrative Agent; provided that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
assigning Lender in connection with such assigning Lender’s rights and
obligations under this Agreement until an Assignment and Assumption and an
administrative questionnaire have been delivered to the Administrative Agent,
(C) the failure of such assigning Lender to deliver an Assignment and Assumption
or administrative questionnaire to the Administrative Agent or any other Person
shall not affect the legality, validity or binding effect of such assignment and
(D) an Assignment and Assumption between an assigning Lender and its Affiliate
or Approved Fund shall be effective as of the date specified in such Assignment
and Assumption.
 
(d) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and interest owing with respect to the Term Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  Subject to the penultimate sentence of this paragraph (d), the
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In the case of an assignment to an Affiliate of a Lender or an
Approved Fund pursuant to paragraph (c), as to which an Assignment and
Assumption and an administrative questionnaire are not delivered to the
Administrative Agent, the assigning Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register (a “Related Party
Register”) comparable to the Register on behalf of the Borrower.  The Register
or Related Party Register shall be available for inspection by the Borrower and
any Lender at the Administrative Agent’s office at any reasonable time and from
time to time upon reasonable prior notice.  Except as otherwise provided in
paragraph (c) above, upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b)(iv) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register.  Except as otherwise provided in paragraph (c) above, no
assignment shall be effective for purposes of this Agreement unless and until it
has been recorded in the Register (or, in the case of an assignment pursuant to
paragraph (c) above, the applicable Related Party Register) as provided in this
paragraph (d).  The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.”
 
 
-113-

--------------------------------------------------------------------------------

 
(e) Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the Term
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) no participation shall be
permitted to be made to Holdings or any of its Subsidiaries or Affiliates, nor
any officer or director of any such Person.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1.  Subject to paragraph (f) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.9, 3.10 and 3.11 to the same extent as if it were a
Lender (subject to the requirements and obligations of those sections including
the documentary requirements in Section 3.10(e)) and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender; provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower and solely for tax purposes, maintain a register complying with the
requirements of Section 163(f), 871(h) and 881(c)(2) of the Code and the
Treasury regulations issued thereunder relating to the exemption from
withholding for portfolio interest on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Term Loans or other obligations under this
Agreement (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  Unless
otherwise required by the IRS, any disclosure required by the foregoing sentence
shall be made by the relevant Lender directly and solely to the IRS.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  The entries in the
Participant Register shall be conclusive and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
(f) A Participant shall not be entitled to receive any greater payment under
Section 3.9, 3.10 or 3.11 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant had no such
participation been transferred to such Participant, unless the entitlement to a
greater payment results from a change in any Requirement of Law after the date
such Participant became a Participant.
 
 
-114-

--------------------------------------------------------------------------------

 
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest or to any such sale or securitization; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.
 
(h) Notwithstanding the foregoing, a Lender may not assign or sell
participations in, its rights and obligations under this Agreement to a
Disqualified Institution; provided however, (i) the Administrative Agent shall
have no duty or obligation for any breach or other violation of this provision
by any Lender, any assignee, any participant or any other Person, (ii) no Agent
shall have any duty to take any action or to exercise any powers (discretionary
or non-discretionary) in connection with any participation having been made to
any Disqualified Institution and (iii) no Agent shall have any duty to disclose
the fact that a participation has been made to a Disqualified Institution.
 
10.7 Sharing of Payments; Set-off.
 
(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender, if any Lender (a “Benefited Lender”) shall,
at any time after the Term Loans and other amounts payable hereunder shall
become due and payable pursuant to Section 8, receive any payment of all or part
of the Obligations owing to it, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.  Each Loan Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a director creditor of each Loan Party in the
amount of such participation to the extent provided in clause (b) of this
Section 10.7.
 
 
-115-

--------------------------------------------------------------------------------

 
(b) In addition to any rights and remedies of the Lenders provided by law,
subject to Section 9.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may
be.  Each Lender agrees promptly to notify the Borrower and the Administrative
Agent after any such setoff and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.
 
(c) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 10.7 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.
 
10.8 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.
 
10.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.10 Integration.  This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.
 
 
-116-

--------------------------------------------------------------------------------

 
 
10.11 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.
 
10.12 Submission To Jurisdiction; Waivers.  Each of the parties hereto hereby
irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;
 
(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 10.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
 
10.13 Acknowledgments.  The Borrower hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates.  Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other.  The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Each Loan Party agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto; and
 
 
-117-

--------------------------------------------------------------------------------

 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
 
10.14 Releases of Guarantees and Liens.
 
(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, each of the Administrative Agent and the Collateral Agent is
hereby irrevocably authorized by each Secured Party (without requirement of
notice to or consent of any Secured Party except as expressly required by
Section 10.1) to take any action requested by the Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document
(including, without limitation, (w) the release of any Subsidiary Guarantor from
its obligations under the Loan Documents if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted hereunder, (x)  the
release of any Subsidiary Guarantor from its obligations under the Loan
Documents if, prior to the Discharge of First Lien Obligations, such Person
ceases to guarantee the obligations under the First Lien Loan Documents, (y) the
release from the Collateral of any assets disposed to a Person other than a Loan
Party in accordance with this Agreement and (z) the release from the Collateral
of any assets of any Person that ceases to be a Subsidiary Guarantor in
accordance with this Agreement ) or that has been consented to in accordance
with Section 10.1; provided that no such release shall occur if (x) such
Subsidiary Guarantor continues to be a guarantor in respect of any Junior
Financing or (y) such Collateral continues to secure any Junior Financing or
(ii) under the circumstances described in paragraph (b) below.
 
(b) At such time as (i) the Term Loans and the other Obligations (other than
Unasserted Contingent Obligations shall have been paid in full or Cash
Collateralized and (ii) the Commitments have been terminated, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent, the Collateral Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.  At such
time, the Collateral Agent shall take such actions as are reasonably necessary,
at the cost of the Borrower, to effect each release described in this
Section 10.14 in accordance with the relevant provisions of the Security
Documents.
 
 
-118-

--------------------------------------------------------------------------------

 
 
10.15 Confidentiality.  Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures; provided that nothing herein shall prevent any
Agent or any Lender from disclosing any such information (a) to any Agent, any
other Lender, any Affiliate of a Lender or any Approved Fund (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) subject to an agreement to comply with
confidentiality provisions at least as restrictive as the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, members, partners, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates (it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g)  that has been publicly disclosed (other
than as a result of a disclosure in violation of this Section 10.15), (h)  to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information.
 
10.16 WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
-119-

--------------------------------------------------------------------------------

 
 
10.17 Judgment Currency.  If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures any Lender could purchase the specified currency with such
other currency at such Lender’s New York office on the Business Day preceding
that on which final judgment is given.  The obligations of the Borrower in
respect of any sum due to any Lender hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender of any sum
adjudged to be so due in such other currency such Lender may in accordance with
normal banking procedures purchase the specified currency with such other
currency; if the amount of the specified currency so purchased is less than the
sum originally due to such Lender in the specified currency, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify the Lender
against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to such Lender in the specified currency, such
Lender agrees to remit such excess to the Borrower.
 
10.18 Patriot Act Notice.  Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it may be required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.
 
 
 
 
 
-120-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 
 

  ALKERMES, INC., as Borrower         By: /s/ James M. Frates                   
Name: James M. Frates     Title: Senior Vice President, Chief Financial Officer
and Treasurer                    
ALKERMES US HOLDINGS, INC.
as Holdco
        By: /s/ Michael Landine                     Name: Michael Landine    
Title: President

 
 
 
 
 
[Signature Page to Second Lien Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
SIGNED AND DELIVERED for and on behalf
of and as the deed of ALKERMES PLC
by its lawfully appointed attorney
Shane Cooke, acting pursuant
to a Power of Attorney dated September 12, 2011:
/s/ Shane Cooke                 






Signature of Witness:
/s/ Patricia Ponsonby        
Name of Witness:
Patricia Ponsonby
Address of Witness:
Treasury Bldg., Lower Grand Canal St.
Dublin 2
Occupation of Witness:
Solicitor

 
 
SIGNED AND DELIVERED for and on behalf
of and as the deed of ALKERMES PHARMA
IRELAND LIMITED by its lawfully appointed
attorney Shane Cooke,
acting pursuant to a Power of Attorney dated September 12, 2011:
/s/ Shane Cooke                 






Signature of Witness:
/s/ Patricia Ponsonby        
Name of Witness:
Patricia Ponsonby
Address of Witness:
Treasury Bldg., Lower Grand Canal St.
Dublin 2
Occupation of Witness:
Solicitor

 
[Signature Page to Second Lien Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

  MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent         By: /s/ 
Olalekan J. Lawal                   Name: Olalekan J. Lawal     Title:
Authorized Signatory              
MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent
        By: /s/  Olalekan J. Lawal                   Name: Olalekan J. Lawal    
Title: Authorized Signatory                MORGAN STANLEY SENIOR FUNDING, INC.,
as co-Syndication Agent         By: /s/  Olalekan J. Lawal                  
Name: Olalekan J. Lawal     Title: Authorized Signatory

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  HSBC SECURITIES (USA) INC., as co-Syndication Agent         By: /s/ Keith
Malas                   Name: Keith Malas          Title: M.D. Co-Head of LAF

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
LENDER:
 
MORGAN STANLEY SENIOR FUNDING, INC.,
as a Term Lender
        By: /s/  Olalekan J. Lawal                   Name: Olalekan J. Lawal    
Title: Authorized Signatory

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1
 
 
[On file with Administrative Agent]